Tribute
During the night of 26 and 27 September 2002, a Senegalese vessel, Le Joola, carrying more than 1 000 people, sank near the Senegalese-Gambian coast. Now, nearly two weeks later, 476 bodies have been recovered from the sea and 500 remain missing.
On behalf of Parliament, I wrote to express our sincere condolences to President Wade of Senegal and to invite him to convey our condolences to the families of the victims. It is important today that we should, in a solemn moment of silence, show our respect for the dead and the bereaved and to connect, from the northern hemisphere, with this African tragedy as an act of reassurance and solidarity that the south matters to us. I ask you to observe one minute's silence.
(The House rose and observed a minute's silence)
Last Sunday, 6 October 2002, his Royal Highness Prince Claus von Amsburg, husband of Queen Beatrix of the Netherlands, died in Amsterdam after a long illness. Prince Claus committed himself to Dutch society with strength, seriousness, dedication and, when appropriate, with humour.
We are well aware of his dedication to the cause of international development cooperation. I would like to inform the House and our Dutch colleagues that, on your behalf and on their behalf, I have transmitted our sincere condolences to Her Majesty, Queen Beatrix and to the Dutch people.
The Danish Presidency, represented by Mr Haarder, Minister for European Affairs, has expressed its willingness to make a statement on behalf of the Council on the situation regarding Iraq. Mr Haarder and the Danish Presidency are stepping into this at short notice. I want on behalf of Parliament to thank the Council and personally to thank Mr Haarder for doing so.
The first item is the Commission report on the progress made towards enlargement. These reports were adopted before lunch today by the European Commission. With the adoption and publication of the accession country reports, we are now one significant step nearer to the creation of a truly continental-scale European Union.
We are entering the final stage of a process which began with such inspiration almost thirteen years ago with the collapse of the Berlin Wall. Our Member States and not just the accession states must individually and collectively summon up the necessary political will to overcome the last remaining obstacles. In this House we are determined to use our best endeavours to ensure that insofar as we can make a contribution, this House will contribute to the removal of any remaining obstacles between now and the Copenhagen Summit in December.
This enlargement represents for Europe an extraordinary and unparalleled act of reconciliation, healing and opportunity. It is the first time in millennia in our old continent that, by the free wills of free and sovereign people, we will be coming together neither forced at the point of a sword nor through the barrel of a gun nor any other oppressive force but by the use of reason, conviction and shared values. Today's debate is an important staging-post in this exercise.
I would like in particular to pay a tribute to the European Commission and its services and to all of those in leadership positions and in the public services of accession states who have engaged in such extraordinary work of transformation. The Commission will remain central to the management of this exercise right to the end. We are coming to a time when we, the political class, must undertake our political responsibilities to reach out to our publics in terms of the calculus of consent.
(Applause)
Mr President, ladies and gentlemen, it is with great emotion that I take the floor to speak to this House today.
When I took office, I made a commitment - before this very House - to make enlargement the top priority of my Commission, to make my Commission the Commission of enlargement, because in enlarging the European Union we will be consolidating an area of peace, security and democracy throughout the European continent. Three years later, I am standing here before you once again to tell you that this commitment has been honoured. The Commission has done its job and kept its promise.
The Commission has carried out a careful study of the progress made by the candidate countries and I can now announce the names of the countries with which we recommend the Council should conclude negotiations by the end of 2002. I will now, if I may, read out the key points of the recommendations we adopted today.
'Cyprus, the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Malta, Poland, the Slovak Republic and Slovenia fulfil the political criteria. Bearing in mind the progress achieved by these countries, the track record in implementing their commitments, and taking into account their preparatory work in progress and foreseen, the Commission considers that these countries will have fulfilled the economic and acquis criteria and will be ready for membership from the beginning of 2004. The Commission therefore recommends to conclude the accession negotiations with these countries by the end of this year with the aim to sign the Accession Treaty in spring 2003.'
In view of Bulgaria's and Romania's progress over the last year, the Commission notes the date - 2007 - that those countries have set themselves for accession. The Commission will do everything necessary to ensure that this objective can be achieved.
Through constitutional reform and a series of legislative packages, Turkey has made considerable progress as regards the Copenhagen criteria. However, further efforts are needed. The Commission is therefore recommending that the European Union give more support and allocate more resources to Turkey's pre-accession preparations. To this end, the Commission will propose a revised Accession Partnership and step up legislative scrutiny. Turkey is encouraged to pursue its reform process and so advance its candidacy for European Union membership.
Ladies and gentleman, just 13 years ago, Berlin was still divided by the wall of shame. The wall has been pulled down and Germany has been reunified. This re-establishment of freedom has allowed us to restore the historical unity of the peoples of Europe. Our common destiny is once again to build a common future, a future built on the fundamental values we share of peace, democracy, the rule of law, respect for human rights and the protection of minorities.
In 1993, the Copenhagen European Council offered the countries of Central and Eastern Europe the chance to join the European Union. Since then, these countries have gone through a huge process of change, moving peacefully from dictatorship to stable, participatory democracy.
Their achievements are extraordinary. In the space of a decade, we have seen the holding of dozens of transparent, democratic national, regional and local elections, the adoption of thousands of laws and regulations giving shape to the new democracies and incorporating the Community acquis into national law, the training of tens of thousands of civil servants and magistrates to interpret and apply the new legislation and the participation of hundreds of thousands of elected officials, specialists and members of professional organisations in EU-financed training and cooperation projects in order to learn about our policies. All 12 countries satisfy the political criteria laid down at Copenhagen and democratic institutions are stronger everywhere. Lastly, the overall performance of the economies of the ten first-wave countries is gradually improving: their growth rates are higher than ours, their inflation rates and deficits are being managed and kept under control and direct foreign investment is flooding in. This proves that the markets have confidence.
Mr President, ladies and gentlemen, the report we adopted today also highlights the remaining deficiencies in some sectors, for some countries. These failings have to be remedied before accession: the Commission will work with the authorities of these countries to ensure that the problems are resolved in good time. Our concerns continue to be centred on the administrative capacity of these countries and their justice systems, which are undermined by a lack of financial and, above all, human resources. We have endeavoured to address these problems through a EUR 250 million support programme. This programme is starting to bear fruit.
Another weakness we have identified is inadequate preparation for implementation of the acquis in a number of crucial areas, namely customs services, taxation, veterinary and plant-health controls, the institutions managing and supervising agricultural policy and, lastly, the departments in charge of managing and controlling the Structural Funds.
I should also mention a further two extremely serious problems: the corruption affecting many of these countries, with a few exceptions, and the shameful issue of the trafficking of human beings. This does not mean that nothing has been done in these fields. On the contrary, a great deal has been achieved already and the operation is almost complete in some countries. However, our report stresses the scrupulous monitoring the Commission has undertaken to conduct up until accession. We shall publish a final evaluation six months before the date of accession.
To cope with the complexities of enlargement, the Commission will take all the necessary measures to reorganise its departments, increasing monitoring and support for the new Member States after accession and providing pre-accession aid for the countries that will follow those covered by today's recommendation.
Mr President, our objective is still to sign the Accession Treaty in spring 2003. We are therefore entering the final stages of the process. In this regard, the Commission hopes that the Brussels European Council of 24 and 25 October will take the necessary decisions on the chapters still open, namely agriculture, financial issues and institutions. In this way, we can negotiate and conclude these chapters before Copenhagen. As regards Bulgaria and Romania, the Commission will put forward proposals for an enhanced pre-accession strategy in good time for adoption by the Copenhagen Council. Then for Turkey, which does not yet meet the accession criteria, the Commission will propose an enhanced pre-accession strategy with extra financial resources in the new year.
The Treaty of Nice is still crucial and cannot be sidestepped. I therefore place my confidence in the Irish electorate, which will be voting on the Treaty again in a few days. I hope that the achievement of the historic objective of unifying our continent will not be jeopardised by this vote.
Lastly, let me focus on the issue of Cyprus. Let us hope for real progress towards reunification of the island, even though the conclusions of the Helsinki European Council do not make it a precondition for entry. The Commission wants a reunited Cyprus to join the EU and believes this is the best solution for all. In recommending that the Council conclude negotiations speedily with Cyprus, the Commission is issuing a fresh appeal to the parties concerned to work towards reunification of the island. We call upon everyone to support the process now under way under the auspices of the UN Secretary-General so that a solution can be found before the year's end. The Seville European Council has already affirmed that the European Union 'would accommodate the terms of such a comprehensive settlement in the Treaty of Accession in line with the principles on which the European Union is founded.'
Ladies and gentlemen, all too often, I hear talk about the risks and costs of enlargement. I believe we can and must discuss this calmly and openly, for the costs have been analysed in detail and they are in line with the resources available. However, we should also - and above all - be telling the public about the benefits of enlargement, which are stability in Europe, unification of an artificially divided continent and the creation of the biggest single market in the world. Enlargement will unite us with economies that have lower incomes than the present Member States but which have greater growth potential. The situation was exactly the same in 1985, when the accession negotiations with Spain and Portugal were concluded. Now, nobody could doubt the validity and farsightedness of that decision, although at the time it was controversial.
Enlargement is the new front line of the European project. It will give impetus to trade, investment, education and research. And to economic growth. As regards the costs of enlargement, we know that they are sustainable until 2006 because they are included in the Berlin financial perspective. I shall not hide the fact that the accession of ten countries will entail a significant financial burden, within the framework I have described, but this will be more than fully offset by the benefits brought by the consolidation of enlargement.
Enlargement is not just about economics, however. It is important primarily for political and ethical reasons. Enlargement is the culmination of the process of European integration: the process that has given us half a century of peace and prosperity must be extended to the whole continent.
Consider the recent events in the Balkans, where there have been thousands of deaths, whole communities have been forced to flee as refugees and entire cities have been destroyed. Enlargement is our political masterpiece since it will prevent such things happening. From this broader and more accurate perspective, the cost of enlargement is very slight compared with the cost of non-enlargement.
In the coming months, we need to conduct a realistic and positive information campaign. We must touch the hearts and minds of our citizens. Enlargement has been made possible by great determination, tremendous political courage and a farsighted vision of history. Moreover, it will be a test of our commitment to our principles, for accession will force us to change as well as bringing big changes for the new Member countries.
This is the task of the Convention. The institutional reforms that come out of it will have to be just as courageous and farsighted as our endeavours have been. It must be understood that, without radical, intelligent reform of the institutions, the success of enlargement could turn out to be unsustainable. Indeed, the new Europe needs a clear, stable geographical shape and institutional framework that all our citizens can understand. In other words, the time has come for a European constitution. A constitution that guarantees the rights of all the citizens and the role of the Member States. A constitution that preserves cultural and linguistic diversity whilst reinforcing solidarity. A constitution that completes the creation of a democratic European Union, a genuine union of peoples and States.
Mr President, ladies and gentlemen, I should like to conclude by looking beyond the impending enlargement, beyond its historical and geographical limits. We are inviting the new countries to join our Union because we want peace and stability across the whole continent. However, this process must not result in new barriers being erected just when we are trying to break down the old ones. We must keep this in mind when building new relations with our neighbours after enlargement. Here, I am thinking of Russia, Ukraine, Belarus and Moldova. They will be the new neighbours of the enlarged Union, which will one day extend to the Balkans region too.
Focusing on our new European neighbours, however, should not make us any less receptive to the ever-increasing expectations of the Mediterranean countries, expectations that we have not yet managed to fulfil.
Mr President, ladies and gentlemen, the process of European integration that started half a century ago has earned us the admiration and respect of the entire world. We alone are building a genuine, practical model for managing globalisation, if only across our continent. This globalisation is a democratic globalisation with a human dimension, a globalisation in which all citizens have an equal role. Our enlargement is an example to the whole world and a visionary act: it unites the whole continent for the first time and it makes us protagonists of history once more.
Mr President, ladies and gentlemen, today's recommendation by the Commission that the negotiations on accession should be concluded with ten candidates by the end of this year is perhaps the most important staging-post on the road towards the completion of what is currently the major project on the European Union's agenda. There is only one justification for our recommendation today - the ten countries have earned it! The ten countries have succeeded, through their own efforts, in meeting the incredibly difficult and challenging criteria for accession to the European Union. I attach great importance to the comment that the Commission did not see it as its task to justify a desirable political accession scenario 'after the fact'.
What we did see as our task was to provide you, the Members of the European Parliament, the Council and the Member States, with neutral and objective information showing which countries are ready and prepared for accession and the conditions under which this will take place. The progress reports were not produced on the basis of political stipulations. The Commission staff were given just one instruction: they were not to conceal, omit or prettify anything, and they were to indicate clearly where problems still exist. In our reports, we identify the problems by name. However, the key point here is that we have not identified a single problem which could not be solved by the end of 2003.
Please do not be misled by the sometimes very critical tone. Of course, the issues which have still to be resolved must be put into the context of what has already been achieved, and if we look at what has been achieved in the accession countries over the last ten years in the transformation process and the preparations for accession, I must say that the progress made by the people in these countries is a truly magnificent and historic achievement which deserves our greatest respect.
The Commission has developed a methodology which allows us to determine, as precisely as possible, where we are and what has still to be done. The Commission has also made a number of proposals concerning the ongoing monitoring of the commitments undertaken and the introduction of a safeguard clause in the Accession Treaty. Let me explain this in a little more detail. First of all, I must point out that our recommendation naturally contains something of a prognostic element. After all, the new Member States are not obliged to meet the criteria for membership today; they must do so at the time of accession. In other words, what we have to do today is to assess whether the remaining tasks can be completed within the timeframe. This assessment is not based on a feeling or mood; it is based on sound knowledge of the pace and quality of the preparation process in these countries.
We will continue to apply all the tried and tested monitoring instruments after the conclusion of the negotiations and the conclusion of the Treaty, in order to ensure that all the commitments undertaken are fulfilled. We propose that for the first two years after accession, an entirely new clause should be introduced into the Treaty, one which has never appeared in any other enlargement treaty to date. This clause will ensure that rapid and targeted measures can be taken if it becomes apparent, within the first two years of accession, that the internal market is disrupted in any area, or if policies are not working properly in any area relating to the internal market. In this context, the phrase 'internal market' should be interpreted in the broadest possible terms; in other words, it relates to all policies with a cross-border dimension.
I do not believe that this clause is necessary because the candidate countries pose a risk - they do not. I believe that this clause is necessary because this enlargement is quite unlike any other we have previously experienced and - if we are honest - we cannot tell precisely which adjustment problems are likely to occur within the first two years. This is why it is necessary to have an instrument enabling us to respond quickly and flexibly. I also think it is necessary in terms of the public debate in our Member States.
Before we get to the stage of being able to welcome Members from ten new countries to our plenary here, several important steps must be taken. First of all, the Treaty of Nice must be ratified, and I would like to take this opportunity to appeal to the voters of Ireland and ask them to consider, when they make their decision, that what is at stake here is the European future of nations in Europe. What is at stake is the European future of nations which did not voluntarily dissociate themselves from the European unification process, but which were forced to do so, which were forced to live separated from us behind the Iron Curtain, and which now wish to belong, once and for all, to the family of democratic nations in Europe
(Applause)
Secondly, at the European Council meeting in Brussels in a few days' time, the Member States must come to an agreement on the common negotiating positions which are still open. I was a little concerned, when returning from the Council of Economics and Finance Ministers in Luxembourg yesterday, about the complete lack of movement there. The Member States too must now be urged to show the necessary flexibility and willingness to compromise. If the timeframe is to be adhered to, we need to reach an agreement in Brussels on the financial package and institutional issues.
Thirdly, the candidate countries must continue their work and continue their efforts. In doing so, they will undoubtedly be heartened by the Commission's recommendations today and by our debate here this afternoon.
Finally, let me say a few words about Bulgaria and Romania. I am gratified by the progress made by these two countries. We did not decide that Bulgaria and Romania would not be included in the first round of enlargements. It is their own decision. They said that they wanted to be part of the process in 2007, and all the commitments which they have undertaken during the negotiations relate to 2007, not 2004. The Commission solemnly pledges to do all it can to help these two countries achieve this goal. The current enlargement process will not be complete until Bulgaria and Romania also have Members representing them in this House.
(Applause)
Finally, let me comment briefly on Turkey as well. I take issue with the people who say that the Helsinki strategy was a mistake. On the contrary, it is apparent that since the Helsinki strategy came into effect around 18 months ago, Turkey has made more progress on human rights, democracy and the rule of law during these 18 months than in the previous five decades. We should - and we do - recognise this fact.
(Applause)
Turkey, however, could not be expected to fulfil all the political criteria for entry to the accession negotiations within these 18 months. I do not wish to imply any criticism of Turkey when I say that it has not yet fulfilled all the criteria. On the contrary, I think it is remarkable that Turkey has achieved so much in such a short time. This is why Turkey must be encouraged to continue along this road, and the Commission will put forward suitable proposals to ensure that Turkey can continue along this road and the door remains open for Turkey.
Let us not be distracted from the real task, however, namely to reform the country in such a way that it is ready for EU accession. Let us not be distracted from this task, and let us not enter into a fruitless statistical debate whose outcome is bound to be unproductive.
Today's outcomes will be received in many countries of Europe with great interest, excitement and hope. Our task now is to ensure that Europe's citizens do not just understand but wholeheartedly endorse and welcome this project. There is still considerable scepticism surrounding this issue in many Member States, and this should not take us unawares. My impression is that the scepticism is often greatest in those areas where there is a serious lack of information. It is extremely important to ensure, over the coming months, that we supply people with information, information and more information and enable them to use the range of information productively. If this does not take place, we may have a very, very nasty surprise in a whole range of countries just as enlargement becomes the central issue on the domestic agenda, if people turn round to us - after the Treaty is concluded, at the very latest - and say: 'Why weren't we told about this? Why did you do this without us?' Involving the citizens is the key task facing us now.
(Applause)
Mr President, the train that began its journey in Helsinki is now only two stations from its destination. It is very gratifying indeed that it has been possible to push ahead with the Commission's progress report to such an extent that it has appeared a month earlier than last year's, and it is also gratifying that we now have a complete basis for making decisions as to which countries are ready to conclude the enlargement negotiations.
To begin with, I should like to thank the President of the Commission and Commissioner Verheugen for the commitment and the energy they have shown right from the start in carrying out this historic task. I followed their efforts from my position here in Parliament as soon as they took up their offices. It has been a pleasure to note and observe their commitment, which also shines through here in Parliament today.
We have been given an objective account of the candidate countries' level of preparation. The Commission has come to the view that ten countries are ready to conclude the negotiations. They fulfil the Copenhagen criteria, and it is considered that, before the date of accession in 2004, they will be able to fulfil the economic criterion, as well as the criterion of being able to implement the acquis communautaire. On certain points, there is a need for further efforts with regard to administrative capacity, and the Commission proposes that consideration continue to be given to the candidate countries' preparations for membership.
The recommendation to conclude the negotiations with ten countries is to be debated at the Brussels European Council in 14 days' time, and discussions regarding the final decision are to take place at the Copenhagen European Council in two months' time.
According to the Commission, Bulgaria and Romania have made good progress since the last reports, but are still not so far forward that the negotiations can be concluded. As is well known, it was decided in Seville that special efforts should be made on behalf of these two countries, and a decision on this matter too needs to be made in Copenhagen.
The Commission notes that Turkey has made great progress towards fulfilling the Copenhagen criteria. This is a gratifying development that must be maintained. It is also noted that there is still some way to go, and Turkey is therefore being encouraged to carry out further reforms and to implement reforms already adopted so that it continues to improve its prospects of membership. With regard to the Seville conclusions, Copenhagen will be the decisive moment in the development of the relationship between the EU and Turkey. In the run-up to the Brussels European Council, we must not now pre-empt the decisions to be made in Copenhagen.
With regard to Cyprus, the Commission fully supports the EU's efforts. The Commission calls upon all the parties involved, and Turkey in particular, to take active steps to bring about a solution before the conclusion of Cyprus's negotiations for accession to the EU. The conclusions from the Helsinki European Council still form the point of departure for adopting a position on the issue of Cyprus's accession.
Finally, I want to endorse what the President of the Commission and Commissioner Verheugen have said about the Irish vote, and I want to concur with the words of the President of the Commission about the risks and costs of not enlarging the EU, for the risks and costs of non-enlargement are much greater. That, of course, was why the track was laid in Helsinki. That is why the train is now travelling on towards peace, democracy and prosperity throughout our continent. The next station is Brussels and the last station is Copenhagen. The Danish train drivers are ready, and the whistle has sounded today.
Mr President, President-in-Office of the Council, President of the Commission, Commissioner, ladies and gentlemen, this is an important debate since it concerns the greatest challenge facing the European Union, namely the accession of ten countries in a first round of enlargement. I therefore find it especially regrettable that the substance of today's debate was revealed in the European press some days ago, and I would ask you, Mr Prodi, to ensure that in future, Parliament is informed first, and then the European public. I think this is the right way round if a debate like this is to be meaningful.
Notwithstanding this criticism, however, which is meant very seriously, I would like to say a word of thanks to the Commission: to its President, Romano Prodi, to the Commissioner responsible, Günter Verheugen, but also to the previous Commission under Jacques Santer, together with Commissioner Hans van den Broek, for after all, the present Commission did not start from scratch; it built on the work begun by the Santer Commission. I would like to voice my warm thanks to all concerned for their great work.
(Applause)
We are in broad agreement with the conclusions and also with the listing of the ten countries recommended for accession by the Commission, but there is a massive amount of work ahead of us. The accession countries - as has been stated, and for which we express our great respect - after 50 years of communism, communist mismanagement, communist tyranny and dictatorship, have made massive efforts, and this deserves the greatest credit and our greatest respect. However, there is still a massive amount of work to be done, not only by the accession candidates but also by the European Union itself. I think that what is important now is to ensure that we do not shatter the confidence vested in us by the accession countries. Anyone who now sets new accession conditions for the Central European countries, Malta and Cyprus - for example, by demanding reform of the European agricultural policy first of all - anyone who demands this is sinning against the accession countries, because it undermines their confidence in the European Union and its pledges. This is why we must now honour the confidence vested in us by the accession countries and not impose any new conditions.
Poland is without doubt the most important accession country, for its population - almost 39 million - is larger than in the other nine candidate countries. We must also remember today that this great transformation in Europe would not have been possible without Poland, without Solidarity - and let me also say this, lest we forget - without the great intellectual power of the Pole who occupies the papal throne, John Paul II, who told the Polish people: 'Don't be afraid!' This was the basis of Europe's intellectual and political transformation.
(Applause from the right)
We must never forget this! It was also the basis on which Germany could be united twelve years ago. Without Poland, this would not have been possible. We therefore hope that at the negotiations, Poland will be able - also in the coming weeks and months - to master the difficult problems still arising in the accession process, and we support the Commission with its proposals on direct payments.
There are several unresolved questions to which we would welcome answers from the Czech Government. What is the Czech Government's position on the question whether, for example, legislation still exists in the Czech Republic which does not treat all persons in the European Union equally? Is there discrimination here? It would be helpful if the Czech Government provided an answer to this question. We hope that Bulgaria and Romania, which are not part of this enlargement round, will continue to make progress so that we can close negotiations with these two countries within a foreseeable timeframe as well.
We endorse the Commission's position in declining to give Turkey a date for the start of negotiations. On behalf of our group, I would like to point out that we have divergent views on the issue of Turkish membership of the European Union. It is important to state this clearly, and it is the same in other groups. However, we are united in our view that Turkey is a key strategic partner for us, and that we must always maintain our links with that country in a close and well-functioning partnership.
There is the problem with Kaliningrad, and I recommend, as a matter of urgency, that in overcoming this difficult problem, we prioritise the issue of security, and also Lithuania's sovereignty, which we must not call into question. On this basis, flexible arrangements with Russia must be found. I also warn against the creation of a new Iron Curtain, for example between Poland and Ukraine; in the region around Lviv in Poland and in other areas, there are close regional and family ties with Ukraine and we must arrive at flexible arrangements which guarantee security but also enable people to meet.
The President of the Commission referred to the Mediterranean region. I have just visited Morocco, and there is great concern there that as a result of enlargement, we Europeans will forget about the Mediterranean. The Mediterranean region is our neighbour just as much as the accession countries in the heart of Europe, and I recommend that we take our cooperation with the Mediterranean as seriously as we take our relations with Eastern Europe.
(Applause)
If twenty years ago, someone had asked: 'We are offering you the chance for Poland and other countries to join the European Union - what are you prepared to pay for this?' We would have been willing to pay any financial price at all, and so I say to you: Let us all be happy that today, the accession of Poland and the other countries to the European Union, to our community of values, to democracy, the rule of law and a social market economy is possible, and let us welcome our colleagues warmly when, as we hope, they are elected to this House at the next European elections in 2004. This is a great day for Europe, for we have a shared and, it is to be hoped, a good future ahead for our European continent.
(Applause)
Mr President, the Socialist Group supports the Commission's proposals which have been outlined today. Today is an historic occasion. In many ways it marks another stage down the road begun by Willy Brandt when he was mayor of Berlin.
Before dwelling on the historic nature of today, I would like to acknowledge that it has only been possible to get where we are thanks to the determination of the Commission. When President Prodi launched the new fast-track method of negotiation, it radically changed the enlargement negotiations. I would also like to pay tribute to Commissioner Verheugen, who has pursued his brief with great determination and with a unique ability to master the detail while holding on to the big picture. He has also been a model of transparency and openness.
Enlargement is first and foremost a security issue. It is about admitting countries to a political and economic system which has brought peace, stability and prosperity to countries which spent much of modern history trying to destroy each other. In our discussions about the details, we must not lose sight of that fact. We have it in our power to reunite Europe and to create a genuinely Europe-wide Union dedicated to building stability and prosperity, not only for its own citizens, but also beyond its borders.
Inevitably, as enlargement approaches reality, the voices of doubters are beginning to be heard. Some say enlargement is too costly. To those I would point out that in the period of 2000 to 2006, we will spend one thousandth of one percent of the EU's GDP on the candidate countries. We will spend ten percent of what Germany has spent on its reunification. What we spend is a fraction of the cost of defending Western Europe during the Cold War.
The real question is - what is the cost if we do not enlarge the European Union? What will it cost in terms of the social, political and economic dislocation which will inevitably follow? Some say they are in favour of enlargement but not yet. They say we must wait for the reform of this or that policy. But politics is not like that. We do not sit around waiting for perfection. Enlargement is a dynamic process which itself will drive forward the process of reform within the EU. Enlargement is actually the solution to the problems which concern our voters - the concerns about crime and drugs, about the environment, about jobs and a better future for our children. We have a window of opportunity to enlarge. If we miss this moment, it will be lost for a generation and the cause of reform will be lost with it. Enlargement and reform go side-by-side.
I do not wish to underestimate the very serious issues that must be addressed. The core of the EU is the Single Market and there can be no weakening of it. There can be no question of admitting countries that cannot or will not enforce the aquis in this area, particularly in relation to state aids, competition policy and respect for intellectual property. There can be no question of admitting countries whose judicial system is corrupt or inept, or whose administrative capacity is not up to the task ahead. There can be no question of admitting countries unable or unwilling to take effective action to combat crime or the traffic of people and drugs. That is why I welcome the safeguards that the Commission has announced. I welcome in particular the economic safeguards in relation to the internal market which we have never had before, and also the commitment to have a further progress report six months before the date of accession. If there are problems then, we and the Council must have the courage of our convictions to act effectively in those circumstances.
There are, of course, serious issues to be addressed in relation to agriculture. Firstly, there have been profound delays in the implementation of SAPARD. Money must be spent before accession to strengthen structures in the rural areas and to avoid a rural exodus and mass unemployment. The central eastern-European countries will have problems co-financing SAPARD because they will have to incorporate budget resources which they had set aside for 2000-2001 into their budgets for 2002-2003. Therefore, the Commission must take appropriate measures to ensure that SAPARD funds are not lost because of late implementation.
The agricultural sector and the interests of the rural population are important to both the EU and the candidate countries. That is why we need a balanced solution to financing agriculture which does not offload the costs onto the weakest. Therefore, we strongly support the proposals Commissioner Fischler made in January because they are fully compatible with the Berlin Agreements and the roadmap for enlargement.
In discussing further reform in the CAP, we must ensure that the accession countries are involved in an advisory capacity as soon as possible. We must have reform before Agenda 2000 runs out in 2006. Reforms, however, cannot be a further hurdle to concluding accession negotiations, just as enlargement should not hold up the reform of the CAP.
As a former chairman of the Lithuanian JPC, I must raise the issue of Kaliningrad. I would urge that we find a solution which is deliverable for the Lithuanians and does not drive them into the 'no' camp.
Today is not the end of a process. Today is, hopefully, the beginning of the end of a process. We must scrutinise the path forward very closely. We must remember that no other enlargement has been as well-prepared as this one has, but we must seize this moment in history to make progress. I would like to call upon the inspiration of the late, great Elvis Presley at this moment - it is now or never, tomorrow is too late.
Thank you Elvis!
Mr President, many of us never thought we would witness in our lifetimes the fall of the Berlin Wall. That event changed the face of Europe and heralded a process of emancipation for our neighbours in central and eastern Europe which is nearing its conclusion. It is worth reminding ourselves of the 13 long years this process has taken as the siren voices of the sceptics seek to dash enlargement on the rocks.
In a previous debate, I described enlargement as a process of continuous assessment, not a one-off exam. I thank Mr Prodi for presenting today the Commission's assessment of the readiness of the applicant states to join the European Union which marks those countries' completion of a major assignment in that process. They are now approaching the final examination at the Copenhagen Summit. The prospects look good although they still have some hard work to do in the months ahead if they are to make the grade.
The Liberal Democrat Group has always sought to apply the Copenhagen criteria and the timetable, not to elevate one above the other. We, therefore, welcome the Commission's conclusion that the ten applicant states will be ready to join the European Union by 2004, but that monitoring of their preparations will continue. A reinforced monitoring system is necessary because the overview provided by the Commission clearly shows that there are deficiencies in the readiness of those applicant countries and we should be open about this. If we are to convince our own people of the case for enlargement, it must be clear that we are not sweeping problems under the carpet. Openness about those problems and the measures taken to tackle them will make us better able to reassure the doubters.
I therefore call on the Commission to transmit to Parliament all the regular enlargement reports which it will make to Council. If we await the comprehensive monitoring report six months before enlargement, the Commission may have no alternative but to impose safeguards since the nuclear option of suspending enlargement may not be viable. I hope that the threat of those safeguards will be sufficient to ensure that they are not used.
Neither should we forget, however, that it is not only our own voters who have to be convinced. There are referenda to be won in the applicant states. Critics in those countries who compare the European Union to the old Soviet Union are confusing a jacket with a straightjacket. Yet we must show those countries that they will benefit from enlargement from year one. This means a generous financial settlement which precludes them becoming net contributors in the short term. By introducing a secession clause in a new constitutional treaty, we would also assuage any fears that to join the European Union is to throw away the keys to freedom.
My group is deeply worried that corruption remains widespread and that much work must be done to implement the acquis in justice and home affairs. We must be firm on the failings of the candidate countries, yet we must recognise that the report before us today is only a progress report. My own country struggled to meet the criteria 15 months before accession. Thirty years later, some might say that it is still struggling. One thing is clear, however. The monitoring of compliance with EU laws and respect for the Union's values is not a process which should end upon accession.
The Liberal Group welcomes the date of 2007 along with a roadmap for Bulgaria and Romania. The steps which they need to take must be clearly outlined by the Commission in time for Copenhagen, so that they are clear on what needs to be done.
The recent reforms undertaken by the Turkish Government represent a real breakthrough and, while no date can be set for Turkey's accession until the political criteria are met, we will watch with interest the implementation of these reforms. Turkey must be offered a pre-accession strategy accompanied by more financial support and a friendlier political environment. We must show the world that we are not an elite Christian club.
The question of Cyprus will also have to be resolved to smooth the way for Turkey's entry. Here we look to Greece and Turkey to help broker an agreement before the Copenhagen Summit. The prospect of the whole of Cyprus joining the EU would start the Greek Presidency on a positive note which we hope would conclude, in Thessaloniki, with a summit symbolising reconciliation.
In conclusion, the enlargement marathon is nearing the finish line. Despite the exertions thus far, the participants must be prepared for a sprint finish. Once they cross the line in Copenhagen, they will have little time to celebrate, the training for the next marathon begins - the marathon of meeting the acquis communautaire and achieving democratic endorsement of the enlargement process.
Mr President, President of the Commission, President-in-Office of the Council, Commissioner, we are preparing to take an historic decision. The headlines of a Brussels newspaper yesterday said that in just over a year we will have to talk about the Twenty-five instead of the Fifteen. This is in itself good news. I think I speak for my group as a whole in welcoming all these European nations. We shall have to rise to the common challenge of successful enlargement.
In order to succeed, however, we must address each and every problem if we want to avoid providing grist to the mill for people-pleasers or the shameful opponents of enlargement. And there is the rub. President of the Commission, I feel your presentation failed to address some serious problems.
Let us take as an example the Community acquis, the most taboo subject of all. To you, and to many of my fellow Members here present, it is all or nothing. Any candidate country that questions any part of it would be excluded from negotiations. We all know, however, that some implications of the acquis will lead to acute, serious, dangerous social crises in these countries. We will not solve these problems by burying our heads in the sand. Quite the opposite. Transposal under pressure will solve nothing in the long run.
There are some States among the Fifteen that have obtained compromises on matters concerning their specific identity, and even among the founding countries of the Community, there are signed texts that are now being called into question again, such as the Stability and Growth Pact. The citizens of the Union, meanwhile, as you know, are contesting the acquis even more. The liberal structure of Europe, and the non-transparent way it is being created from the top down without the involvement of the people, is increasingly unacceptable. Such debates are also taking place within the candidate countries, at the highest levels. This is borne out, for example, by the essential conflict between the Polish Government and parliament and the Polish Central Bank, which is considered too liberal and too independent. For her part, the President of Latvia goes so far as to express her feeling, and I quote, 'of colonisation' within the population with regard to the Commission's position on the agricultural chapter. You are aware of all that, yet you say nothing. I think that this is a mistake. You cannot bring down a fever by breaking the thermometer.
There is another aspect that I would like to highlight. Our counterparts in the candidate countries have told me about some unfortunate incidents. Apparently, a Commission negotiator, when faced with a few reservations, settled the debate in substance with these words: 'either you sign, or you wait'. What is achieved by the arrogance of the strong towards the weak? You achieve a signature now and ill feeling later. That is not the solution. We need to talk about this.
I shall simply note a third problem, since everyone is familiar with it, but I do think we need to talk about it because overall success depends on it to a great extent. This is the problem of funding for enlargement. If my memory serves me correctly, the Commission, in 1999, set aside EUR 40 billion for the period 2004-2006, when six countries were involved. The same sum is now set aside for ten countries. How can that work? And why are we not publicly reminding Member States which refuse the necessary financial solidarity that, over ten years, they, together with these countries, have benefited from an outrageous trade surplus of EUR 100 billion and that their companies are making substantial profits, the details of which we would like to know.
Forgive me for being so frank, but our only chance of achieving successful enlargement in future is to address real problems now.
Mr President, President of the Commission, the winds of change seem to be blowing in this Chamber. Having lived through a few historic changes, I am a little disappointed by the cold wind blowing in this Chamber. Exactly thirteen years ago today, the first demonstration which led to the fall of the Berlin wall took place in Leipzig. You, Mr Poettering, with your usual skill, recalled Solidarity, with which we are all familiar. I admit that as far as the Pope is concerned, you can have him. I shall, nevertheless, mention two other groups of Polish heroes that you forgot: the Polish resistance that fought against Nazi barbarism and the Jewish resistance that also fought in the Warsaw ghetto against Nazi barbarism. If we are talking about Poland and the fight against totalitarianism, we should mention all the Poles who fought against all types of totalitarianism.
Let us come now to enlargement. I admit to being somewhat surprised, occasionally, by the condescending tone we use when speaking of the candidate countries. Clearly, they need to reform. Clearly, the change from a totalitarian culture to one of democracy and a market economy is difficult. But what I would have expected, wished, imagined, dreamt of, from the Commission at an historic moment, is for it to say that as enlargement is an exciting historical project, we, as Europeans, should try to project ourselves into history. What will the Europe we want be like in fifteen or twenty years with the Twenty-five? And what are these petty debates taking place among the Fifteen today with regard to enlargement, when we hear what took place at the last general affairs meeting, with regard to giving two more seats to the Czech Republic, for example, or two more seats to another State? When you think that we have still not managed to draw up a financial draft for agriculture, that we cannot draw up a financial draft for the Structural Funds ? and why? Because the Fifteen today are afraid of history and are in fact creating a policy of selfishness. Let us call a spade a spade. Most of the governments steep themselves in history on Sundays, and on Monday they are afraid of what they dreamt the day before. That is why we are unable to progress.
Mr Verheugen, as you said, you are asking for greater flexibility from the candidate countries with regard to financial problems. I would like to say that I personally am asking for greater solidarity and passion for history from the Fifteen. It is only through solidarity and passion with regard to enlargement that we will find the solutions to the more difficult issues. In a word, I would have liked to have received an explanation today, not of the old debate - should we first reform and consolidate before enlargement - but of the sine qua non conditions for successful enlargement, reforms and the consolidation of Europe prior to enlargement. This does not mean building a new barrier, but quite simply, Mr Poettering, making enlargement possible. If Europe continues to operate as it does at the moment, with the right of veto of one country or another in certain situations, we are heading for disaster and we are going to miss our date with history. That is the lesson to be learned. That is what I would have liked to hear so that we would be forced to act more quickly and carry out the process of the Convention in greater depth, with regard to agricultural reforms, Structural Fund reforms, reforms of the legal establishment in Europe, in order to make this establishment more democratic. Lastly, this should have been clearly stated. I myself am saying it on behalf of our group: what we dream of is, in ten or fifteen, or I do not know how many years, achieving social and ecological harmonisation across Europe, from Portugal to Hungary, from Poland to Italy. Total social harmonisation. I know that will take time, but is that our aim? Is that our dream? Or is it something we do not want, because we want to retain the differentiation between nations? That is what I think is somewhat lacking in the speeches made by the Presidency and the Commission. But that does not matter, history can sometimes force us to be more enthusiastic. And you will see, you too, with your enthusiasm, will one day go down in the annals of history.
(Applause)
Mr President, I would like to say briefly to Mr Cohn-Bendit that passion is a wonderful thing but if passion is not based on pragmatism and common sense, it is wasted. If Mr Cohn-Bendit has passion in abundance at the moment, perhaps he would direct some of it to his Green colleagues from my country who are trying to convince the electorate that they should vote against the Treaty of Nice. If we want to be passionate, then let our passion be based on facts. The fact is that if the ten applicant countries proposed by the Commission - for whose efforts I am grateful and I thank Commissioners Prodi and Verheugen in particular - are to be part of the enlarged Europe which Mr Cohn-Bendit is dreaming of, then please tell the people of my country, on behalf of the Green Party of Europe, that they should vote 'yes' to the Treaty of Nice. We would welcome that.
There is little point in being all things to all people at all times. Let us base our advice to the electorate on facts. It is wrong of Green Party Members to say to the people of my country that the Amsterdam Treaty provides for the enlargement process which we are talking about. It does not provide for the accession of ten new Member States. If we must have ten new Member States, as we want to, and then perhaps Romania and Bulgaria as soon as possible and then Turkey in due course, then let us put the truth to the people that the Treaty of Nice must be accepted if that is to happen.
I would like to congratulate the Commission on the tremendous work that it has done in dealing with all the applicant countries and the fact that it is now in a position to recommend ten countries for accession. I want to compliment Commissioner Verheugen for what he said in relation to Turkey. It is important that this Parliament recognises that over the last year and a half, tremendous progress has been made in Turkey and this should not be forgotten. Turkey's position today should not be seen as a rejection by the European Union in any shape or form.
As far as Cyprus is concerned, I am glad that Cyprus has made considerable progress and that it has been recommended to us. I would also like to endorse what has been proposed to us by the Commission in relation to the political problem in Turkey and Cyprus, with the northern part of Cyprus occupied by Turkey. We should use all our influence to ensure that a role for the United Nations is accepted in this respect because there is no other way.
Finally, I would like to say to this Parliament, to my colleagues and friends, that despite the best efforts of those in this House who have been trying to confuse the issue of the Treaty of Nice in relation to my country, the Irish people totally support enlargement. We will have a majority by the end of next week for the Treaty of Nice.
(Applause)
Mr President, Ireland is one of the two countries in which a majority of people would regret the EU's being dissolved. The Treaty of Nice has been tested in the country which is most favourably disposed to the EU, yet 54% of the population voted against it. It would, then, have been more natural to have asked the inhabitants of other countries whether they cared for the treaty but, instead, the Irish were asked to vote on it again, as in fact they are doing, faced with the threat that, if they do not, enlargement will come to a halt. In all honesty, is there a single minister who would put the brakes on enlargement if the Irish were to vote 'no'. Of course not. Enlargement will continue. The situation is anticipated in the Treaty of Amsterdam in the form of a protocol which, by giving them a double majority or more votes in the Council, will compensate the five largest countries for the loss of their second Commissioner. This outcome was negotiated on the spot in Nice. It is not something to boast about, but it exists in a special declaration which is not part of the treaty and has not therefore been rejected, either. It can be called into play, irrespective of whether the Irish vote 'yes' or 'no'.
I must also call upon the Brussels Summit to correct the figures. It is a scandal that Hungary and Turkey are being offered fewer places in the European Parliament than countries with smaller populations. The new weighting system is impossible to remember, even for ministers. Instead, a straightforward system should be devised which can be explained to the people of those countries that are shortly to vote on membership.
There should also be more flexibility in relation to the candidate countries. The EU should not receive them like a steamroller that crushes everything they themselves have devised in the way of laws. We should be content to lay down requirements concerning their conduct in the common market and allow them to retain their freedom in all the areas in which there is no documented common need for cross-border laws. They should be allowed to decide for themselves whether to keep their national currencies.
Agricultural land in the Czech Republic costs 10% of that in Germany. Why not allow the candidate countries to keep their laws concerning the purchase and sale of land. What would the Czechs say if Sudetenland were to be bought up with German euros. I come from that part of Denmark that was occupied by Germany. Today, we have an excellent relationship with our neighbours, which I commend and consider to be a model for Northern Ireland and other areas with national tensions. The Danish summer house protocol contributes to the good relationship between Danes and Germans. Without this, the best situated houses would be bought up, because the price of a German summer house is several times that of a Danish one.
The transitional arrangements agreed with the candidate countries encourage unnecessary division and will give rise to many 'no' votes in the referendums.
My group has different attitudes to enlargement. The Danish June Movement is heavily critical of the conditions we are offering the candidate countries, but those of us in this Chamber will vote in favour of them because we respect the candidate countries' own decisions. We hope that the many new democracies can breathe some democratic life into us so that we might obtain a slimmer, freer, open and decentralised Europe for all.
With greater flexibility, Bulgaria and Romania could also join. It is a little sad to see them excluded, because they have been left to languish in poverty for a far longer period.
Mr President, needless to say, we have always been in favour of a united and strong Europe in which each European people has its place and can retain its cultural identity. This also applies to the peoples of Eastern Europe who, for decades, lived under the Communist yoke and who for decades were unable to count on the solidarity of anyone in this hemisphere, of not a single one of the political families in this hemisphere who are now, however, all holding forth. I am therefore not opposed to the principle of European enlargement, provided that it is, of course, a European enlargement and not a small Asian enlargement to include a country such as Turkey, which does not belong to Europe, whether that is understood geographically, historically, politically or culturally. I am, however, opposed to a hurried and dogmatic enlargement such as is being prepared for today and which, I fear, is set to lead to major social, economic, cultural and social problems. Problems will arise in the current Member States, which will undoubtedly be faced with a major, fresh wave of immigration, but also in the candidate countries when their highly trained people, engineers, doctors, nurses, construction workers and many more will almost certainly, for financial reasons, leave their countries to find a better paid job elsewhere in Europe.
If the free movement of persons, goods and capital will, in reality, generate more poverty, more immigration, more crime and more uprooting both in former Eastern Europe and here, then the responsible politicians should really first consider a method of guaranteeing a more harmonious unification process. Let us therefore take some time-out, let us go ahead with this enlargement, but let us admit: today, at this moment, the free movement of persons is not yet possible. If not, we are in danger of placing a time bomb under Europe which may go off more quickly than we realise, or to use La Fontaine's words: let us ensure that Europe does not await the tragic fate of the frog who at one time dreamt of being able, very quickly, to turn into an ox.
Mr President, President of the Commission, Commissioner, President-in-Office of the Council, I would like particularly to thank the Commission for preparing for this occasion so outstandingly well over recent months. It has put forward a proposal, based on all the analyses that have been possible to date, which is viable - so viable, indeed, that it will be possible, in December, to take the decisions to invite ten countries to join the European Union. As the chairman of the committee responsible, let me say that we are making preparations to shape the parliamentary procedure as speedily as possible so that there is no delay on Parliament's part, and so that the date envisaged for the signing of the Treaties can be adhered to. I am convinced that overall, Parliament will endorse a positive outcome.
This is a great moment, but this great moment does not mark the completion of the work, for the difficult negotiations will continue until December. It must be clear that we cannot hold the accession countries hostage to problems we face in one Member State or another. It must be clear to us that reforms must be undertaken in areas such as agricultural policy, but these reforms must not be framed in such a way as to give rise to an alibi for delaying the enlargement process. The internal process within the European Union must be shaped in a way that ensures that there are no trumped-up new grounds for delay. This is why we also call on the governments of the Member States to ensure that in those specific areas - such as agricultural policy and financing - where they have still not reached agreement, to do so as quickly as possible so that it is not down to us if there is a delay in the enlargement of the European Union.
As part of this process, for example, we must try to resolve the Cyprus issue in a way that ensures that there are no new tensions or delays. I realise this is like squaring the circle, but I believe that this issue, too, can be resolved. It must be clear that, outside the European Union, there is nothing by virtue of which any of the accession candidates has any right to influence the timetable for enlargement as it affects any country whatever. There are many cases in which we too must have a clear awareness of this, regardless of the direction in which this is meant.
In my view, the accession candidates also need to continue their efforts, and I would like to thank the Commission for placing such emphasis on implementation through appropriate administrative and judicial structures. The accession candidates still have a great deal of work to do before accession comes in 2004. Transposing Community law into national law is not enough. Capacity to implement this law in practice is also required. This means providing the necessary aid, but it also means making the necessary efforts. These efforts cannot end in December, for otherwise, we will find ourselves in a very difficult situation. This also means making it clear - also with regard to the Czech Republic - that we have a legal system which does not tolerate discrimination.
In future, no EU citizen may suffer discrimination on any grounds whatsoever. The European Union is not there to settle old scores but to make a new start and break through the cycle of violence in Europe, and this means that everyone must be willing to make their contribution. I hope that the relevant reports commissioned by Parliament will be duly noted by all sides and the opportunity taken to unite this with appropriate signals, gestures and actions so that it can work well in practice.
Let me just add one more sentence, which should really be the longest part of my speech. We too still have our homework to do, for we are not yet ready for enlargement either. For this reason, the Convention preparing the European constitution must be a success next year: this is a prerequisite if an enlarged Community is to function. We too are therefore called on to make a particular effort in this context.
Mr President, in its communication on the progress made in accession negotiations, the Commission confirms that Cyprus will be part of the first wave of accession, as decided at the Copenhagen Summit. I would like to thank the Commission, and in particular Commissioner Verheugen, for this proposal which responds fully to the expectations of the European Parliament and which should surprise nobody. Throughout the negotiation process, we have seen complete agreement between the Commission and the European Parliament over the fundamental elements of the Cypriot dossier. It also appears now that accession negotiations with the Republic of Cyprus have been a powerful catalyst in the United Nations' efforts to solve the political problem of the island in accordance with the rules of international law. Although nothing has been achieved as yet, and despite the threats of annexing and crisis from Ankara, the recent communication from the Secretary-General of the United Nations is still based on the idea that a political framework solution can be found by the end of the year. Parliament, in its latest resolutions, clearly listed the conditions with which such an arrangement would have to comply for Cyprus to be able to fully meet its obligations as a Member of the EU. The Cypriot federal state must possess a central government as well as a parliament to control it, which is able to take all decisions within the framework of the Treaty, as well as participating in these policies. It would also have to guarantee human rights and fundamental freedoms throughout the island's territory. The awakening of civil society and the surveys carried out in northern Cyprus confirm that the majority of the Turkish Cypriot population is also in favour of a pro-European policy. I therefore hope that vigorous political will will make it possible to overcome the remaining obstacles and that the forces of the Union will triumph over the forces of division. In the absence of this policy, or if it were hindered by external interference, the Copenhagen European Council would have to take its decisions in accordance with the Helsinki conclusions.
Mr President, Commissioners, we in Flanders have been dreaming of being Flemish and of becoming European since the nineteenth century. With the accession of ten new countries, the European area of peace and stability is growing, and so is the scope for human rights and democracy. This is a reason to rejoice. Candidate countries were given powerful incentives to bring about the necessary changes. We, however, have not shown the same level of commitment to forcefully implementing the changes that are necessary to fashion this real Europe.
Former enlargements have shown that prosperity has increased, both in the countries concerned and for EU citizens. Mr Prodi has stated that the costs will be reimbursed, but our citizens are not all convinced of this. Quite the reverse. It will require courage and powers of persuasion to remove the feelings of uncertainty and fear, particularly at a time of economic decline.
Moreover, there are still flaws in the system. Mr Prodi himself mentioned fraud, corruption and the trafficking in human beings. The problems surrounding Cyprus and Poland's internal problems were also mentioned, and the discussion on Turkey is overshadowing everything else. We should not arouse false expectations. Hence the need for us to inform our citizens of what is at stake.
We as regionalists and peoples without a state are very sensitive to the problems that still exist with regard to discrimination against peoples and cultural minorities. We are sensitive to the non-recognition of regional and historical realities in the different accession countries. All of this raises the question of whether we still have the time and resources to put these things right before accession becomes a reality. However, we are giving accession the green light today because a red light would be a sign of hostility, while we are, quite rightly in fact, dreaming of this area of peace and stability.
Mr President, enlargement is an opportunity for the European Union, probably its last opportunity, as the Union has failed in so many other areas. Yet nobody, neither the candidate countries, nor, in particular, the Fifteen, is prepared to accept the consequences, especially the financial consequences, of enlargement. Mr Prodi's Commission did not rise to the occasion and it is clear that the desire to succeed, to consecrate his mandate at the head of the European Commission took precedence over any other considerations.
We want to extend our family circle, but we have not extended the house. On the contrary, since Nice, each party has retreated within its own private garden. We therefore need to have the courage to say that the decision on enlargement must be postponed. The principle is there. But the decision must be postponed at least until the European Convention, for example, proposes a new common architecture for the twenty-five States and new operating rules. The decision must not be taken in Copenhagen this December, but in Athens or Rome next year, which would not entail any delay in the accession of Member States should the decision be positive.
That is why I shall vote against the report presented to us by the Commission. I congratulate the Commission simply on having closed the door to Turkey, a decision which is essentially just as incomprehensible as the decision to open this same door.
Mr President, ladies and gentlemen, enlargement will change Europe on a lasting basis. That is why the quality of the preparations is so crucial. The Commission has today given the green light for the accession of ten countries, but it acknowledges at the same time that not all the criteria have been fulfilled as yet. In light of this aspect, the Paris newspaper Le Figaro reports its 'creeping and unpleasant sensation of jumping into a void without a parachute'. I would not go quite that far, but numerous sensitive issues remain unresolved: financing, Cyprus, and the Bene? decrees are just some of the key words here. I am extremely disappointed by the Czech Government's stance of declining even to talk about the issues. Europe means talking to each other! I am disappointed by the Commission's stance. What kind of community of values will the EU become in future if it meekly accepts a law which assures impunity for murder?
I have spoken of rifts. They are offset not only by the advantages but also the opportunity to enlarge the zone of security and stability and overcome the division of Europe. Enlargement is the political expression of reconciliation in Europe. That is our great opportunity.
Mr President, thirteen years after the liberation of Central and Eastern Europe and after a number of years of serious negotiation, we have now reached the penultimate stage prior to eight new Member States acceding from that region, and two from the Mediterranean Sea area. The candidates which, all things being equal, will be taking part in the European elections as fully-fledged members in 2004, will soon be able to send observers to this Parliament, something to which we are very much looking forward. The result presented to us by the Commission deserves warm congratulations, as especially does the person primarily responsible for this, Commissioner Verheugen.
We said in Parliament at the time that the loose ends should be few and short. This is exactly what we are seeing in the transitional stage: loose ends that are few and short, except - understandably - for those that have to do with the environment.
Casting our minds back to 1989, we can recall the general enthusiasm that greeted the return to Europe of peoples who had long been oppressed. This enthusiasm is still among us in copious amounts. It is therefore all the more painful to see how at some ministries, this return has been reduced to nothing but a money matter. Some hold the false, yet persistent, belief that the European Union, and particularly the addition of new Member States, would be costly and would require huge sacrifices on our part. Some xenophobic instincts also persist, and are the subject of shameless speculation.
Communicating the truth, namely that the European Union only costs 1.27% of GNP and that, on account of internal savings, another 0.14% has been freed up for enlargement, that it has been settled in Berlin and fixed until 2006, in other words that the whole budgetary procedure is running smoothly, is a virtually impossible task. If some of this does manage to trickle through, there will always be some Finance Ministry or other which, by sketching worst-case scenarios, combined with strong exaggerations and their own interpretation of the figures, is prepared once again to awaken latent fears, put enlargement in a bad light and even to use the candidate countries as bargaining counters in the political wrangle with other Member States about the review of agricultural policy. This is transgressing the rules of decency.
The care that the Commission has exercised on behalf of the Council is manifested in various ways, one being the statement that the permanent, sustainable implementation of the negotiation results must be monitored for the time being. In the coming years, there will certainly be reason to assist some new Member States, or show them the right way, particularly on an administrative level. What they have already achieved is indeed to be applauded.
Such a clause was already used during the preparatory stages of the Treaty of Amsterdam. We then introduced the well-known article which even provides for sanctions if a Member strays from its path in terms of rule of law and democracy. This article applies to us all. As has often been established scientifically, including by our former fellow MEP Mr Burenstam Lindner, enlargements always bring economic benefits to all parties involved, to the existing Members more so than the new ones. More important, however, is the gain in terms of a fairer, more peaceful legal order in Europe and the establishment of a European community of values. The contribution to this by new members may be significant in this respect too. I hope that the same spirit which prevailed at the start of Europe's integration will also inspire the new and old Member States in future too.
Mr President, President of the Commission, Commissioner, ladies and gentlemen, the Commission's report shows a great deal of optimism but is also very realistic. I agree with Commissioner Verheugen: much has been achieved, but many more reforms are required and we as parliamentarians in particular must study and evaluate the reports with vision, but also with precision and pragmatism, just as we must scrutinise the outcomes of the negotiations. I would like to make one thing clear from the outset: without further efforts to establish the internal market, to integrate minorities - such as the Roma and Sinti - and enforce the rule of law, enlargement is unlikely to succeed. However, let me also say, on this point, that it is down to us to behave in a way which is likely to build bridges.
Since the phrase 'Bene? Decrees' has already been mentioned, let me say that I am very gratified by the studies commissioned by this Parliament, which show that there are no legal obstacles to the Czech Republic's accession. At the same time, I believe it would be conducive to the climate of the negotiations and the decision-making process if the Czech Republic could find the courage to clarify the situation, which would entail a reappraisal of the Bene? Decrees from a modern perspective - not as a demand or a condition, but rather as an offer.
Let me make one comment in my capacity as a former rapporteur for Turkey. I understand that many people in Turkey, especially the pro-European forces, are disappointed by the Commission's proposals since they do not set a specific date for accession negotiations. However, I understand and endorse the Commission's position, and I see a great opportunity for Turkey if it does not simply fixate on a possible date but is prepared to work with the European Union on building a genuine economic and political partnership with the EU until accession is possible. The Commission's proposals are a starting point. However, more can be done, and we can work on this together in the coming months.
I was asked today: what do I say to my constituents? What does the Commission's proposal mean? I would say that it means a resounding 'yes' to accession, and 'yes' to accession in 2004. However, it also means that it is up to the countries themselves to decide whether they want to fold their hands in their laps or whether they are willing to continue working on the reforms. My hope is that all the candidates are willing to continue working on the necessary reforms.
Mr President, I would just like to thank Parliament for the immense, sincere support it has given us in our endeavours to make enlargement a reality at last.
Without Parliament's support, we would not have been able to achieve the objectives that we have, and as well as the European Parliament I would like to thank the parliaments of the candidate countries. I have been present at many of the meetings they have held to prepare for enlargement and I can assure you that never before has there been such a deep-rooted, such a well-supported, such an important democratic process. It bodes very well for the future that this enlargement is being launched with such strong, such unanimous, such fine democratic intention.
Mr President, in my former speech, I said how very grateful I was to the Commission. I should also like to say a big thank-you to this Parliament and to the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy which quickly reached a decision, with very broad agreement, to support this enlargement project. Parliament showed the way and Parliament can now see the result. Credit where credit is due. I have heard many debates in this house, but never have I seen such huge consensus on a project as many-faceted as that to which we are here giving further impetus.
There was of course one dissenting voice and, since I am the only Dane speaking today, I should like to provide a little consumer information to Irish voters. In Denmark, no one is surprised at the fact that Mr Bonde is now conducting a campaign against the new treaty. He has conducted campaigns against all the treaties. He adopted an oppositional stance during the Cold War when he was against everything that strengthened the Western democracies against the Communist dictatorships. He was opposed to Danish membership of the EC. He was in the opposition camp when we voted for the first time on the Maastricht Treaty, as he also was when we voted on it for the second time. He conducted a campaign against the Treaty of Amsterdam, and now he is conducting one against the Treaty of Nice.
That is fair enough as far as it goes, but it is not fair enough if the Irish electorate is unaware that, in supporting Mr Bonde, they are supporting someone who is against the whole set-up and who has been opposed to every single aspect of European cooperation. I just thought there was no harm in saying that. My apologies.
We are delighted to see that negotiations with ten candidate countries will be able to be closed at the end of this year, for entry into the European Union at the beginning of 2004.
This satisfaction is, however, tinged with regret. The accessions will go hand in hand with an inextricable muddle of several hundred derogations and transitional measures, and barely veiled threats from the Commission to the candidates: the possibility of sending a preventive warning letter to States that do not comply quickly enough, and even a summons to appear before the Court of Luxembourg. Welcome to a disciplinary Europe!
If this is what we have come to, we would have been better off, as we suggested, with the accession of these States as early as 1990 to a European political confederation, with variable geometry of common policies, and gradual accession for some States as appropriate. We would not then have been faced with the impossible equation of balancing a monolithic organisation with diversity; we would not now be forced to leave Bulgaria and Romania shamefully by the wayside.
Perhaps, however, this model will once again prove appropriate. We should ask the Convention chaired by Mr Giscard d'Estaing to give it serious thought.
We will move on to the next item on the agenda, the statements by the Council and the Commission on the situation in Iraq.
Mr President, I should like to thank you for the opportunity once again to discuss this very topical and difficult subject with the European Parliament. As I said during the last questions on Iraq on 3 and 4 September, this debate comes at a time when there is a lot of international attention and debate on policy in relation to Iraq.
When I was last here, I reported in broad outline on developments in the situation since the Gulf War. I emphasised that the EU's position is clear. It was expressed in a declaration by the Presidency on 20 May of this year, stating that the EU is calling upon Iraq to comply with the resolutions without delay including, specifically, the resolution whereby the weapons inspectors would be able to return, as anticipated in Security Council Resolution 1284. In this connection, the EU is well disposed towards the meetings between representatives of the UN and Iraq. We unreservedly support all the efforts on the part of the Security Council and the UN Secretary-General. This attitude was confirmed at the informal meeting of EU Foreign Ministers on 30 and 31 August in Elsinore and also at the meeting of Foreign Ministers on 30 September and 1 October in Brussels. The EU also welcomes the adoption of Security Council Resolution 1409 of 14 May, that is to say the resolution on the revision of the oil for food programme.
With what I have just said in mind, I want today to talk mainly about current developments in connection with Iraq and to concentrate on the Security Council negotiations concerning a new resolution, as well as on the negotiations with Iraq concerning the return of the weapons inspectors.
The permanent members of the Security Council are currently engaged in negotiations concerning a new resolution on Iraq, based on an American draft. The United States wants to see a resolution that tightens up the demands made of Iraq in earlier resolutions, making them more specific; that sets earlier deadlines for Iraq's compliance with the demands; and that provides a mandate for a possible military intervention in the event of Iraq's not meeting the demands. The United States has stated that it wants the weapons inspectors to have unconditional access to all areas, including the so-called presidential palaces.
Two subjects are absolutely crucial, namely the issue of a renewed mandate from the Security Council on the use of force, and unconditional, free and unfettered access by the weapons inspectors to all installations and areas in Iraq, including the presidential areas, which is to say the palaces.
We in the EU are satisfied with the Iraq issue's remaining on the agenda of the UN Security Council. The hope is that the Security Council will reach an agreed position on the matter.
On 30 September and 1 October in Vienna, the chief UN weapons inspector, in the form of the Swede Hans Blix, together with the Director-General of the IAEA, Dr El Baradei, who is responsible for the investigations into Iraq's nuclear weapons programme, met representatives of the Iraqi Government to discuss the practical arrangements in connection with the unconditional return of the weapons inspectors. Agreement has apparently been reached on a range of issues, based upon the demands made of Iraq in the Security Council resolutions already adopted. The issue of access to the presidential areas is still unresolved, however.
In addition, there are outstanding issues concerning the ways and means of the weapons inspectors' return, such as the way in which the Iraqis are to be questioned by UNMOVIC, that is to say the UN weapons inspectorate, and the way in which UNMOVIC is to report back. The weapons inspectors will presumably not be sent to Iraq until a new resolution has been adopted and accepted by Iraq.
It is still too early to establish the content of a new resolution. It is crucial, however, for an inspection regime that is effective and credible to be established. The EU attaches importance to going down the UN route, both in order to secure broad international support for the disarmament of Iraq and with a view to the credibility and effectiveness of the Security Council and of multilateral cooperation. Against that background, it is encouraging that, in his speech yesterday, the American President, George Bush, again emphasised the United States's readiness to go down the UN route.
So much has been said. I should like here finally to say that it would of course have been better if this debate had taken place at a time when Mr Solana could have been present. Since Parliament insisted, however, on debating the matter in any case, I accepted the President's earnest invitation to take part in the debate.
Mr President, I have already spoken twice about Iraq in this Chamber. My last intervention was just one month ago, on 4 September, right after the informal meeting of EU Ministers in Elsinore. Since then, Iraq has, for obvious reasons, remained the most important topic of international debate, though there is not all that much of substance that the Commission can add to what has just been said, or, frankly, to what is reported daily in the press.
The most encouraging development since I last spoke was President Bush's speech which I heard at the UN General Assembly on 12 September and the Presidency referred also to the speech that he has just made in Cincinnati. It was important, of course, because Mr Bush signalled the American administration's wish, if possible, to work through the UN framework to tackle the threats posed by the Iraqi regime. From all corners of the globe, leaders of the world welcomed the US decision, and virtually everyone has put strong pressure on Iraq to comply with UN Resolutions. Of particular relevance was the extent of the renewed diplomatic efforts of the Arab world to press Iraq to allow the resumption of the inspections. These growing pressures have clearly helped drive Saddam to offer the return of the inspectors, even if his offer needs to be treated with a good deal of scepticism. We have been here with Saddam Hussein before, watching him in due course resile from promises made and commitments given, behind a smoke-screen of ifs, buts and maybes.
The European Union has warmly welcomed President Bush's decision to deal with Iraq through the UN system. As a Union, we believe this is by far the best and incomparably the most effective way to take things forward. There is no real alternative to the UN system of values and international rules that was set in place and agreed by world leaders to preserve global security. It offers the best hope of avoiding the potentially disastrous consequences of a spread of unilateral actions allegedly to 'solve' regional disputes. Working through the UN confers legitimacy and a sense of moral consensus on the actions that it is sometimes necessary to take.
Also in the last couple of weeks, one of the EU Member States - the one as we say coyly that I know best - has made public a detailed assessment of Iraq's possession of chemical, biological and, possibly, nuclear weapons and the means to deliver them. This report has shown the risks that these weapons pose to regional stability in the Middle East. A number of eminent institutes have also shared their assessments of the threats to global security posed by the Iraqi regime. They all agree on Saddam's attempts to rebuild his capabilities in weapons of mass destruction, taking advantage of the absence of the inspectors over the last four years. I would like to point out, incidentally, that these inspectors had previously done a better job than they are sometimes given credit for.
There may be room for debate about how imminent a danger is posed by this armoury of lethal weapons, but I do not detect any serious dispute about its existence.
Currently, discussions are taking place with and between EU Member States on the terms of a new UN Security Council Resolution designed to pave the way for a completely unconditional return of UN inspectors to Iraq. As honourable Members well know, there are various options under consideration, some of them at the instigation of Member States.
As the Presidency made clear, European Ministers last discussed the situation of Iraq on Monday 31 September at the General Affairs Council. They reiterated the position set out one month earlier in Elsinore, including the overall aim of the elimination of weapons of mass destruction, the need for the unconditional return of UN inspectors with unfettered access to every part of Iraq, and the need for the situation to continue to be addressed along the UN Security Council track.
Against this background of intensified international diplomacy, I believe - and I hope the Parliament shares this view with me - that the following considerations should be uppermost in everybody's minds:
First, over recent weeks, leaders around the world have continued to repeat their calls for a multilateral response to the challenge posed by Iraq. They have clearly argued that the alternative of a unilateral response would be very unwise. And it is not just world leaders; our citizens clearly believe strongly that this is the right way to solve the problem of Iraq. Recent polls in Europe and the US, as well as public demonstrations, show that citizens would like any decision on Iraq to be taken within the framework of the United Nations system.
Second, the main reasoning behind any UN intervention is the perception that the international community is confronted with the possession of weapons of mass destruction by a dangerous regime. There is a genuine and justified worry about both use and proliferation. In addition it has been suggested that these weapons could be supplied to terrorist networks, though some notable public figures, for example Brent Scowcroft, National Security Advisor to President Bush Senior, have expressed scepticism on this point. Others still have argued that there may be some links between Iraq and terrorist organisations with global links such as Al-Qa'ida. I am not aware of any convincing public evidence on this point, but perhaps I have overlooked something.
The resort to the pre-emptive use of force is not a new idea. The international community for example decided to intervene in Kosovo on humanitarian grounds. The concept of humanitarian interventions was supported by UN Secretary General Kofi Annan in an outstanding speech three years ago. Through the action in Kosovo, the international community made clear that it was no longer possible for world leaders to hide behind the concept of national sovereignty to do whatever they wished within their own borders. It was recognised that people too have rights, not just the states in which they live. That seems to me to be a welcome advance.
However, what is clear from the debates going on around the world is that we need to develop some kind of framework of international law to address such circumstances. Iraq cannot be seen in isolation from other equally sensitive cases. Should we not look at the principles to guide our international action and identify the circumstances that may justify international intervention when there is a clear and present danger, either within a sovereign state or outside its borders? The view of international law that has more or less prevailed since the Treaty of Westphalia - as students of the work of Dr Kissinger will know - is no longer wholly valid. But I find it difficult to believe that any acceptable alternative view should not rest principally on UN mechanisms and procedures.
Third, I am sure that those who are considering the need for a new resolution will be taking into account all options and scenarios. The international community needs to address how to frame a UN Security Council resolution or resolutions on Iraq. But they also need to think about what to do in case of non-compliance. This is a general issue of the utmost importance since it is related to the credibility of the multilateral system. We need to preserve the authority of the UN and the Security Council whose resolutions we have seen defied again and again. In this case, it is defiance by Iraq, but there are others in a similar situation of non-compliance. We have now reached the point when such lack of compliance with UN decisions needs to be addressed in an objective, serious and coherent manner.
I hope that as events unfold in the coming months, we see a re-assertion of the authority of the UN with beneficial effects for Iraq, for its region and indeed for the whole world. We may then, in addition, be able to focus our efforts more constructively on the continuing bloody crisis in the Middle East. I cannot say that I find any alternative outlook anything other than profoundly disturbing.
President-in-Office of the Council, Commissioner, ladies and gentlemen, I have listened extremely carefully to the statements by the representative of the Presidency-in-Office of the Council and Commissioner Patten and I would like to point out one thing, as a preface to the speech I am going to make, and that is that, regardless of whether or not Saddam Hussein's regime has weapons of mass destruction, I would like to express my conviction that this regime is a danger to international peace and security, and this is no fantasy, as demonstrated by the invasion of Kuwait and the repeated and defiant violation of the United Nations Security Council resolutions.
This does not mean, of course, that the European Union and the international community must react in an unmeasured and disproportionate way. I believe that we must be very careful in seeking a response, since it is clear that any response of the international community, supported by the European Union, could have repercussions for relations with the Arab world and also, as Mr Patten said, very clear and direct repercussions in terms of the conflict in the Middle East.
Mr President, the initiatives I would suggest on behalf of my political group clearly follow the line put forward by Mr Patten. Obviously, for a system of values such as that of the European Union, which enshrines peace, understanding, harmony and solidarity, force should be the last resort.
In this regard, we must of course exhaust all political, diplomatic and commercial avenues; but we must also, Mr President, guarantee free access, unrestricted and unconditional, for the United Nations inspectors, so that they can fulfil their mission of verifying whether or not there are weapons of mass destruction. And it is also clear that we must take account of the need and the determination of the international community so that, in the event of non-compliance with these United Nations resolutions, the international community and the United Nations itself can respond appropriately to verify and demand compliance with those resolutions.
This issue of legitimacy, or the need for the legitimacy of a ratification by the United Nations Security Council, for taking military action, is precisely one of the issues we debated yesterday in the Committee on Foreign Affairs when we voted on a resolution on terrorism. And it was very interesting because, during the vote, Mr Robinson, the Secretary-General of NATO, appeared, and in response to the question of whether it was necessary to have the backing of the United Nations for action by his organisation, he told us that, while it was desirable, he believed that a mandate from the Atlantic Council was sufficient to be able to act within NATO.
This debate, Mr President, is not trivial, because there may come a time, when the European Union's rapid reaction force is ready for operation, when we have to seek the backing of the United Nations so that that force can carry out a Petersburg task, and it is possible that a member of the Security Council with the right to vote may put a stop to any action of the European Union's rapid reaction force.
I wanted to point out this debate, because it seems to me appropriate at the moment, especially in light of the events of September 11, and it is clear that we have to make progress in a whole series of areas relating to the security and defence policy.
We must assess the compatibility of the European Union's rapid reaction force with the initiative of the United States to create a rapid reaction force within NATO; we must consider the extent to which we can make the use of NATO's infrastructure compatible in relation to the European Union's actions in the field of defence; we must preserve the European Union's capacity for autonomous decision-making in the field of defence and we must resolve the problem of military expenditure, or to put it another way, we must decide, on the basis of the facts, whether we want to spend more or spend better.
Mr President, these issues are very relevant in the current context. The events of 11 September demand a response from the international community because, in the face of the threats and problems of international terrorism, we must all respond together, and within the European Union, we must offer a single response.
I believe that the best contribution the European Union could make to the system and the principles of the United Nations is to respond cohesively within the international organisations, because the strength of the European Union lies in its unity, but fragmented we are weak.
Mr President, President-in-Office, Commissioner, ladies and gentlemen, there are issues relating to the current situation in Iraq which are uncontentious, which we all share and where we have a broad consensus. The first is that Iraq must comply with all the UN Security Council's resolutions in full and without any ifs, buts or maybes. I am very grateful to you, Commissioner, for saying that it is not only Iraq which should do so, but we are talking about Iraq here today.
Secondly, we all agree that the weapons inspectors must return to Iraq and that they must have unfettered access to be able to do their job properly. In particular, they must search for, and then destroy, weapons of mass destruction and delivery systems. I am most grateful to you, Commissioner, for making a further point on this consensus, and I am especially gratified that you did so by pointing out that the response to this situation, to the problem of Iraq, should be sought multilaterally and through the United Nations framework. That is the opportunity for us genuinely to resolve this problem once and for all.
There are other issues where we do not have this consensus. They include, for example, the question whether the weapons inspectors who now have a mandate to go to Iraq must wait until the Security Council adopts a new resolution. I think that a definition of their mandate by the UN Secretary-General would suffice. If it is indeed the case that a major threat emanates from Iraq, then it is logical, after all, to ensure that these inspectors go to Iraq as soon as possible. At the same time, the UN Secretary-General must look at the issue of the embargo. While the inspectors are searching for weapons in Iraq, conditions must be re-established for the embargo to be abolished entirely, and for the embargo to be ended. I think this is axiomatic, but I would like to reiterate and underline this point here once again. While the weapons inspectors are searching for weapons in Iraq, the bombing campaign by the US and the United Kingdom, which is not based on any UN resolution, cannot continue. It should be suspended - I am phrasing this carefully - until we have the inspectors' report.
Finally, the UN should prepare a roadmap for the destruction of weapons and for the inspections, and a roadmap for the embargo and for Iraq's reintegration into the international community. This would be an important step which could be initiated by the UN. In the context of the UN, let me say that if we opt for the UN, we cannot have a UN à la carte. In other words, we cannot comply with the resolutions which suit us and ignore the ones that do not! We must be very clear about this, and I am in favour of our respecting and implementing all the UN resolutions accordingly.
Mr President, we know that one reason for military intervention is the search for weapons of mass destruction, but there are, of course, other reasons. Parliament's resolution of May 2002 made a proposal which still has not been taken up. It suggested that an international ad-hoc tribunal be set up to try Saddam Hussein and his officials, and that the Commission should set up an office of human rights to collect the evidence.
There are, of course, different reasons for intervening: humanitarian interventions, self-defence, Article 51, as was used in Afghanistan, and now a new proposal of anticipatory self-defence - the so-called pre-emptive strike - discussed by President Bush for regime change. Even the 'bullet in the head' option has been discussed. But this Parliament, surely, should have one thing in mind: the people of Iraq. Here I call for a prosecution of Saddam Hussein and his officials under the 1948 Genocide Convention.
This is a crime against humanity of such a scale that it can never be forgiven and we must invoke justice and the rule of law. The Genocide Convention to which we and all our allies are parties imposes a duty upon us to punish all acts of genocide ordered by constitutionally-responsible rulers. It expressly envisages that an international court may be established for that purpose, preferably in the territory in which the crimes were committed and if not, elsewhere. In this way all perpetrators may be tried by such international panel tribunals which may have jurisdiction with respect to those contracting parties which have accepted its jurisdiction.
The Nuremberg precedent reminds us that a torturer is a torturer even if you are in a uniform and you have accepted an order to torture one of your fellow men or women. In other words, being an official does not exempt you from prosecution. This means that we have an absolute duty to look not just at Saddam Hussein but at all of those officials.
What are Saddam Hussein's genocidal acts? In the past, we have seen the use of chemical weapons in the north, the decimation of the gypsies, the persecution of Jews, the Assyrian Christians, over three-quarters of a million displaced people, assaults on Shia Muslims and those of Iranian descent. Thirty years of murderous assault and still he goes after the remnants of those unfortunate people. Genocide now concerns the marsh Arabs: over half a million people destroyed in the last few years. They have lost their place, the people, the fish, the animals, the water, the land, their homes, their farms, villages, towns, boats and agriculture through killing, burning and draining. We have seen the total destruction of a unique, distinctively different and ancient tribal people. That is genocide. A UN resolution is required but we need the evidence to be brought up front, in front of the peoples of the world, to alter the perception of why this course of action is required.
The establishment of the Office of Human Rights was accepted in principle by Commissioner Patten at our debate in May 2002. I urge him to set up this office without delay - we have already lost too much time.
Mr President, Commissioner Patten, President-in-Office of the Council, as we speak, there is reason to hope that the new war with Iraq will not take place. It is not absurd to imagine that the resolution currently in the process of being adopted by the United Nations Security Council could finally be drawn up to encourage disarmament in Iraq rather than to legitimise a military intervention there. That would be a great victory of wisdom over irresponsibility, but there is still a long way to go. And can we do anything, while the decision is that of the member countries of the Security Council? I am sure that we can, as it is clear that the requirements of our societies and the political initiatives taken by various States have greatly influenced the development of the positions of the main Heads of State, starting with George Bush himself. His goal was to change the regime in Baghdad. Apparently today the international community has only one possible objective, the disarmament of Iraq. He ordered the UN to either be on the side of the US or to stay on the sidelines. He nevertheless seems to understand that the framework of the United Nations is difficult to circumvent. He had put forward a theory of pre-emptive war. He now stresses that military action is not necessarily imminent or inevitable. Nobody is fooled. The American President has not given up any of his plans, but he is perhaps beginning to realise that international political life is not a western in which he can play the role of sheriff.
I believe it is time to promote the mission of disarmament inspectors as an alternative solution to war. It was these inspectors who, until 1998, prevented Saddam Hussein from acquiring the atomic bomb and who destroyed stocks of chemical and biological weapons and their means of manufacture, military research installations, missiles and launch pads. Today, they say, their experience is greater still and their equipment more sophisticated. They are ready to start work again immediately. One of them, however, the American Scott Ritter, opportunely suggests that, upon their return, the embargo should be lifted. This mercilessly cruel burden was imposed twelve years ago on the population.
My group, in conjunction with others, is going to take initiatives in this spirit, which you are all welcome to join. Furthermore, my group would consider highly useful a further declaration by the Council and the Commission on the new strategic doctrine published by the Bush administration on 20 September. I find it inconceivable that the European Union is silent on this text which magnifies what is described as the unparalleled force of the United States and emphasises their determination, to paraphrase, to act alone, if necessary as a pre-emptive measure, to extend the triumph of freedom. We cannot remain inactive in the face of the official confirmation of a doctrine which would undoubtedly lead to war in Iraq and which would lead to nothing less than the destruction of the collective security system set up around the Charter of the United Nations following the victory of democracies over Nazism. Lastly, we are still waiting for the beginning of the first stages of the implementation of the last parliamentary resolution on the Middle East. While George Bush draws the world's attention to Baghdad, however, his protégé, who, not long ago, he classed as a man of peace even though he is violating all the resolutions of the Security Council concerning his country, is attacking the Palestinians with indescribable cruelty, thereby exposing his own people to a new infernal cycle of vengeance and hatred. Europe still needs to prove itself on all these points which, in fact, form a whole. The status of world player cannot be decreed; it must be earned.
Mr President, the problem with the American threats of war against Iraq is not the desire in itself to replace an undemocratic regime. Saddam Hussein's regime is indeed repugnant: I have been able to see this for myself in the course of a number of visits; and it has only got worse. We should certainly support the democratic opposition and we can by all means try economic boycotts, as we did against the South Africa of apartheid, provided that this does not hit the victims more than the offenders, which is the case in Iraq. From time to time, we can even support an armed national struggle for liberation against a dictator, as many of us did against the European colonial powers in Africa.
If anarchy is to be avoided, however, all outside interventions in the affairs of a sovereign state must be based on an egalitarian, global world order, which applies equally to all nations. That is why the UN Security Council must make a resolution on any armed campaign. In addition, military force must only be resorted to if all non-violent means have been exhausted. The weapons inspectors must therefore be sent back into Iraq as soon as possible, and the American threats of a military strike without a UN Security Council resolution must be condemned. Otherwise, we are just legitimising lawless Wild-West violence in other parts of the world, for example Israel's massacre of Palestinians or perhaps Russian interventions in Georgia.
If the EU is to be able to bear out its claims to represent a judicial culture in contrast to American lynch law, it must now with renewed vigour, and especially where Iraq is concerned, oppose the global dictatorship of the USA and insist on a global legal system within the framework of the UN.
Mr President, the debate on Iraq you provided us with last month in Strasbourg made us fear the worst, namely war. All the speakers involved in today's debate, as a whole, have the merit of taking into consideration the developments of Iraqi positions over the past few weeks and resistance within the UN itself to US unilateralism, as well as to the excesses of the Bush administration. As Europeans, we cannot agree to or allow others to bombard this complicated region with simple, I would even go so far as to say simplistic, ideas, which are those of the Bush dynasty, whether of the father, who admitted on television that he hates Saddam Hussein, or of the son, who justifies his obsession with Saddam Hussein with these ridiculous words: 'the guy ? tried to kill my father'. These statements could be laughable were it not for the fact that a war in Iraq would have a cost, in terms of human lives, obviously, both in the Iraqi camp and in that of the allied armies, and at this point I would like to thank the speaker from the PSE Group for recalling or re-launching the debate on the subject of lifting the embargo for the Iraqi civilians who have already been suffering for eleven years. This cost, moreover, would be incalculable in terms of the instability created by a military intervention in the region, and would also be irreversible for international law, and we therefore feel that, at the end of the day, it is in relation to the Iraqi crisis that UN credibility is at stake.
That is why, above and beyond the moral considerations, we cannot lose sight of these few factors. After a year in which the United States have not made any bones about comparing Saddam Hussein to Bin Laden, we still have no proof that Iraq was involved in the September 11 attacks and the broader Al Qaida organisation. Similarly, we still have no proof of the existence of weapons of mass destruction in Iraq today, notwithstanding the impassioned assertions of Tony Blair. The only certainty so far is that, to the United States, Iraq and the Iraqi regime are a setback on the road to oil. This much is clear. At this point, however, we are a long way from the objectives assigned to the international coalition that Europe joined just one year ago and the countries of Europe must now ally themselves with the United States so that together we can fight the only real, immediate threat to the world, the broader Al Qaida organisation. We could not seriously, however, tell the world today that tomorrow we will be able to capture Mullah Omar or Osama Bin Laden on Babylonian soil.
Mr President, the European Union is an observer rather than an active player in the events currently taking place, and it may be because we are speaking as observers that, in many of our speeches, we are getting the facts all wrong, congratulating ourselves on what will probably be avoided - military attacks on Iraq. We should instead ask ourselves what we have done, what we ourselves have managed to do, as the European Union, to bring about a situation in which it will be possible to achieve that which we all hope for, to reach a point where military attacks are not necessary and the inspectors have full access to the Iraqi sites. It is my view that we have done nothing and that, if the situation we are observing has now improved, this may be partly, principally or wholly due to pressure from the United States and the ways in which that pressure has been exerted.
Well then, it may be that what we have to do is endeavour to cast off our role of observer: we must do everything we can to avoid military action rather than just sitting here watching others make mistakes, running the risk, once again, that Europe will become not the Europe of Churchill but the Europe of Chamberlain, the risk that we will find ourselves once again in a position of impotence and inertia where we lack institutional and even maybe military resources and instruments and are thus unable to take any action.
Do we want to develop alternatives to weapons, violence and destruction? Then let us make a start! We must explore the possibilities provided under international law for raising awareness and providing information, for defeating a regime which is waging a constant, daily war against its own people, a war which is constantly causing deaths in Iraq and which is a danger to the international community. We must see what we ourselves, as the European Union, can do rather than sitting here applauding or criticising the actions of those who do, at least, have the courage to shoulder responsibilities.
Mr President, I wish to address myself in particular to the Danish Presidency, the Minister for European Affairs, Mr Haarder, and the External Relations Commissioner, Mr Patten. These are two people in whom I have the utmost confidence.
In my opinion, there are three main questions which we, as Europeans and democrats, must answer. The first concerns how to prevent weapons of mass destruction being produced, distributed, sold to international terrorists and used in Europe, the Middle East and throughout the world. How are we to prevent this?
The second question concerns the UN Security Council. There are many powerful forces at work here in the European Parliament looking to restrict the veto as far as possible. Faced with the prospect of an enlarged EU with 25 Member States, a large majority in this Parliament is saying that we shall be unable to make decisions unless the veto is abolished. At the same time, we find ourselves in a situation in which a Communist government in Beijing in China, whose record on human rights does it little credit, actually has an unlimited right of veto when it comes to the international community's most important bodies, the UN and the UN Security Council, and the ways in which they are to act to prevent violence and preserve world peace. This same right is enjoyed by Moscow, Paris, London and Washington.
The third question concerns how we are to be able to bring about a change in the Middle East. The Middle East can be depicted as a pressure cooker, in which the water is bubbling and seething. The lid is still on the pan, but the moment when all the steam could escape is imminent. There are many people in this Parliament who consider that military action against Iraq would lead to the whole of the Middle East being plunged into horrors and into complete disaster. Is, however, a conservative policy, in which everything is allowed to continue as before - with UN inspectors degraded and humiliated and unable to do their jobs, while Saddam Hussein, the dictator and mass murderer who had five thousand Kurds gassed in Halabja, remains in power in Baghdad - a route that will lead to democracy and human rights in Iraq and the Middle East? Has not the time come for us in Europe to take responsibility for beginning a process of change in favour of democracy and human rights and against the spread of weapons of terror from the region in question? What would be your answers to these questions?
Mr President, Commissioner Patten has referred to the dossier that was produced by the United Kingdom Government prior to the debate in the House of Commons. That dossier makes for some interesting reading. The most significant thing I found in it was a picture of the footprint of one of Saddam Hussein's palaces. Superimposed on this was a footprint of Buckingham Palace. Buckingham Palace was a minute corner of whole footprint of Saddam Hussein's palaces. This is quite important because it is said that Saddam Hussein does not want anyone to go into his palaces. Well, none of us want people coming into our houses. We do not realise that these palaces are basically cities in their own right and that is why all aspects of the UN inspectors' mandate must be adhered to. They must be able to go anywhere because palaces the size that he has, and he has quite a few, have the capacity to conceal major weapon sites. We must be clear that there should be no interference with the ability of the inspectors to go in.
We know Saddam Hussein is a threat to the region and to his own people, but we know that for the interests of world peace we must act through the United Nations. This must not be unilateral action. UN resolutions, however, must clearly hold Iraq to account and there must be a willingness to follow through with action. It is not enough to threaten. We must be prepared to follow through with that threat if everything else fails. We must keep the pressure on Saddam Hussein. We must continue to enforce a no-fly zone, including giving the pilots the right to self-defence.
If the UN sees this through, we will change international politics. There will be a whole new environment pushing towards multilateral action. If the UN is not capable of seeing this through, the whole multilateral element of international politics would be discredited and the world would become a much more dangerous place.
Mr President, I have now been told several times that the EU wishes to go down the UN route, and I should therefore like to ask where that route is heading and for how long it is intended to follow it.
We are agreed that Iraq must, as Mr Patten said, comply, like everyone else, with UN resolutions. Must not, however, the EU and the United States also comply with international law? Can we, on the one hand, demand that a country comply with UN resolutions and, on the other hand, accept actions that are not approved under this legal system? In short, I do not have a clear answer to that question. Will the EU demand a UN mandate from the UN Security Council before it supports possible action against Iraq?
What, moreover, will happen if the weapons inspectors really and truly do not find anything? There has not of course been a shred of proof anywhere that weapons of mass destruction exist. If the inspectors really do not find anything, will the EU, then, work towards having the embargo lifted? We know that the oil for food programme means that the Iraqi people are being kept on the verge of starvation. A host of false rumours is being spread as to how much money is coming in, but the calculations made on the basis of the actual figures show that every penny is going into the oil for food programme and that that is not enough. It will not do anything to take the Iraqi people off the breadline. The programme has managed to eradicate the Iraqi middle class and is responsible for Iraq's not having been in a position to repair its water supply, resulting in a steep increase in infant mortality.
Will the EU make efforts to have the embargo lifted and will it, in that connection, remember Iraqi Kurdistan? Will it remember that there is a people in the northern part of Iraq that will be vulnerable as soon as Saddam Hussein has the opportunity to express his anger?
Mr President, ladies and gentlemen, even though many people have spoken out against a war in Iraq, the United States are continuing their threats with new demands, on the pretext of combating terrorism. Calls for American national unity have not been able to mask the social and economic difficulties there, its crisis of political confidence and its restrictions of democratic freedom, which are condemned by many American citizens. We are all aware, beyond the undeniable arguments concerning the reality of Saddam Hussein's power, supported thus far by Westerners, that one of the main targets of this war is oil. Such a war would also allow other objectives to be targeted, such as strengthening the direct hold over oil and gas resources in the Middle East, in order to kick-start growth in the United States, strike a blow to OPEC, one of Washington's pet hates, and weaken the Arab world, depriving it of any possible political opposition force.
Furthermore, we cannot ignore the matter of the current context of the whole region. This war can only destroy the United Nations' efforts to consolidate international law in favour of fair, lasting peace. We know it will have further tragic consequences for the Palestinian people. This is borne out by Ariel Sharon's stated support for Bush, for whom the international situation represents an opportunity to strike further blows against the Palestinian resistance. Moreover, commencing military action in this region will set the Arab world ablaze, plunge the people into decades of poverty, and send weakened political regimes into the arms of fundamentalism. Do not think that our continent will be spared by this war. Europe will be the first target for terrorism and will be a breeding ground for tension, and racism and islamophobia will only increase. It is not too late to prevent this war. To do so, people everywhere, as widely as possible, must express their rejection of the US unilateral policy and it is time for the European Union to shoulder its responsibilities, and forcefully and vigorously restate its commitment to peace, the reason for its construction.
Mr President, two minutes, six points.
First of all, Saddam Hussein is already a hardened war criminal. He clearly intends to continue. The only remaining doubt concerns the means still available to him.
Secondly, no situation, however serious, justifies contravening the fundamental principle of public and private morality, in other words, we must not use means that jeopardise the achievement of the objective we are pursuing. Our objective here is to build peace, to refuse pre-emptive war in favour of negotiations, weapons inspections and the establishment of the Rule of Law.
Thirdly, I have rarely seen situations in which so little attention is paid to the study of what could occur should force be used. We are only discussing the legitimacy of the decision and decision-taking procedures. We are not considering what this could lead to.
Mr President, Europe already has a Military Staff. We are preparing a rapid-reaction force. We should at least ask it to consider the various possible consequences. Quite frankly, I have never seen such a lack of reflection.
Fourthly, President-in-Office of the Council, Europe needs a strong, clear, public position, and is capable of this. Many of us have asked you to communicate the European Union's position in writing to the Secretary-General of the United Nations and make it public.
Fifthly, the main thing in this matter is to adhere to the UN rules on two counts. The first is to convince the United Nations not to change the rules once the game has begun. This is also part of behaving with common decency at an international level. The second aspect proposes solving the problem in two stages: first, with regard to inspectors and their right of work, and second, lastly, taking account of what would happen should Saddam refuse, in other words the use of Chapter 7 of the Charter. We are not pacifists. I believe it is possible to have recourse to force. Saddam Hussein is dangerous, but it is the legality of this operation that is key, in particular with regard to the world as a whole.
Lastly, Mr President, all this is not at all anti-American. On the contrary, it involves preserving the Rule of Law with the agreement of an overwhelming majority - as shown by surveys - of the American people today, in order to prevent a government, intoxicated by its own strength, from forgetting the law when it thinks of the power it could use.
Mr President, Commissioner, the international community considered that the Iraqi regime, which was responsible for two wars, against Iran and then Kuwait, constituted a permanent potential threat to the security of its neighbours. That is why the Security Council drew up a strategy to cut off Iraq in order to prevent it from equipping itself with weapons of mass destruction, which, up until 1998, was effective.
The question the United States is asking today concerns abandoning this strategy in favour of the far more radical strategy of waging a pre-emptive war against Iraq, before Iraq equips itself with the decisive means for blackmail. What must our position be should this extreme situation arise? First and foremost, it must involve restating that waging a war against Iraq would be the sole decision of the Security Council. The United Nations system is a guarantee of peace, and weakening this system is in nobody's interests. We must not repeat the serious error that was made against international order in waging war against Yugoslavia without the backing of the Security Council. Unilaterally waging a pre-emptive war against a sovereign State would set an extremely dangerous precedent that could be invoked in future by any country in order to try to solve its problems, for example India or Pakistan with regard to Kashmir.
Secondly, we must state that such a war could only be decided upon should Iraq refuse to implement the resolutions of the Security Council. The mandate given to the inspectors must therefore leave no room for ambiguity, but we must not speculate in advance over the failure of the inspections. That would amount to denying the remarkably efficient work carried out by inspectors from the United Nations and the IAEA between 1991 and 1998 and to renouncing any future disarmament control missions. What is despicable is the inertia of the international community in allowing a black hole of four years to follow the expulsion of inspectors from Iraq, thus enabling Iraq to increase its capability. Naturally, the Security Council, in order to be effective, must not automatically exclude any hypotheses. Automatically excluding the use of force under any circumstances, as suggested, for example, by the German Government, would weaken the position of the international community.
Lastly, we must at all costs prevent inappropriate action in Iraq from making the international fight against Islamic terrorism more difficult, as this is a priority. Waging a pre-emptive war, however, without Iraq having refused to apply the resolutions of the Security Council, could doubly compromise the essential objective of dismantling the Islamic terrorist networks. Such action could in fact, as emphasised yesterday by Philippe de Villiers at the French National Assembly, cause a sudden resurgence of Islamic extremism and the collapse of the international coalition constituted after September 11.
Mr President, for several months now, there has been a real commotion among the Western countries with regard to Iraq. The inspections stopped in 1998 and President Bush discovered in 2002 that Iraq was once again a threat. This is a serious matter, as, through the Iraqi affair, the US has in fact tried to gain support for a new concept in international relations, the concept of pre-emptive war. They have asked that UN inspectors be allowed to return unconditionally to Iraq. The Iraqi Government agreed to this. Now, it is the United States that will not agree to the UN inspectors going to Iraq. They now want to adopt a resolution that would allow them automatic recourse to force. President Bush's speech yesterday did not go back on this condition in any way. He maintains this condition. In reality, the United States covet Iraqi oil resources, control of which would allow them to dictate price policies to the rest of the world.
Beware! The fight against terrorism, after the savage attacks of September 11, must not, in the hands of the American Government, become an imperial strategy to conquer the world. A military intervention against Iraq would have terrifying consequences today in the Middle East. It would unleash all kinds of fanaticism and discrimination against ethnic minorities. It would encourage a surge in Islamic fundamentalism. A war against Iraq - and we must realise this today - a war against Iraq would be considered by Arab-Muslim public opinion as a war against the entire Arab-Muslim world. That is why, today, no Arab regime supports Washington's position. Two countries have stated their opposition to this strategy: France and Germany. Well, I consider that to be an honour for Europe. If a new resolution had to be adopted, under no circumstances must it include the principle of automatic recourse to force. We must not accept the use of the Security Council as an instrument.
I would also like to ask Mr Patten and Mr Haarder a question: why do the European Union and the Commission not suggest to the Arab League, to all the Arab countries, that they take a common initiative to reintegrate Iraq and lift the embargo? That is the best way of fighting for the renaissance of democracy in Iraq.
Mr President, no one is in any doubt that Saddam Hussein is a brutal dictator. That is not sufficient justification for launching a pre-emptive attack on Iraq. If it were, we would be attacking many countries around the world.
We need to be clear that the motivating force for this war is primarily about trying to ensure secure access to oil. President Bush cannot, of course, admit this. Instead, we are told we must go to war in order to destroy Saddam's weapons of mass destruction. Let us be clear about this, our moral authority might be a little stronger if we did not also have weapons of mass destruction.
I also want to talk about the United Nations. Commissioner Patten said that working with the UN confers legitimacy. I agree it is a step towards legitimacy. It is a necessary but insufficient requirement for any action because the UN process is itself highly imperfect. In order to get agreement from the UN Security Council for the first Gulf war, the US used bribery, blackmail and threats and they will do it again.
The resolution which the US is currently trying to get through the Security Council is not designed to avert war but rather to provoke war. Leaked drafts resemble nothing so much as a plan for unopposed invasion.
A just war to the extent that any such thing might be claimed to exist can only be pursued when all peaceful means have been exhausted. In this case, peaceful means are not only unexhausted, they are being deliberately avoided.
Mr President, following Mr Souchet's superb speech, I would simply, in one minute, like to call for two things.
First of all, we must scrupulously follow the United Nations' procedures in demanding the disarmament of Iraq. Saddam Hussein is a bloodthirsty dictator, a real threat to peace. We must not allow our procedure to provide him with the slightest loophole which he would of course use to portray himself as a victim to try to side-track the debate.
Yet at the same time, we ourselves must not stray into secondary details. We must keep the compass firmly at north. We must stop this regime from doing harm and in particular from using weapons of mass destruction. That is a condition of peace, at least in the region concerned.
Consequently, let us not be caught up in speeches which reverse the responsibilities, which almost try to make Saddam Hussein into a persecuted innocent party, which in fact are just speeches of refusal to take responsibility in the face of threats.
Mr President, after September 11, a broad international coalition was formed to combat terrorism. This battle is still taking place here in Europe. Al Qaida sleeper networks still remain in 52 countries. After 30 January this year, President Bush's speech on the state of the Union disconcerted many Europeans. The countries described as 'the axis of evil' no longer had anything to do with international terrorism. Fortunately, at the time, Commissioner Patten spoke out, clearly distancing himself from the unilateral, over-simplistic American policy. The US is now trying to impose a concept of pre-emptive war against Iraq which falls outside the scope of international law. In today's speech by the American Government, it was no longer possible to dissociate concerns about oil from legitimate concern over weapons of mass destruction, equally legitimate concerns over human rights and Saddam Hussein himself as a person, whom Mr Bush professes to hate. We should not adopt this mixed bag as our own approach, since the various factors need to be addressed separately.
Europe has always backed the United Nations Security Council. For the past few months, however, we have witnessed a veritable bid, instigated by the United States, to take control of international law - a policy of double standards. In some cases violations of human rights and United Nations Security Council resolutions are flouted and go unpunished, while in others they are not.
We are also witnessing major internal division within the European Union and preparation for a war that would constitute a real confrontation between civilisations and would undoubtedly strengthen the terrorism we are trying to fight. In this strong-arm contest, this race against time, it is the credibility of the UN and Europe that is at stake. One thing is certain, if there is military intervention in Iraq, the Iraqi people, who have already suffered so much, will defend themselves to the last and we will not enter Baghdad as liberators.
Mr President, it would be a grave misconception to look at the imminent attack on the Iraqi state as a new state of affairs. We all know that the attacks on Iraq are already underway on a massive scale in the no-fly zones in the country. I do not know under which international agreements they have been allowed to continue, but such attacks have only intensified and worsened the situation in the country.
However we view, as a Parliament, the proposed attack on Saddam Hussein, we cannot look at it in isolation. The attack would be seen, along with the incursions against Palestine, as an attack on the Arab world itself. It would, along with the threat to oil supplies, globalise an already-escalating conflict.
We condemn Saddam Hussein unreservedly for his regime which oppresses minorities and offends democracy in Iraq. A more sensible and productive international approach, however, would be to defend and ensure self-determination for all minorities in Iraq, especially the five million Kurds in the north of the country comprising one quarter of the Iraqi population. Human rights and freedom in Iraq would be better served were we to take that course of action, uniting minorities and the international community behind a common front to topple Saddam and all other world dictators.
Mr President, a variety of things have been said. For my part, I have a number of questions to put to the Commissioner and the President-in-Office of the Council, for it would appear that, once again, Europe and the European governments are very divided, and that is not good. Moreover, despite the endeavours of the Presidency, we see the range of positions of the European governments described in the press every day. My question is this: since France is part of the Security Council - and it is the only European country to be part of it - is there any form of coordination between the other European governments in respect of the French position? What will a second resolution add to the agreements which have already been adopted regarding the sending of inspectors to Vienna?
Thirdly, the citizens of our countries are asking a lot of questions, ladies and gentlemen, including on the subject of the embargo. The public is wondering, in good faith, how it is possible that, in ten years of embargo inflicted upon the civilian population, the dictator, Saddam Hussein, has been able to rebuild his military and even his nuclear arsenal. Given that this has been possible, I believe we should open a UN investigation to find out who has broken the arms embargo that has caused the Iraqi people such great suffering. If it has been broken by members of the Security Council, then, clearly, the Security Council will also lose its credibility.
I therefore feel that we must be quite consistent in our actions; we must find the best way to achieve the greatest success without, indeed, causing further suffering or further deterioration of international relations. This is Europe's role in my view but, once again, this time we have failed to realise it. Lastly, I feel that Europe must address the issue of combating terrorism and producing legal instruments for prosecuting terrorists, acting with complete honesty towards both the United States and the authoritarian regimes.
Mr President, Commissioner Patten is right when he says that the situation, while still very complex and difficult, has developed over recent days towards a more articulate context, in which the process has matured noticeably and public opinion has moved on, especially United States public opinion.
President Bush has said that the vote for a resolution in Congress does not mean that military action is imminent or inevitable, and British Foreign Minister Straw, at the Security Council negotiations, has said that 'we prefer one resolution but we have never ruled out, and nor do we rule out, there being two'.
Also important is the statement by Mr Blix and Mr El Baradei, who lead the United Nations inspection teams, pointing out that the provisions accepted by the Iraqis last week in Vienna are, in their judgment, sufficient for them to work effectively on the inspection tasks.
I believe that in this critical situation, the fundamental issues have been raised recently by an American citizen who is no ordinary American citizen: he won the recent presidential elections in terms of votes; I am referring to Mr Al Gore, who has pointed out something obvious: that the essential and urgent issue at the moment is the fight against terrorism and in particular against those who carried out the attacks of 11 September.
In this regard, Gore criticised President Bush for having squandered - to quote literally - the extraordinary response of sympathy, good will and solidarity which followed the attacks of 11 September which - he said - has been replaced by an atmosphere of fear and reticence towards the United States administration.
I believe that in this situation, which is developing in a relatively favourable manner, energetic and mature criteria must be applied in carrying out the war against terror, and this essentially requires that Europe apply two priorities: rapid convergence within the United Nations and its Security Council and, secondly, making every effort so that the future task of the inspectors may end in success.
Mr President, over the last few days the European Union has faced - indeed it is still facing - two crucial political questions which bear on its common foreign and security policy. The question of the International Criminal Court on War Crimes and Crimes against Humanity did not, I think, receive the best attentions of the Council of the European Union.
Now we have the crisis in Iraq, which really must be given the Council's best attentions. And just what does that mean? The UN and its decision-taking procedures have underpinned the international legal order for the last 50 or 60 years and have been used to resolve the most serious of political issues. We must not rock this boat under any circumstances, because finding a new legal order to underpin international relations will not be an easy or straightforward matter.
This being so, when faced with varying opinions on how to deal with the problem of Iraq, the European Union must not under any circumstances go beyond the bounds set by UN Security Council resolutions. Secondly, it must lay down limits, down to the last detail, on how far we can go in controlling Saddam Hussein's arsenal. However, if it turns out that he has no weapons of mass destruction or the facilities to produce them, it must have a ready, unconditional answer to the question of the embargo, while monitoring developments to ensure that Saddam Hussein or anyone else in Iraq does not revert to procedures involving weapons of mass destruction.
Nonetheless, we must admit that, as the European Union, we ought to be independent when it comes to certain decisions with crucial international implications. We cannot just fall in with whoever happens to be in power in America at the time, with the Clinton administration taking one tack and the Bush administration taking another. And, the investigation to find out if Saddam Hussein has weapons of mass destruction should extend to anyone who has provided materials or know-how. They too must take their share of the blame.
Finally, let us not forget the millions who are suffering, let us not forget the children who are dying and let us not forget that we, the European Union, must not be inhumane.
Mr President, we are on the verge of war, a war which could have devastating consequences not just for the people of Iraq and for the Middle East as a whole but for the rest of the world as well. Under these circumstances, sense and reason have to prevail over the simplistic venting of one's feelings.
Following the devastation of the Second World War, the nations of the world created the United Nations as the instrument which was to guarantee world peace, and, as Mr Patten says, there is no alternative to the UN when it comes to maintaining global security. The nations came to an agreement under international law on the rules for military intervention in order to preserve world peace. It is clear from these that decisions on such action must be taken by the UN Security Council. To choose, like the USA and Mr Salafranca Sánchez-Neyra, to abide by UN resolutions only when it suits us would have devastating consequences for the whole international legal system. It would amount to rejecting and deliberately opposing the UN. Is this the legal system the conservatives stand for? The justice of the powerful and international lawlessness? Or should all countries have an equal right to take so-called preventive action? What would happen then?
It stands to reason that Iraq must comply with UN resolutions and allow the inspectors to carry out their work without conditions. An agreement has also been reached between Hans Blix and Iraq whereby the inspectors are to be allowed to resume the work which was in actual fact suspended when the USA and the UK started their last bombing campaign. The inspectors should now be able to start their work immediately. There is no excuse for dictator Saddam Hussein's breach of the UN resolutions. Iraq, like all other countries, has to abide by the decisions taken by the UN. Obviously, this also applies to Israel. If the principle is that Iraq has not complied with UN resolutions and must therefore be bombed, what are we then to do about Israel, which continually breaches UN resolutions?
The EU has to make it clear to the world's largest democracy, the USA, that all countries must abide by international law and that the law of the street is not acceptable, even against dictators.
Mr President, I should like to summarise my answers in a few points which are not new but which it is important to put into words.
I should like to warn against trivialising the Iraq problem by comparing Iraq with various other countries. Saddam Hussein is fortunately a very special case with a very distinctive history stretching back a long way. Experience clearly shows that we shall not get anywhere with Saddam Hussein if the use of force is excluded in advance. Iraq must and shall comply with the demands made by the Security Council. There must be unconditional access for the weapons inspectors, including access to Saddam Hussein's extensive palaces.
The EU will continue to support the efforts of the Security Council and campaign for a unified approach. That is important for the UN's and the Security Council's credibility and effectiveness, and it is important in relation both to Iraq and to future multilateral cooperation. The EU therefore continues to support the Security Council's work along the lines of finding a peaceful solution, insofar as that is possible.
It is encouraging that the American President has recently said that war is not inevitable and that he wants to pursue the option of going down the UN route.
Turning finally to the lifting of the embargo, the oil for food programme has in fact been revised. It is Saddam Hussein who has not so far made use of the opportunities it presents and, in that way, subjected his people to starvation. That is because, in this matter too, he is completely indifferent to the conditions of ordinary people in Iraq. He has other priorities. If we are to encourage him to think about his own people and about peace in the region and in the world, we must take a united stand - in this Parliament too.
The debate is closed.
The next item is the joint debate on the statements by the Council and the Commission on the employment strategy and two reports, on behalf of the Committee on Employment and Social Affairs:
(A5-0313/2002) by Mrs Bastos on the Commission's Action Plan for skills and mobility;
(A5-0304/2002) by Mr Bushill-Matthews on the Commission report to the European Parliament and the Council: Growth and Employment Initiative - Measures on financial assistance for innovative and job-creating small and medium-sized enterprises.
Mr President, Commissioner, ladies and gentlemen.
It is a great honour for me to be given this opportunity to speak in the European Parliament on where matters stand with the revision of the European Employment Strategy.
Employment policy affects something of fundamental importance to human beings, namely the work we do. The Bible says that we must earn our bread by the sweat of our brow. Work has many other functions in addition to this, however. It is in the workplace that we spend most of our waking lives. It is here that we forge a large number of connections with other people, and it is often these people we miss most if we lose our jobs.
The new areas that are to help make Europe into a leading power include an extensive labour market and social responsibility on the part of enterprises. All too often, the labour market is comparable to a centrifuge, in which far too many people end up on the periphery. We must therefore develop ideas about how this situation can be prevented.
In Europe, we also face a series of common challenges which we must solve if we are to retain the European social model, combining economic effectiveness with good social security arrangements and a market economy with the welfare society.
Enlargement of the European Union to include a number of Eastern and Central European countries - with or without transitional arrangements - means the free movement of labour in the new and larger EU. A number of countries, including Denmark, chose to embrace the free movement of labour from the first day of their membership. We in Denmark see no problem with the free movement of labour. On the contrary, we view the new Member States as a resource.
The primary task towards the end of the year consists in reaching agreement on the framework for revising the Employment Strategy. In 2003, we shall then get to grips with the discussions concerning the actual strategy and the individual guidelines.
As its point of departure, the Presidency has attached great importance to our obtaining a thorough debate before a new and revised Employment Strategy is devised. In that connection, it is important for all the central actors to have their say.
To ensure there is enough time for the debate, we thought it important to give the subject a central place in the Danish Presidency's programme in the employment and socio-political area and to begin revising the strategy no later than at the first formal Council meeting.
That provides the best opportunity to send a clear signal to the Commission as early as possible.
The authorities in the individual countries naturally have a central role in connection with the evaluation. It is they who have been responsible for implementing and monitoring the strategy since it was introduced in 1997. They therefore have a great deal of valuable first-hand experience of the present strategy's strengths and weaknesses.
The Commission is, of course, another important source of experience and results from the first five years.
Over the last few years, other actors too have, however, obtained relevant experience to which consideration should be given in connection with the current evaluation. That applies especially, of course, to the European Parliament. In this connection, I took note of the points of view published by the Committee on Employment and Social Affairs in the middle of September. I am able to go a long way towards endorsing the views that have been presented of what should be the core features of a revised strategy and the desires that have been expressed to consider how cooperation between the various actors can be further developed.
Finally, I want to mention the national and European parties in the labour market who, actively involved as they are, also have important observations to contribute. Revision of the European Employment Strategy was on the Council's agenda in Luxembourg yesterday. It is therefore an extremely topical subject to be included on the agenda for the plenary debate here today.
As is well known, the Commission's communication takes stock of experiences from the first five years of the Employment Strategy. It contains a general evaluation of the results achieved on the European labour markets, and it outlines the most important issues in connection with a revision of the strategy. The communication is a crucial point of departure for the debate now taking place in various forums.
In addition to this communication, a common statement from, respectively, the Committee on Employment and Social Affairs and the Economic-Political Committee was presented to the Council meeting, providing their assessment of the most important principles for a revised strategy. The Presidency has always wanted them to be able to present a common statement.
We think that a common statement, capable of being endorsed by the relevant Councils, was synonymous with the strongest possible political signal of what is wanted in political terms from the future strategy.
A common statement is, moreover, in accordance with the current desire for better coordination between, and streamlining of, the various European processes such as the employment guidelines and the guidelines governing general economic policy.
There must be no secret about there being many different points of view on how far the revision of the Employment Strategy should go.
The Danish Presidency's ambition has, however, been firstly to work for a compromise capable of uniting those Member States that want to see the Employment Strategy considerably revised with those that want to see far fewer changes. For us, the task has therefore been to secure a common platform for further work.
I am therefore pleased to be able now to report that the Council offered its unanimous endorsement of the common statement by the Committee on Employment and Social Affairs and the Economic-Political Committee. A strong political signal was thus also conveyed concerning the framework and principles that the governments of the Member States believe should form the basis for preparing for the revision of the European Employment Strategy.
I should like here to state some of the most important principles.
To begin with, it must be emphasised that the overall perspective of the Employment Strategy must be retained, with special focus upon the priorities for employment policy. This means that special attention must be given to the results that, based on the Lisbon objectives of more and better jobs, are to be achieved through the strategy.
The ministers also approved the need to simplify the employment guidelines and, as far as possible, reduce their scope by having them focus upon common strategic priorities including national strategies for lifelong learning, supported by suitable objectives relating, for example, to the number of people who might be engaged in one form of education or another.
Importance is also attached to the future strategy's helping meet the challenges faced by the countries concerned in the form of different demographic features, increased globalisation, the knowledge society and EU enlargement. There is agreement that the strategy should concentrate more specifically on the following broad objectives: job creation and increasing labour force participation, improved quality of work, improvement and modernisation of the functioning of the labour market and the ensuring of both flexibility and job security.
To enlarge upon this, I would especially emphasise the need to increase the labour force supply via policies that promote jobs for women, older people and vulnerable groups; by encouraging active and preventive labour market policies that are effective and efficient; by reforming tax and benefit systems and so creating clear incentives for taking up, and remaining in, employment; by improving lifelong learning, skills and mobility; by increasing equality between men and women and by combating discrimination; and by promoting developments in entrepreneurship conducive to job creation.
Finally, the Council, in expressing its support yesterday, expressed a wish for the strategy further to reflect the fact that the focus is on the medium-term challenges set out by the Lisbon strategy where, for example, the participation rates for women and older people are concerned.
Implicit in this is the wish for greater stability in the guidelines over time. In other words, they must not necessarily be changed each year. The wish for stability also conceals the fact that work is under way to ensure a greater degree of coordination and less overlap between the various European cooperation processes.
We in the Presidency view these general principles, endorsed by the Council, as a contribution and pointer to the Commission in connection with its ongoing work as the end of the year approaches.
The Council's agreement yesterday means that there are a number of factors that will have to be debated further over the next few months.
That is especially true when it comes to the more active involvement of the two sides of industry and of the European Parliament. There is therefore a clear desire to enter into more practical deliberations as to how the European Parliament can play a larger role in the preparation and development of the Employment Strategy. The role of the national parliaments is also to be recognised in this context.
One important matter still to be dealt with is the whole discussion of the scope and of the type of indicators. These are crucial to monitoring the strategy and to ensuring that countries move in the desired direction and at the right time.
It is therefore also crucial that, as soon as a clear picture of the new strategy emerges, there be a thorough examination of the existing indicators. The purpose of such an examination must be to ensure that the indicators reflect the core objectives of the revised guidelines.
The objective must be a more efficient set of indicators, which are robust, comparable, more focused on the individual guidelines and based upon up-to-date data. We should like to achieve a situation in which we have fewer, but better, indicators.
I want to emphasise in conclusion that the Danish Presidency wishes to make the Employment Strategy easier to operate and more serviceable as a starting point for employment-promoting strategies in the individual Member States.
We must get away from the tendency to focus increasingly upon details and instruments and instead concentrate on the results to which the European Council has attached importance since the Lisbon Summit.
In connection with revising the Employment Strategy, we must never lose sight of the big picture. Over the next few years, the idea of a revised European Employment Strategy is that it should help make Europe more coherent as a continent and as a society.
The idea is that the Employment Strategy should be targeted and that the decision-making process in connection with the adoption and implementation of the strategy's individual features should become more transparent. In endeavouring to create ever more employment, the European Union should attach key importance to targeting and transparency, to involving a larger number of actors and to rooting employment policy more firmly in the Member States.
We must never forget that it is the practical results that, in the last analysis, are the test of whether the European Union's Employment Strategy is effective. The methods must be put to the test in practice.
Mr President, firstly I congratulate the European Parliament for its stimulating and constructive resolution which was adopted on 25 September 2002. It provides a useful assessment of successes and achievements as well as some of the weaknesses of the European Employment Strategy. It is, of course, important that it identifies concrete priorities for the future.
The resolution was most valuable to the Council. The discussions we had yesterday in Luxembourg concerned both the evaluation of the European Employment Strategy and the streamlining of processes in the context of the Lisbon agenda.
As the Minister said, there was a consensus between the Member States on the content and the procedures for the future. I am pleased to say that there is now a large common platform of shared views between the three institutions upon which we can base the further development of the strategy and, in particular, define the next generation of employment guidelines.
I would like to concentrate on three main areas: policy messages, the process and governance of the process. First, as far as the policy messages are concerned, we all agree that the integrated coverage of broad areas is one of the positive achievements of this strategy. There is an agreement that there is a need to keep this wide range of issues within the strategy and not to narrow its scope. Some progress has also been made on the identification of key priorities. There is a long list of these, including job creation and increasing labour force participation; improving quality in work; modernising and improving the functioning of the labour market; ensuring flexibility and security; increasing labour force supply via policies promoting an inclusive labour market; promoting active and preventive labour market policies; reforming tax and benefit systems; improving lifelong learning skills and mobility and promoting developments in entrepreneurship conducive to job creation.
Obviously the next step will consist of transforming this long list into a structured proposal for Employment Guidelines. It remains to be seen whether or not the current four-pillar structure, on which we have articulated the development strategy, is still needed in order to reflect these priorities, or if other groupings could improve their visibility.
If possible, the guidelines should be reduced in number. This brings me to the second issue which is the process. Within the framework provided by the Treaty, the Employment Strategy should focus on the medium and long-term challenges to be met by the Lisbon 2010 deadlines. With a view to ensuring a clearer focus on outcomes and on the medium and long-term goals of the strategy, there is a need for greater stability in the Employment Guidelines which should not be changed every year. Member States' National Action Plans must focus more on implementation.
Overlaps and duplications with other processes should be more limited, in particular, through coordination between the employment strategy and the broad economic policy guidelines. It is crucial that the respective roles and contributions be better defined.
The third point concerns the governance of the process. This is an issue on which the European Parliament expressed great interest in its resolution of 25 September 2002. The ideas for future orientations which I have just outlined should provide a better framework for more openness and participation. Less and clearer objectives should make the strategy more visible. A stronger focus on implementation and results should provide a better knowledge-base and more transparency.
Therefore, within this new framework, and with a stronger, more concrete focus, social partners would play a more effective role, and regional and local authorities would understand their role more easily and could participate more effectively.
Further consideration should be given as to how the European Parliament could be actively involved in the design and development of the employment strategy and on how national parliaments can be better integrated into this process. There are major problems in some Member States, where the national parliaments have not participated in, nor have, in some cases, any idea about the employment strategy, the monetary procedures or the common goals.
This is quite a long list of shared convictions and perspectives but the new process for the strategy has only just begun. As you know, the formal proposal for the employment guidelines 2003 will be presented in April 2003 together with the proposal for the broad economic policy guidelines. In the meantime, there is room and time for everybody to become part of the process and to make their voices heard. The Commission will continue to develop the idea of open participation.
In order to further stimulate and facilitate the involvement of potential stakeholders, the Commission intends to adopt another communication. This will be presented in January and will give an outline of the revised strategy with concrete objectives and targets. There is enough time for a rich exchange of views with the Parliament over the next few months in order to define and to agree on procedures for the new European Employment Strategy.
Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, mobility is an important factor in creating better jobs and in closing the skills gap in the European labour market. A gap clearly exists, however, in occupational and geographical mobility in the Union. With regard to the first of these, European citizens do not change jobs very frequently, although most Member States have experienced an upward trend since 1995. With regard to the movement of workers between Member States and nationally, the picture is no more encouraging: our rate of mobility is almost half of that of US citizens, with only a small elite of 225 000 European citizens moving to another Union country; in other words, 0.1% of the population of the Fifteen.
This is why, in February 2002, the Commission produced an action plan for skills and mobility that identifies 25 measures intended to respond to the shortcomings and needs indicated by the high-level task force. I feel bound to criticise the Commission for having presented its proposals directly to the Barcelona European Council before giving Parliament the opportunity to comment on them.
Whilst the coherence of the action plan's recommendations should be highlighted, European citizens still face many obstacles. In this report, which I had the honour of drafting, in accordance with the Hughes procedure, in cooperation with the Committee on Culture, Youth, Education, the Media and Sport and incorporating the opinions of the Committee on Women's Rights and Equal Opportunities and the Committee of the Regions, which proved to be important and valuable contributions - I would highlight various measures intended to promote occupational and geographical mobility and the elimination of obstacles to their full realisation, some of which I shall now discuss.
Firstly, local authorities should be involved in setting up a network of industry-based and educational advisory bodies to bring the world of work and education systems closer together; other, more effective actions need to be taken in order to reduce regional imbalances given that the basic reason for regional inequalities in terms of employment growth is the differences in the skill and educational levels and the mobility and adaptability of the labour force;
Secondly, Member States should provide support for one of the pillars of the European Employment Strategy - the entrepreneurial spirit - using the necessary funds, and coordinate their training-related activities more closely;
Thirdly, we must highlight the important role of the social partners in promoting access to training so that workers can achieve more and better qualifications and skills; the participation of the social partners is also crucial to monitoring the action plan at European, national and regional level;
Fourthly, Community legislation on the mutual recognition of qualifications must be more strictly applied;
Fifthly, youth exchange programmes, the awareness of cultural diversity, linguistic ability and citizenship must all be encouraged throughout training;
Sixthly, in order to combat the under-representation of women in high-technology sectors, support must be provided for the adoption of training actions and for the introduction of information and communications technologies and new systems of learning that guarantee women priority access, not forgetting the training and retraining of older workers, the disabled and other disadvantaged groups;
Seventhly, the crucial role that teleworking could play as a response to a geographical mobility that workers do not want;
Eighthly, the transferability of pensions is one of the most sensitive issues in this area, because pensions constitute a major obstacle to mobility, and workers who have acquired rights to a pension in their Member State could risk being unable to transfer these rights. Directive 98/49/EC and Regulation 1408/71 must, therefore, be updated, simplified and extended and the coexistence of situations of double taxation with those in which this does not apply must finally be eliminated; a further major contribution to fostering geographical mobility is the creation of the European health insurance card, which is expected to be up and running in 2004;
Ninthly, we must highlight the use of the Eures system, although this must be extended and brought up to date. I shall now address the Commission, so that it takes account of the importance of this instrument and fulfils the good intentions expressed in its communication on this particular aspect; the objective of transparency and of centralising information on employment opportunities within the Union can be achieved through the creation of a one-stop site providing information on mobility as well as campaigns aimed at individual industries. I would also highlight the fact that the candidate countries must combat the brain drain in this area; we must help them to create their own structures for innovation and to promote the exchange of experience.
Member States, local authorities, employers, social partners and Community institutions must actively seek to ensure the success of this action plan and the measures that have now been presented must be taken into account in the revision of the European Employment Strategy
Mr President, I should like to congratulate Mrs Bastos on her report and her presentation of it and to thank the rapporteur of the Committee of the Regions, Mrs Arnold, for her input. The action plan for skills and mobility consists of 25 points designed to give the citizens of the European Union greater mobility.
Basically, the objective of the action plan is to remove obstacles to living, working and studying between one Member State and another. The objective is not, by any stretch of the imagination, to make mobility compulsory; it is to put conditions in place which make it easier for anyone who so wishes to move within the European Union. The Commission is delighted at how well Parliament has received the action plan and with its support for these measures which, as you know, were approved by the High-Level Task Force on Skills and Mobility as the most suitable way of improving the conditions upon which mobility and lifelong learning for our citizens depend.
Parliament's report contains a number of undertakings which are even more ambitious than those made by the Commission in the action plan, although I have to say that, given the priorities laid down in part by the Barcelona Council, the Commission has endeavoured to make the action plan as realistic and feasible as possible, taking account of the legislative procedures required in order to keep to the proposed deadlines.
The action plan contains a series of specific targets which will be used to evaluate its success over coming years and we shall, of course, need a number of indicators in order to assess its progress. These indicators will be defined together with the Member States. We need the Member States to be actively involved at all levels, especially as a great many measures under the action plan are largely measures for which the Member States have jurisdiction. I should like to point out that we need coordination and we need collaboration between the Member States on education and vocational training, especially when it comes to the mobility of young people, exchanges of best practices and transparent professional qualifications.
As a result of the initiative by the Commission and the Member States, the Council will issue a resolution on 12 November on reinforcing cooperation in the field of vocational training. The point of reinforced cooperation is to improve the quality and attractiveness of vocational training overall and to address the lack of transparency and mutual trust hampering the recognition of professional qualifications and skills from one country to another. The implementation of the plan is under way, legislative proposals have been submitted, new procedures have been designed and the Council has been urged to take decisions on the proposals already tabled. The Commission has made provision for close collaboration with the social partners, especially on two points: first, on the question of lifelong learning and, secondly, on the facility to transfer supplementary pension rights. More specifically, especially on the matters addressed by Mrs Bastos, there are already plans to set up a website containing information on job mobility by the end of the year, so that European citizens can obtain information on the European job market and a number of other areas to do with mobility. It will also provide a direct link to the learning opportunities website which will be up and running in 2003. The Commission is to pass a decision revising the Eures system, so that it efficiently supports the mobility of European manpower, the objective being for Eures to provide services and information both to job seekers and to companies looking to recruit at European level. Thirdly, the Commission will be tabling its proposal on the European health insurance card at the beginning of 2003, which Parliament already knows about.
I should also like to mention two horizontal issues. First, there is room to improve the position of women across the board and the gender dimension must be taken into account in all individual measures and, secondly, we face an important challenge in the run up to enlargement: Parliament has voiced its concern about the danger of a manpower drain from east to west; this sort of mass exodus would create a huge problem for the candidate countries. The connection between immigration and employment is to be discussed at a joint OECD/European Commission conference in January 2003. In the meantime, the Commission is discussing a draft directive from last year on conditions of entry and residence for third country nationals looking for paid employment or freelance work, so as to ensure that the Member States take a common approach on this issue.
The action plan for skills and mobility is a very complicated and ambitious plan containing a whole host of measures which, if they are to be implemented, require very close collaboration between the European institutions and the social factors and social partners. May I make a point of thanking Parliament for the support and interest which it has shown in this plan right from the outset.
Mr President, may I start by saying how much I welcome the Commissioner's remarks, and also those of the Danish Presidency. The concept of putting employment in a central place in the Presidency programme is absolutely right and sets exactly the right tone and example not just for us but indeed for successive presidencies.
I would like to make some general remarks and then touch on my report. Certainly it is fair to say that generally, Member States and this Parliament too often skate around the important issue of employment. There is much talk but little action and such action as there is often unhelpful. Certainly my own country sets a rather poor example in this respect. Last year 4 600 employment regulations were introduced. That is one every 26 minutes. That is hardly the way ahead.
But it is not enough for us to have separate programmes and projects, welcome as those may be. It is not enough just to set targets whether for young people, women, the long-term unemployed etc., and then sit back and watch. It is not enough to focus so firmly on job protection, trying to keep current jobs alive even when the market has moved on. We need to focus on job creation, which means liberating enterprise. We need to recognise that the greatest engine of employment growth in all our countries is the sector called 'small and medium-sized enterprises'. We must help them succeed and thrive and not hold them back. We need to realise that full employment helps create social inclusion and not the other way around.
The Lisbon Council said, and I repeated this in my report, that we need to encourage a regulatory climate which is conducive to investment, innovation and entrepreneurship in general. Two years on, we have simply added to the burdens on business, and high unemployment in continental Europe is our own fault.
I am heartened, however, by the lead that the Danish Presidency is trying to give and I would like to thank Minister Frederiksen in particular for a most helpful letter that he sent me on 18 September. I am sure he will not be embarrassed if I share with colleagues just one paragraph which is very pertinent to our topic of discussion today:
'My clear stand is that the European Union should only step in with legislation where there is an obvious need for such regulation and, in such cases, only to the necessary extent. There should be room for manoeuvre at the national level and if regulation is introduced it should, in my view, to the highest possible extent, be in the form of framework directives rather than detailed rules. There should also, wherever possible, be a freedom of choice as to the method of implementation as is, for instance, the case in connection with the open coordination method in the employment and social field. Finally I would like to emphasise that I also attach great importance to the principle of subsidiarity.'
Those are extremely wise words and we all look forward to them being translated into action. Similarly, the comments from Commissioner Prodi back in July saying that the intention was to simplify regulation by at least 25%, and to do that with all speed, is also to be welcomed. Again, we wish to see some flesh put on those particular commitments as soon as possible, preferably again under your leadership and presidency.
As far as the growth and employment initiative is concerned, I was delighted that this was approved unanimously in committee and that we had made some progress in becoming lighter on our feet. The first report on this multi-annual programme was in January 2001. The second year's report was made only 11 months later, and this year the report is actually in October. Next year I would like to make it earlier still, and I would look for the earliest possible feedback from the Commission to make this possible.
Specifically, however, I would like to point out how much I welcome the Commission's cooperation in providing information and updates at regular intervals. I welcome the progress that has been made and in particular the way that the programme has been managed and has developed. I would like to see some clear responses and some action regarding the proposals made by the Parliament both last year and indeed this time around. Very simply, I would like to see the next Commission report show that it has not only read Parliament's report but has actually responded to it. This means including a fuller analysis of certain aspects of the initiative and also the winding up of the Joint European Venture, the JEV Programme, in its current form.
I am reminded that at the end of the debate in December on exactly this subject, Commissioner Liikanen accosted me just after he finished speaking and asked whether the Parliament agreed with winding up the JEV Programme, because this was what the Commission very much wanted to do. I told him that Parliament did indeed want to see the programme wound up. He said he was very relieved to hear that and would now get on with it.
So far, I have not seen much action in winding the programme up. The Commission needs to be much quicker and lighter on its feet on such issues, but then, so do we all.
Mr President, we received the report by the European Parliament's Committee on Employment and Social Affairs on the third report on the growth and employment initiative with a great deal of interest. I especially appreciated the rapporteur's spirit of collaboration and his comments on our annual report and would point out that the Committee on Employment and Social Affairs found the European Commission's report to be detailed and that the Commission had responded to the European Parliament's request for the report to be presented earlier. And, of course we had excellent relations and worked closely with the rapporteur, as is clear from the position taken by Mr Bushill-Matthews.
I shall reply by dividing my comments into three entities. First, the provision of information to Parliament and the relevant timetable, secondly geographical coverage and thirdly prospects and funding.
As far as the provision of information is concerned, although completing formal procedures is time-consuming, the European Commission has continued to apply its practice of updating the rapporteur at regular intervals before completing the official procedure. And, it has endeavoured to provide quarterly information on the financial application of the programmes managed by the European Investment Fund on an unofficial basis. In reply to your call in connection with so-called pre-start financing by financing intermediaries under the SME Guarantee Facility, I should point out that this pre-start financing is granted to certain small and medium-sized enterprises because they are in the start-up phase; they do not need to be officially recognised before the loan is granted and they are, of course, selected by the financing intermediaries.
As far as geographical and sectoral coverage is concerned, the European Investment Fund has managed to achieve relatively satisfactory coverage of all countries despite the recession on all the money markets. It has managed to commit all the available funds in thirteen Member States. The reason it is so hard to apply the European Technology Facility Start-Up Facility or ??F Start-up Facility is because the facility itself has not got off to a uniform start in every country; there are various problems with its application which are due in part to the fact that national venture capital markets are at different stages of development and, of course, in part to the 50% contribution, which is not easy to find; countries with an underdeveloped venture capital market find it hard, if not impossible to meet this second criterion.
Similarly, we need to look at the overall geographical distribution of all SME funding mechanisms, rather than at each one separately. We also believe that we need to divide the budget between the various SME funding mechanisms within this framework with the right degree of flexibility, taking account of market demand rather than just responding to the need for geographical coverage. I should point out that the European Investment Fund has always endeavoured to channel funding to countries where there is little demand. As far as sectoral coverage is concerned, I should like to point out that the majority of small and medium-sized enterprises to have benefited from these funds belong to traditional sectors. Bearing this in mind, it is true to say that the Fund's start-up facility is targeted at high-tech small and medium-sized enterprises and that over 90% of the beneficiaries of the SME start-up facility are micro enterprises with fewer than 10 employees, mainly in the services, craft, manufacturing and commercial sectors.
Thirdly, prospects for financial instruments. The survival of programmes which benefit small and medium-sized enterprises is guaranteed under the multiannual programme on enterprise and entrepreneurship, which is now also open to candidate countries. The European Investment Fund hopes to start negotiating contracts before the end of 2002, by signing memoranda of understanding with these countries and completing financial procedures. As far as the European Technology Facility Start-Up Facility presented in the 2001 annual report is concerned, the revaluation of fast-growth innovative enterprises and the huge losses sustained by investors as a result have completely upset the market and there appears to be little likelihood of any change here in the future. We also need to bear in mind that, with slow economic growth, increased competition on the European markets, the restructuring of the banking sector and the demand for shareholder value, banks are unwilling to grant or renew loans to risky small and medium-sized enterprises. Of course, when part of the risk is underwritten by public-sector bodies, there is still a chance that banks will offer loans to small and medium-sized enterprises. Consequently, the market demand for the SME start-up facility is still fairly high and we believe that the candidate countries will generate additional demand once they join.
As far as the Joint European Venture or JEV is concerned, the Commission agrees with Mr Bushill-Matthews' remarks that the programme had a limited impact as far as job creation is concerned and was not cost effective. There was limited demand on the part of small and medium-sized enterprises and considerable delays in processing applications, due to the fact that the Commission had to apply strict procedures in order to minimise the risk of irregularity and protect the Community's economic interests. This being so, the Commission agrees with Parliament that the Joint European Venture should be shut down.
The final evaluation of the growth and employment initiative should be completed and be ready for submission to Parliament in November 2002. At the end of the consultation period, the Commission will submit a proposal to the Council in March or May 2003 for a Council decision amending the multiannual programme for enterprise and entrepreneurship and possibly shutting down the specific initiative on the Joint European Venture.
Finally, two words about evaluation: the period covering the budget allocated to the financial instruments managed by the European Investment Fund expired on 29 May 2002, that is, four years after the Council decision was issued. Consequently, the evaluation report was scheduled for submission after that date, so that account could be taken of the full 48-month budgetary period.
Just one comment, Mr President, on the original approach taken by Mr Bushill-Matthews. Clearly the initiatives I referred to form part of the multiannual programme on small and medium-sized enterprises. The conclusion drawn from all the analyses and investigations is that one of the most serious problems faced by small and medium-sized enterprises is financing and that this is a real problem throughout the European Union. All these European Commission initiatives, the guarantee funds, the Joint European Venture, technological backing for companies, are pilot programmes to find new financial instruments for small and medium-sized enterprises, some of which are successful and some of which are not and all of which depend on how dynamic and well-developed the markets are in the Member States. But we believe that, in all cases, the outcome is positive because we work with the Member States, new instruments come on to the market and we always find the model to suit the country and the SME sector.
Mr President, SMEs play an important role, both from an economic and a social point of view. They are therefore a key political priority. The relevance of small and micro-enterprises was recognised by the Feira European Council. This is why they should benefit from the EU financial instruments to a much greater degree than they have so far. To achieve this, the Commission urgently needs to recognise and readdress three areas. I am not entirely satisfied with the explanations we have had from the Commissioner. The Commission needs to tackle the lack of information SMEs and micro-enterprises have about these programmes. Access to information about how to get financing is an essential starting point for encouraging entrepreneurship and SMEs' activities. Therefore, the Commission and Member States need to launch campaigns to give SMEs clear and simple information on how to benefit from EU projects and programmes.
Second, there is too much red tape and too many complicated financing procedures. These need to be eliminated. In Europe, SMEs have to face many more obstacles when accessing financing than is the case for SMEs in the United States.
We have heard about the Joint European Venture Programme and why it has failed. We must look at the figures. One of the reasons is that one in five projects was refused by the Commission or withdrawn due to the level of administrative requirements. This needs to be investigated. Also, the Commission failed to put in place the groundwork before they launched the JEV Programme because it was not marketed in some states, there were no intermediaries, and if you look at the UK, there was only one. This meant that the programme was doomed to fail from the start.
I know that in my region there are many micro-enterprises and SMEs who would have welcomed the opportunity to be involved in this programme. I hope that its successor will address some of these problems because this programme is important, especially for the candidate countries.
Mr President, firstly I would like to thank Mrs Bastos and the Committee on Employment and Social Affairs for the satisfactory way in which the opinions of the Committee on Culture, Youth, Education, the Media and Sport were taken into consideration in the report on the mobility of skills. The goal of becoming the most competitive knowledge-based economy in the world will not be realised without a skilled labour force, for which mobility is practically possible, and even welcome. In its opinion, however, the Committee on Culture also highlights the broader objectives of a basic education and its fundamental importance. It likewise urges the Commission to exploit information technology in the promotion of virtual mobility and new ways of learning and working.
Although education is the responsibility of the Member States, we also need common actions and objectives. In 2000 the number of those who received further education at the very least varied among the Member States from 78% right down to less than 20%. It will be difficult to establish a firm basis for competitiveness unless we raise levels of education.
The problems associated with the comparability of qualifications greatly hamper labour mobility. This year we are celebrating the millionth Erasmus student, but in reality we still have a lot of problems compensating for studies undertaken abroad. In this regard we are expecting much from the Bologna and Bruges Processes.
The Commission's Action Plan quite rightly emphasises the fact that education systems must improve their ability to answer the needs of the labour market. If education systems are made more flexible it will be possible, for example, to heighten interest in mathematics and the natural sciences. Several Member States have embarked on separate projects in these areas. Hopefully, the Commission will be able to pick up examples of good practice from these projects for others to make use of.
Mr President, I would like to welcome the Commission's action plan on skills and mobility and Mrs Bastos' report. Whilst it is the lack of jobs rather than the lack of mobility which is the main problem for the unemployed in Europe, the issues identified by the Commission taskforce are very important. I would like to make a few specific points that were highlighted by the Women's Rights and Equal Opportunities Committee:
First, gender mainstreaming is a requirement for all Commission documents, but an annex to this action plan explaining how it was done in this case would not only help ensure that the measures are adhered to, but would also demonstrate how mainstreaming was achieved in a practical way. This would be a good example for other policy areas.
Second, regional initiatives are proposed to support training for women in occupations where they are not equally represented. The revised Equal Treatment Directive allows Member States to provide such additional vocational training in areas such as the scientific sector and this should be built on in the action plan.
Third, the action plan proposes the formation of industrial, educational and other advisory bodies. Whilst I know that membership of these bodies is not always within the Commission's jurisdiction, a clause requiring the Commission to ensure equal representation when possible sends everyone involved a very clear message that this is desirable and expected.
Geographical mobility means more, of course, than simply getting a job in a different place. There are other issues to be taken into account, particularly for workers with children: access to housing, social services, good quality education and childcare. The report makes several points which I welcome and which are important to women, such as qualifying periods for supplementary pension rights - as mentioned by the Commissioner - and the use of best practice to encourage more young women to take an interest in mathematics, science and technology. I hope Parliament will support the report.
Mr President, I should like to thank both the Council and the Commission warmly for their introduction, but I should also particularly like to thank both our PPE-DE rapporteurs, Mrs Regina Bastos and Mr Philip Bushill-Matthews, for their reports. After all, it is important not just to debate the general aspect, but also to address two very specific components of the employment issue.
First of all, the SMEs which are, of course, of key importance to the economic structure, and Mrs Bastos' report which naturally mainly concerns the labour market structure and the EU's education and training structure. If these are not kept in step with each other, then something is wrong. At present, the economy is, of course, not in terribly good shape. This will undoubtedly have an impact on the labour market. We already know this and we should be prepared for this. This is why I wonder whether the Council is not a little too upbeat. Is it not relying too much on figures from the recent past, when growth and the development of productivity were far better than now?
A second question that can be addressed to the Council is, of course, whether they are not being overly optimistic in combining all these processes. We are certainly not opposed to this, but are we not in danger of creating another Johannesburg Summit of some kind, or to put it in biblical terms, a Tower of Babel, with all these processes happening simultaneously? Will this produce any extra benefits? This is my second question.
A question I should like to ask the Commission, one that is related to what I said on a general note, is the issue of whether the Commission takes account of its own directives. I am very aware of the fact that as soon as a social directive is issued, very extensive discussions on employment will follow immediately. This is currently the case with, for example, the directive on working conditions for temporary staff. There are also other directives, though, in the field of the economy itself or in the field of annual reporting, and there are many complaints, also from SMEs, that these directives are very detrimental to employment. I will give you an example that occurred this week, namely Commissioner Bolkestein's Take-Over Directive. This directive will almost certainly cost tens of thousands of jobs in the Netherlands and in Germany and, in time, will undermine the present social system. Is this taken into consideration in the Commission's decision-making process? Does consideration of how many jobs will be lost come into it at all? Or is the focus in respect of these inherently sound intentions on the social directives? If this were the case, this would, in my view, be wrong. I would therefore like to find out from the Commission whether this was the case here, and if not, whether this is likely to happen in future.
As I have already said, we are still facing a difficult situation in the area of employment. I think that a number of things can still happen at EU level. I would, for example, mention the issue of the arms industry, which is very badly regulated in Europe, and where we could achieve far better employment levels but also far better efficiency than at present. I know that a lot of people would prefer not to talk about this too much but would rather leave this to the course of time. This too is therefore a problem that I believe we need to consider.
Finally, I think we should still be very careful not to look exclusively and excessively to America, and to believe that they do everything better than we do. We have seen a few recent cases - it is enough for me to mention Enron, but also the current strike on the west coast - in which the United States does not do so well. I would urge the Council and the Commission mainly to try to adopt the good things that are happening in the United States and not too many of the bad things, and also not to think that we are doing so badly on all scores. We often do much better than we think.
Mr President, I wish to thank the Council and the Commission for their statements on employment strategy, and I also wish to thank the two rapporteurs. In my speech, I wish to concentrate on employment strategy.
It is good that there has been an evaluation after five years. It is important to see what has worked well, what has not worked so well and where there is room for improvement. The Council is right in saying that it is the result which counts in the end. The overall results for the past five years are, however, fairly good. There has been an increase in active employment measures, unemployment has fallen, and employment has risen accordingly. If we compare the way we have tackled employment during various phases of recession, we can confirm that this recession is a great improvement on the last, even if unemployment is rising at present in some countries.
On the subject now of the proposed changes themselves and their extent, it is certainly the case that the pillar structure is not an end in itself, but it is important that a number of different aspects are included in employment strategy. Here, I am of course talking about the targets of a rise in employment and a fall in unemployment, an increase in employment for women, high-quality employment and aspects of work organisation. There is one more aspect that no one has mentioned, which is that sustainable development must be integrated into employment strategy as it is into the other two strategies.
I share the view that has been expressed on stability. We should not step in and make changes every year. Unless there are any particular developments, these processes should be allowed to continue for a number of years. I also share the view as regards focus. It becomes difficult if there are too many indicators and targets. We need to focus on the most important goals, and we need to take care of implementation and results.
Regarding openness and the participation of partners, I wish to emphasise what has been said about the social partners. They already play a central role, and there are reasons for increasing their participation in the employment strategy. There are, however, some shortcomings, especially in the field of democratic control. There is a lack of influence on the part of the European Parliament on overall strategy, and a lack of influence on the part of the national parliaments regarding implementation and Member States' national action plans. These issues are important. We cannot let such important issues be decided behind closed doors by employees' associations. We must have proper democratic control.
When we coordinate the processes, however, no one process is more important than another. The economic process is just as important as the social and employment-policy processes, and we must also bring in the social guidelines when we synchronise the processes. All of this is important. If there is anyone who should be doing the coordinating it is the General Council.
Mr President, I too should like to thank the Commission, my fellow MEPs and the rapporteurs for this policy document. It is important for us to try to attain the Lisbon goals and for this purpose, we must certainly develop the area of employment and training. I therefore welcome this proposal. We must learn from the past, for without the past, there is no future. In order to achieve the goals agreed in Lisbon, however, we will also need to consider better labour mobility, and I particularly have the border regions in mind. We need more harmonisation and more cooperation in the tripartite system of government, industry and knowledge institutes, mainly in order to stimulate working across borders. This is why I have tabled an amendment to promote this. Fortunately, the Committee on Budgets has already adopted an amendment to this effect and I hope that the same can be done in this Chamber.
At the moment, the transnational labour and knowledge potential that is available is still very much under-utilised, and this must improve. Furthermore, we should in future consider the mutual recognition of professional qualifications and diplomas, something that we are, in fact, already addressing to a large extent. Eventually, however, the cross-border harmonisation of social security systems, social policy and even tax policy will also need to improve. I assume that the Council will deal with this and will be tabling proposals in due course, particularly with a view to promoting this mobility and the exchange of knowledge across the borders, for as we know, there are very few Europeans who move from one region to another, particularly to look for employment.
Unlike Mr Pronk, I should like to point to the Americans, who have no difficulty whatsoever in looking for another job within a one thousand kilometre radius. As for his comment on take-over bids, I should like to note that in my view, European enterprises are better able to run as a result, and if they run better within the internal market, this will eventually lead to better investments and thus to more employment. As you see, Mr President, it is possible for us to have different views.
Mr President, allow me to say a few words about employment strategy.
First of all, I am pleased that both the Commission and the Council so clearly identify with and advocate the Lisbon strategy, with its clear aims and its talk of economic growth, full employment and social considerations in balance with each other. It is very important to achieve a balanced employment policy, where a number of different interests stand side by side.
Secondly, it is good that the Commission speaks so clearly about the prospects for implementing employment strategy. We have had the problem that there have been a lot of good ideas, but with mediocre results when it comes to realising them in the Member States. It is important that the European Employment Strategy be coordinated with national employment policies. In this connection, the parliaments are a key factor, because they allocate the budgets for the national employment strategies. I think that it was good, therefore, that Mr Hjort Frederiksen, as well as the Commission, emphasised the role of the parliaments. I should, however, like a clarification. It is good that the parliaments are to play a greater role. Is there a firm commitment for them to hold debates and for them to take decisions? As we know, the parliaments do take decisions on national employment strategies. Is there another, different, European employment strategy which the parliaments should not be allowed to take decisions on? That is a practical question.
I also want to bring up something Mrs Diamantopoulou said, which I had heard earlier; that is, the meaning of stability as far as the guidelines are concerned. I can understand this wish for stability, and I fully share the view that there must be stability in the goals. The guidelines also speak of the means, however, and I am slightly more doubtful about the contention that the means must be just as stable. I believe that we must keep a grip on reality and focus on what is tangible.
May I say by way of conclusion that both the enlargement process, with its very particular problems for the candidate countries, and the recent rise in unemployment present new challenges which demand a sense of reality. It must not then be said that the means have to be extremely stable and unchanging year by year.
Mr President, I welcome Mr Frederiksen and Mrs Diamantopoulou.
I shall keep my comments brief, for small groups have little speaking time. I thank our fellow MEPs Mrs Bastos and Mr Bushill-Matthews for their contributions. I should like to outline a number of key areas. We are discussing the revision of the employment strategy. If we look at the current guidelines, and the priorities as they are at present formulated, then it is clear that the employment strategy has, in fact, partly been overtaken by the Lisbon process, and the Lisbon process, has, in turn, been overtaken by an economic downturn. This means that a great number of things are actually in the balance. Labour participation targets are probably not realistic; there is no employment; it is only possible to offer incentives if employment is on offer and if the offer of employment is promoted. The question is, however, whether we are always able to do this. I am very interested to find out about these new guidelines and also very interested to see what we can get rid of.
How can we sum this up? I can understand that things are different for youth unemployment, but a number of other types of work, such as jobs for the elderly, cannot always be promoted.
I welcome new guidelines and do not believe there is always a need for pillars. These guidelines should, however, be clear and simple, just like the new relationship with ESF and the funds. With regard to streamlining, I actually endorse Mr Pronk's view on this, namely that streamlining and integration are closely connected. If we talk about integration, we should also take account of the economic and socio-economic policy aspects in the re-assessment of what we refer to as the social and employment policy.
Finally, I would ask the Commissioner or the Council why the Social Security Directive has not, to date, been reviewed. I have seen the annotated agenda and cannot make out any progress. I wonder when this will happen when we talk about flexibility on the one hand and social security on the other.
Commissioner, I feel that there is not much point in constantly referring back to the Lisbon objectives if our goal is to define at European level and, most importantly, at national level, action plans and legislative measures to create an environment which will encourage firms' competitiveness, particularly in this period, and thus create the right conditions for high-quality employment.
In my opinion, there are a number of things we should do - and we can choose whether or not to do them - at national level. Here are a few considerations. I feel, for example, that the constant focus on the action of the social partners is not just excessive but is in danger of leading us along a path which will increase the rigidity of the labour market, the path of protecting workers and firms that are already part of the production cycle and providing them with guarantees, safeguards and opportunities, in other words protecting those inside the labour market and the economy and thus creating greater barriers for those outside the market, those who need it most, those who are seeking work.
As regards intracommunity mobility - and I feel this is an important goal - I believe that we must concentrate on creating the right conditions for effective access to this mobility. I would point out, however, that there are mobility problems within the Community and within the individual countries, and I am thinking here of Italy, for example, where there is extremely little, if any, labour mobility within the country because of labour market legislation, because of national collective agreements - and I hope that nobody is going to propose European collective agreements for the different sectors of the labour market - agreements which do not recognise specific situations or even the different benefits that the individual areas might present for an efficient labour market; we therefore need to create worker mobility but also investment mobility.
Another aspect of the same subject is the mobility of professional labour and professional categories of workers. Many countries such as Italy have a corporative system for regulating the professions, which makes access impossible since the partners would be bound to the corporations and creates a legislative barrier to mobility, for example to access in Italy for those who wish to exercise some of the most important liberal professions.
I believe that we must reflect on this issue, and we must also reflect on the fact that it might be better for Europe to concentrate on the need for a constant increase in the role of the social partners rather than trying to introduce the most effective market rules possible.
Madam President, Commissioner, whether we like it or not, today's debate is being held in negatively-charged times, what with the economy in recession and the threat of war with Iraq, which was the subject of the previous debate. As employment statistics show, labour market reforms have not, unfortunately, been strong enough to create the sort of momentum which translates into new jobs, to the point that, even in countries such as Greece which has growth of around 4%, unemployment is still a problem. This means that growth does not always bring jobs, mainly due to weaknesses and rigidity on the labour market, such as the difficulty young people and women have accessing the labour market, the mismatch between the demands of the labour market and the skills of graduates of our educational establishments and the survival in numerous areas of the Union of anachronistic and outdated perceptions of work and the value of women's work.
The new generation of guidelines on employment you referred to, Commissioner, need to take account of the fact that the labour market is still, unfortunately, split along the gender divide, that women earn less than men, that only 25% of companies are owned by women and that the glass ceiling is still very firmly in place. I think that quality of work, which is the core concept of the guidelines, sustainable development and individualised rights may well be the driving force behind longer careers for women and I should also like to stress, as Mrs Evans said on behalf of the Committee on Women's Rights, that the new employment strategy should be predicated on mainstreaming.
Madam President, ladies and gentlemen, I would like to begin by thanking the Council and the Commissioner for their words and, of course, congratulating the rapporteurs, Mr Bushill-Matthews and Mrs Bastos.
Chapter II of the European Union's Charter of Fundamental Rights, entitled 'Freedoms', in Article 15, tells us that 'Every citizen of the Union has the freedom to seek employment, to work, to exercise the right of establishment and to provide services in any Member State'. I believe that this article should be promoted to the category of a fundamental right in terms of the free movement of services and persons. However, there are still many obstacles to the mobility of the workforce, qualified or non-qualified, between the Member States, which prevents us from having European labour markets open to all and, probably, as a logical consequence of this, causes territorial imbalances and situations of injustice, social exclusion or poverty.
These are all obstacles to the achievement of the objective set at the Lisbon European Council and ratified at the Barcelona European Council. The European Union must become the most dynamic and competitive knowledge-based economy in the world, capable of sustainable economic growth, accompanied by more and better jobs and greater social cohesion.
Hence the need to modify and simplify social security systems and enshrine the principle of the transferability of supplementary pension rights. It would be appropriate, and perhaps necessary, to create a mobility plan which has a real effective impact on the lives of the citizens, and mainly in specific regions such as cross-border areas, with the involvement of the local authorities, reinforcing the local dimension of employment.
This impact must also be felt in specific material areas and areas of competence, such as the service economy and the environment and of course, with the participation of social agents, in a fluid and easy communication between the professional and educational sectors, taking particular account of the importance of training and education systems in relation to the development of a culture of mobility, creating horizontal policies, such as policies on equality and others, because the different options are not exclusive and self-contained compartments, but part of a whole, a series of actions intended to develop the European social model and realise the principles that certain visionaries - I say this with respect - perceived more than 50 years ago.
At the end of the day, as the Commissioner has said, it is a question of those who want to move around throughout the European Union being able to do so.
Madam President, allow me first to address a query to Mr Frederiksen, who chaired his first Social Affairs Council yesterday. I have been informed, to my great surprise, that it was impossible to reach agreement on the tripartite social dialogue summit during that meeting, and in my view, one of the very things that are important in the employment strategy and that we must try to promote is to involve the social partners in this employment strategy based on their responsibility in wage-base determination and working conditions policy. I should like to express my great astonishment and sadness at this and ask him why no agreement could be reached.
I should like to make two comments on the report by Mr Bushill-Matthews, who has for the second time drafted a report of this kind on this annual report and whose shadow rapporteur I have now been for the second time. I am also a little surprised at the fact that the report features on the agenda of this plenary meeting, since we tried very hard to reach agreement within the committee on a number of important points.
I have two observations to make in this connection. Firstly, with regard to the JEVs, that is, the joint ventures with the accession countries, I fully endorse what Mrs Gill has said on the subject, namely that it is important to analyse carefully why that project is running so badly, whether this is indeed due to the publicity, the bureaucracy and long-winded administrative procedures, and whether it is not regrettable to mess up a project of this kind if there is a possibility that the procedures might be improved. I should like to ask the Commission to pay particular attention to matters of this kind during this assessment, because I believe that it could in itself present a very important opportunity to promote entrepreneurship and cooperation.
My final point concerns Mr Bushill-Matthews' report. I should like to briefly draw attention to the request that has also been included in his report to obtain a report from the Commission about corporate social responsibility and the SME.
Madam President, Commissioner, ladies and gentlemen, the two items on today's agenda, the action plan on mobility and assistance for innovative small and medium-sized enterprises, are instrumental in invigorating the economy, increasing employment and achieving economic and social cohesion in the European Union, especially with enlargement imminent, which is why I welcome the European Commission's initiatives and the input from our rapporteurs.
I should like to comment on the question of mobility, which is very limited - the statistics have already been quoted and there is no need to repeat them. I merely want to point out that this abysmal state of affairs is not just a weakness in the market. It is illustrative of the weaknesses and difficulties inherent in European unification. It is a complex issue to do with education, vocational training, social insurance, taxation and, of course, language skills. So we have our work cut out in all sectors and at all levels; at national level, where we need to coordinate and mobilise central policies, the social partners and local policies on employment, and at European level, where we need constant coordination and initiative. At both levels we need to set clear targets and timetables, as the rapporteur has pointed out and, more to the point, we need policies which are coordinated without overlapping.
I would also suggest that we need to make use of important instruments for finding innovative ways of promoting mobility, such as Article 6 of the European Social Fund. In its resolution, the European Parliament calls on the European Commission to take account of this need and of the facility to reset priorities.
Finally, a few words on higher education. The ERASMUS programme, which has already been mentioned, and the figure of one million students moving round Europe do not add up to a serious endeavour to increase the cross-cultural dimension of education and to familiarise students with educational systems and prepare them to become mobile European workers. They need to be prepared at all stages of their education and we need to make it easier for students to move from one university to another. One study, albeit somewhat superficial, of the differences between the systems and the lack of reception facilities for students moving from one university to another illustrates quite clearly that the borders to education have yet to fall and that this is an area on which we need to bring initiative and daring to bear.
Madam President, Commissioner, ladies and gentlemen, Mrs Bastos' excellent report highlights the dual necessity to integrate Eures into the Member States' employment services and to involve local authorities and the social partners in the activities of Eures so as to bring about ever-increasing decentralisation of labour mobility initiatives. It will thus be possible to enhance and extend cross-border cooperation in training, the recognition of qualifications and the protection of pension rights, to which the social partners have made a decisive contribution with the promotion by Eures of at least 39 interregional trade union councils in the territories bordering on the States of Europe.
This experience must be exploited and must certainly not go to waste, which is what would happen if the interregional trade union councils were detached from Eures and their existence and the funding of their activities somehow made dependent on the goodwill of each individual Union State, as would appear to be the intention of the Commission.
The need for greater involvement of the Member States in the funding and running of Eures and the associated structures is certainly something we support, but the form and extent of this involvement can only be defined at Community level and involve all the Member States jointly and severally: in other words, it must not lead to the Commission casting off its responsibility for the running or even the continued existence of the interregional trade union councils.
We have therefore tabled an amendment before the House with the consent of the rapporteur, Mrs Bastos, which proposes that the Commission and the Council be asked for reassurance on this point.
Madam President, I would like to congratulate Mrs Bastos on this exhaustive report on a subject - mobility - which is so important, so crucial for a Europe which is hoping to achieve greater competitiveness through the creation of new, higher-quality jobs.
I would also like to take this opportunity to welcome the Commission's Action Plan, which contains practical measures for creating a more favourable environment for the European labour market by 2005, making it more open and accessible for all.
I am pleased to find included a number of recommendations which I and Mr Evans made two years ago in our report on mobility within the Community, in particular the mobility of students, people undergoing training and people doing voluntary work as well as teachers and researchers. Then, last but certainly not least, there is a special section which deals with the mobility of people with disabilities.
We need to go further, however. If, indeed, we want a Europe with more and higher-quality jobs, with greater social cohesion - in other words, if we want to achieve the ambitious but necessary Lisbon objectives - it is essential that we continue to concentrate on eliminating once and for all those barriers which still exist, restricting the professional and geographical mobility of the European citizens and, indeed, limiting their potential.
We cannot afford to let this absurd situation continue any longer. It is easier for money, goods and services to move within the European Union than the European citizens themselves. Consider the strategic role of the local authorities, the opportunities provided by teleworking and the need to modernise and fully exploit the potential of the Eures system. This is something I stressed in my report on the Sixth Framework-Programme for Research too.
We therefore need to update and simplify coordination of social security once and for all, speed up revision of Regulation No 1408/71 and address and resolve together the complex issue of supplementary pensions. A key issue, then, which Mr Zappalà is currently addressing in committee, is that of academic and vocational qualifications and the mutual recognition thereof. We must, at last, achieve that European area of qualifications which will complete the reform of the internal market, increasing mobility between the different Member States of the Union considerably.
I should like to express my thanks for the many sound contributions during this debate. I agree with Commissioner Diamantopoulou that, following yesterday's Council meeting, we now have a common platform for revising the Common Employment Strategy. I also agree that we must use this platform as the basis for a broad debate on future employment in the EU. Let there be no doubt that the debate is open to all players and that the role of the European Parliament in this debate is absolutely crucial.
I should also like to thank Mr Bushill-Matthews for his observations to the effect that we must create jobs in practice. It is in this area that the European Employment Strategy must be put to the test and demonstrate its worth. I should also like to express my thanks for the many practical proposals contributed by Mr Bushill-Matthews for promoting employment in Europe and increasing flexibility in the European labour markets.
I am also keen to stress, as several other speakers have done, that the two sides of industry must take an active part in the process. They must feel that they own the process and so feel an obligation to participate. I know that the basic conditions for doing so vary from one Member State to another, but it is on a day-to-day basis that the results are to be achieved, and I am pleased that the Commission and Parliament are emphasising this.
I think I have unfortunately to say to Mrs van den Burg that she has misunderstood the outcome of yesterday's Council meeting. I agree completely that the social dialogue and the tripartite summit are important, which is why we scheduled these matters for discussion over lunch at yesterday's Council meeting, where it was agreed that we should establish a tripartite social dialogue summit. We shall therefore try to have this endorsed at the next Council meeting.
I should like to say to Mr Herman Schmid that, in my capacity as President-in-Office of the Council, I cannot at this time present practical models for closer cooperation between the European Parliament and the Council, but we look forward to hearing this matter discussed and to having the practical options and proposals on the table over the next few months.
I want to say to Mr Bouwman that we in the Council should very much like to see the various socio-political directives revised. One of the things I would point out is that the current modernisation of EEC Regulation 1408/71 on social security schemes for employed persons moving within the Community is on the agenda of the Council's December meeting.
I should also like to thank Mr Andersson for his contribution. We are in complete agreement on a great many matters. We must be focused in our approach and see to it that matters are implemented in such a way that there is democratic scrutiny of all our efforts.
I should again like to emphasise that, for the people of Europe, it is the results that count. When all is said and done, an increase in prosperity is conditional upon those who are unemployed obtaining jobs. People must get off passive welfare and into work. New jobs must be created, and the business climate must promote the creation of new, and more, jobs. That is, and remains, the main task.
We must debate the future Employment Strategy now and over the next few months and, as Mr Herman Schmid stated, we must arrange for the national strategies to fit in with the European strategies, for it is in this area that we can reap the considerable benefits of our combined efforts to promote employment.
I would thank the representatives of the Council and the Commission.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is a joint debate on:
? Recommendation (A5-0299/2002) by Mr Obiols i Germà, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the proposal for a Council decision on the conclusion of the Euro-Mediterranean agreement establishing an association between the European Community and its Member States of the one part, and the People's Democratic Republic of Algeria of the other part (10819/2002 - C5-0362/2002 - 2002/0077(AVC)), and
? oral questions (B5-0255/2002 and B5-0256/2002) by Mr Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, to the Council and Commission, on the conclusion of an association agreement with Algeria.
Madam President, Commissioners, President-in-Office of the Council, Mr Cohn-Bendit, ladies and gentlemen, it is a pleasure for me to table the question here and also to make a number of comments on behalf of our rapporteur - if he is not here - on the conclusion of an association agreement with Algeria. The Committee on Foreign Affairs did not make things easy for itself in this respect. We therefore also postponed our decision until we were able to hold a discussion with the Algerian Foreign Minister, to whom we put questions on a wide range of issues, notably concerning compliance with key aspects of this agreement and especially the clauses on human rights and democracy. This is also an important question for the Council and the Commission. How much confidence is there that these provisions will be complied with? Under Article 2 of the agreement, and with the involvement of this Parliament, it should after all be guaranteed that importance is attached in future to ensuring that such clauses do not simply remain abstract elements of these agreements but form part of an operational policy designed to make sure that appropriate developments genuinely take place in such countries.
I believe that it is in our common interest that we should have peaceful and democratic development, based on the rule of law, throughout the Mediterranean region, and therefore also in Algeria. This is why it is right for these relations to be developed in order to enforce such positions. In this context, the Council and the Commission must use all the instruments to ensure that the death penalty is abolished, that genuine cooperation is established in the fight against terrorism, and that progress is made on issues relating to decentralised decision-making structures, taking account of the different conditions within the country, and in particular, to ensure that progress is made on economic and social development which deprives terrorism of its breeding-ground. I believe that these are key tasks, which should be tackled on the basis of this agreement so that it can become a genuinely useful instrument.
In this context, it is naturally also of interest to us to find out, in view of the European Union's policies, to what extent free movement of persons can genuinely be developed in this area, and, furthermore, how issues such as asylum policy can be dealt with. In particular, of course, we are keen to hear why inter-parliamentary relations do not merit a single mention in this new agreement. I believe that if we wish to promote democratic development in any country, it is extremely important to support parliamentary developments in an appropriate way in order, on the basis of inter-parliamentary dialogue, to set in train a mutual learning process and strengthen a country's democratic development. I would be pleased if the Council and Commission could answer this question. In particular, I am interested in hearing how the current Treaty can be used to promote this development, irrespective of what the Treaty says.
For these reasons, I would like to ask everyone to vote for this agreement. In line with the resolutions which we have tabled in this House, however, we intend to monitor the implementation of this agreement on an ongoing basis and look very carefully at what you, the Council and the Commission, are doing, so that we ensure that our notions of democracy and human rights, as well as the joint campaign against terrorism, can flow into a progressively positive common policy. On this, I ask for your support!
Madam President, this Parliament has a long history of activities and relations with Algeria which have always been based on clarity, respect and friendship as well as a sense of shared interest.
In the past, this Parliament has on several occasions vigorously condemned the terrorist attacks and violence in Algeria; it has encouraged attempts to achieve peace and harmony and full democracy through dialogue between all the social and democratic forces; whenever it has considered it necessary, it has condemned violations of human rights in Algeria, of whatever kind, and has supported the increasing vitality of Algerian civil society and its democratic forces; it has urged the Algerian authorities to guarantee that the press remains free, as one of their most positive national assets; it has supported the attitude of the Algerian authorities in favour of economic transition, the renegotiation of debt, the stimulation of internal economic investment and external investment, and has expressed the need, on the one hand, for an open and transparent economy with solid and autonomous institutions, as a basis for the economic and social development of the country and, on the other, for a full democratic transition, essential elements of which would be peace and full respect for human rights.
The Algerian crisis is partly the result of the events of 1991, of continued intermittent terrorism which has led to a civil confrontation which has probably caused a hundred or a hundred and fifty thousand deaths in Algeria.
It would be a mistake, however, from our European perspective, to see the Algerian crisis solely as the result of the horrendous terrorism that has taken place in that country. In fact, there are fundamental democratic issues and also, above all, problems resulting from the economic and social situation.
Europe needs Algeria for its creation of a Euro-Mediterranean partnership that turns our southern flank into an area of stability, peace and shared progress in which there is convergence between the economic and social situations of the northern and southern sides of the Mediterranean.
Algeria also needs Europe. Three and a half million Algerians live in the countries of the European Union and, from all points of view, the link between Europe and Algeria must be reinforced by means of an approach involving, on the one hand, a social and economic development objective based on the partnership, but also cooperation in the difficult tasks of achieving peace in Algeria, the eradication of terrorism and all types of violence and the full establishment of civil liberties and human rights.
I believe that the conclusion of the Association agreement between the European Union and Algeria deserves the full, and possibly unanimous, support of this Parliament.
The Association agreement must be a basic instrument to guarantee cooperation in essential areas of economic and social development in Algeria, but also an instrument available to us which we must be able to use, without interference but firmly, to achieve the greatest possible influence on the development of this great country towards peace, harmony amongst its citizens, the eradication of terrorism and all types of violence, the affirmation of human rights and progress in the civil and democratic field.
Madam President, might I be permitted to emphasise that the signing of the association agreement really has signified a turning point and opened a new chapter in our relations with Algeria. It is the Council's view that the signing of this agreement clearly shows that, in order to stimulate trade and investment, the Algerian authorities have a desire to maintain and step up their efforts on behalf of the necessary reform process. That ought also to find expression in political and social reforms. A clear signal is also being sent to investors to the effect that Algeria undertakes to create a constructive environment for international enterprises. It is primarily a question of intergovernmental relations, but the agreement also provides a framework for the commercial world and civil society. The agreement is also of significance for the EU's entire Mediterranean policy, and it is a further step towards setting up a Euro-Mediterranean free-trade area. The purpose of the agreement is also to promote that sub-regional cooperation between the Mediterranean partners themselves that is so important to a positive outcome of the Barcelona process.
The association agreement contains an article on the movement of persons, and the EU has in this way pledged to look into the possibility of simplifying and speeding up the procedures for issuing visas to certain persons. This provision must find expression in the implementation rules for the agreement. Once the agreement has come into force, the bodies set up under it will have to investigate how it will be possible to implement this pledge concerning visas, taking account of course of the EU's policy at the relevant time.
With regard to respect for human rights, the Council is monitoring very carefully the issues relating to respect for human rights in Algeria, and specifically within the political dialogue with Algeria that has taken place at ministerial level since 1997. In this way, the Council, which is represented in the troika, is given the opportunity regularly to address these issues and vigorously to emphasise that there must be no violation or abuse of human rights, including in connection with combating terrorism.
The association agreement will now provide greater opportunities for following up this issue and for supporting the Algerian authorities in this connection. I would point out that, as is well known, the agreement makes respect for human rights an essential feature forming the basis of the parties' external and internal policies. It also provides an institutional framework for regular political dialogue at different levels, and specifically at Association Council level, concerning all subjects of common interest. As long as respect for human rights is a problem in Algeria, the issue will be on the agendas of the joint meetings. As soon as the agreement has come into force, that will apply both to the political dialogue, established in 1997, and to the bodies concerned with the agreement, namely the Association Council and the Association Committee.
The Council does not intend to take any steps concerning the situation in Kabylia, for it regards the matter as being in the first place an internal Algerian issue. However, the Council looks favourably upon the important decision taken recently to give the Tamazight language the status of a national language.
In June 2001, the Gothenburg European Council made it an urgent matter generally to call upon all those in responsible positions in Algeria to make efforts to bring the present confrontations and violence to an end. It encouraged the authorities to launch a political initiative to solve the crisis with the aid of dialogue between all Algerians. The situation remains difficult and complex, however, as may be seen from the low turnout at the parliamentary election on 30 May 2002. The October local elections will also be able to provide an important indication of the situation in the region. Improvement at the socio-economic level would aid the search for a solution, and we have every desire to help with the efforts aimed at economic reforms. We are supporting these by means of the Meda Regulation, providing EUR 240 million for the period 2000-2004, and by means of the loans from the European Investment Bank, amounting to EUR 620 million since 1996. Once it has been put in place, the new investment facility should also contribute to improving the economic situation in Algeria.
According to the association agreement, the Association Council can facilitate cooperation and contacts between the European Parliament and Algeria's parliamentary institutions, as well as between the Economic and Social Committee and the corresponding body in Algeria. I should like to emphasise that the Council takes a positive view of the conclusions of the latest meeting of the parliamentary Euro-Mediterranean Forum in Bari in June 2002, emphasising the parliamentary dimension of our partnership with the southern Mediterranean countries. We are in the process of looking into which cooperation mechanisms can be used for setting up such a Euro-Mediterranean assembly.
Madam President, the agreement signed by the European Union and Algeria marks the start of a new era in relations between us, and as Mr Brok quite rightly says, Algeria needs Europe and Europe needs Algeria within the context of Euro-Mediterranean collaboration. I should like to comment on three important points, in reply to the issues raised by Mr Brok. The first relates to the economic and political reforms which this agreement may help, the second relates to people's freedom of movement and the third relates to human rights.
On the first point, from a political point of view, Algeria decided in 1989 to adopt a constitution allowing a multi-party system. At present, democracy is not very well grounded, with political life segregated from civil society. Algeria has a duty to improve the situation and, more to the point, to ensure that there is a genuine division between the executive, legislative and judicial powers and transparent ballot counts. The political dialogue for which provision is made in the association agreement will provide a valuable framework for exchanging opinions and experience on this issue.
From an economic point of view, the association agreement allows for the gradual introduction of a single free trade area between Algeria and the European Union and challenges the Algerian Government to make the necessary reforms. As stressed in the resolution, it will have to start by satisfying certain basic needs of the people, such as running water, housing and medical care, otherwise it will clearly be unable to push ahead with other reforms because it will not have the consent of the people. Similarly, it needs to move and facilitate the move from the present planned economy to a free-market economy. This reform was overdue in Algeria anyway, because the suffocating planned economy had reached its limits. But now it has an opportunity, helped by this agreement, to adopt economic reforms which, basically, will rectify economic distortions and social inequalities.
The transition to a free-market economy will require consultations with business associations, with the trades union, and will need to focus on improving the legal framework for business and investment activities, reforming the banking system and stamping out corruption. The government recently approved a 7 billion dollar programme along these lines, which covers a great many of these issues. Again, the aid provided by the European Union under the MEDA programme will supplement this programme, given its three basic objectives of: one, strengthening the market economy; two, developing human resources, and three, consolidating the rule of law and satisfying certain requirements.
The second point concerns the free movement of persons. Under the agreement, the European Union is charged with finding ways of simplifying the visa procedure, as Mr Frederiksen mentioned, especially for the people involved in implementing it. This is a reasonable request on the Algerian side. The association agreement cannot concern itself merely with the setting up of a free trade zone; it must also make it easier for people to travel in both directions. I should point out that this endeavour relates to legal movements and in no way contradicts the Seville conclusions on stopping illegal immigration. The agreement signed is completely in line with the Seville guidelines making provision for specific collaboration on illegal immigration and the repatriation of illegal immigrants.
The third issue is the human rights clause, which is fundamental to the association procedure. The Commission acknowledges that Algeria has experienced tragic terrorist activity over the past ten years and we are giving the Algerian Government all the support we can in its fight against terrorism; but we also believe that the fight against terrorism is no excuse whatsoever for trampling over fundamental freedoms. The link to the Barcelona process implies a joint commitment to comply with certain basic democratic rules and values. Our main concern in this area is for those whose whereabouts are unknown; there are serious obstacles which need to be overcome both by their families and by non-governmental organisations, who frequently encounter delaying tactics on the part of the authorities. I think that the application of the human rights clause can be dealt with both adjectivally and substantially. Adjectivally through political dialogue, which needs to be predicated on human rights, and substantially, I would say, by the European Union by using a clearer and more substantive language with fewer evasions. One item on the agenda for political dialogue is the question of Kabylie. We are hoping to inaugurate a dialogue with representative agencies and we welcome the conciliatory approach taken recently on the question of the official recognition of Tamazight as a national language.
The European Parliament is willing, as it has already stated, to foster dialogue with the Algerian parliament and this will be vital to exchanges of information, common positions and the interests of both sides. Contrary to what is stated in the motion for a resolution, the importance of this is clearly stated in Article 99 of the agreement and the Commission will do its utmost to facilitate this sort of dialogue. On a more general note, the Commission wholeheartedly supports Parliament's approval of this association agreement, which must not under any circumstances be seen as a blank cheque for the Algerian Government; it is a way of encouraging it to continue with the political, economic and social reforms it has started, basically in order to better the lot of the Algerian people.
Madam President, President-in-Office of the Council, Commissioner, when giving our opinion, according to the recommendations of Mr Obiols, with regard to the proposal for an association agreement with the People's Democratic Republic of Algeria, our Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, through the intermediary of its Chairman, Mr Brok, and with the agreement of its bureau, considered it necessary to open the debate that has brought us here today and which will be followed, tomorrow, by the adoption of a resolution that I hope will be voted for by a very large majority of this House.
This step, which, President-in-Office of the Council, Commissioner, has just enabled us to obtain the answers we were waiting for in response to our main questions, must in no way be interpreted as an attempt to interfere in Algeria's domestic affairs, particularly as a mark of disrespect towards Algerian culture and identity. On the contrary, it falls within the scope of Parliament's commitment, recalled here by Mr Obiols, to establishing a privileged partnership with the Maghreb countries based on mutual respect and increased awareness of our common destiny. That was the aim of the own-initiative report on the Arab Maghreb Union, for which Mr Cohn-Bendit and I were co-rapporteurs, which was adopted by a very large majority in this House before the summer.
With regard to this debate, I would now like to emphasise three points that have already been partially raised. The first is that timetabling clashes mean we are delivering our opinion on the same day that local elections, which are crucial for the future, are taking place in Algeria as you mentioned, President-in-Office of the Council. We must hope that these elections contribute to achieving peace, and do not, as some fear today, particularly in Kabylia, give rise to further outbreaks of violence which would serve as pretexts for further repression.
The second point is that, among the anticipated consequences of the conclusion of this agreement, we firmly hope that aid from the European Union will provide a solution to one of the main difficulties in this country, namely the problem of youth unemployment and the resulting frustrations. In this regard, President-in-Office of the Council, you spoke of the need to increase investment and you invited Europeans to invest. In fact, we believe that this is one of the very important areas in which the agreement should allow us to demonstrate our commitment. Today, however, we draw the attention of the Algerian authorities to the fact that, for European investors, the formalities that must currently be fulfilled with a view to approval are probably a little too bureaucratic and can sometimes be discouraging. I have already said this to our Algerian counterparts when I met them last week, but I would like to repeat it today.
The third point is that we must hope this agreement will help to develop and strengthen regional cooperation - and you mentioned that as well, President-in-Office of the Council - and that it will therefore contribute to kick-starting the process of constituting the Arab Maghreb Union, a process which today is unfortunately at a standstill in the absence of any prospect of a political solution to the problem of the Western Sahara. Also on this point, I believe it would be useful to ask the Algerian authorities to pay the utmost attention to finding a solution that allows all the parties concerned to save face, by means, naturally, of the necessary compromises.
Madam President, Commissioner, ladies and gentlemen, we cannot remain indifferent in the face of the current situation in Algeria. On the contrary, it should make us more committed to making a clear assessment of the current state of the country and to helping the Algerian people to overcome their difficulties. That is why I am giving my full support to the Euro-Mediterranean association agreement that has been presented to us for our agreement today. I believe it is along the right lines for four main reasons.
This is part of the very rationale behind the process opened in Barcelona, encouraging Euro-Mediterranean dialogue. This agreement will facilitate regional integration and in particular the Arab Maghreb Union, which we are hoping for with all our might. This agreement sends a strong signal of the solidarity of European citizens with the Algerian people. And in particular, this agreement should support Algeria in its efforts to achieve openness, reforms and modernisation. That is the most important thing. In this context, I am pleased to see the broad consensus within the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy in favour of the proposed measures. Nevertheless, our agreement must not be interpreted as giving the Algerian authorities carte blanche. We must remain vigilant on the subject of human rights, democracy and good governance. These fundamental values are the very cornerstone of the European Union and must be respected as a prerequisite for the correct implementation of the agreement. That is why Parliament's motion for a resolution, which recalls these requirements, is along the right lines and should be given the utmost consideration.
Please allow me to add that, as a Frenchwoman, I am particularly aware of the difficulties that the Algerian people has suffered for so long. The suffering of this country has gone on long enough. We all need to take urgent action to find concrete solutions. The association agreement will contribute to this if we are able to give objective consideration to Algeria's real problems.
Madam President, Commissioner, President-in-Office of the Council, we have discussed this matter for quite some time in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, with reports and hearings. Most of us have also had bilateral contact with a number of representatives of Algeria. We have done all of this not only because we take this issue seriously, but also because there are many issues concerning Algeria which need to be dealt with. The Group of the European Liberal, Democrat and Reform Party is particularly concerned about the human rights situation.
We know that serious human rights violations are being committed in Algeria. Torture and persecution of opponents are unfortunately not unusual, and there are many reports of abuses by military and paramilitary groups. Thousands of citizens have disappeared, and it is worrying that the Algerian authorities have not permitted UN observers to investigate this situation. The situation in Kabylia is still desperate, and peaceful demonstrators have been killed. Much remains to be done in Algeria in the domains of freedom of the press, freedom of association and the establishment of the rule of law. The country also has a terrorism problem.
These issues are described very well and in great detail in Mr Brok's resolution. It also points out the need for a regular follow-up of the way in which human rights are being observed, for scrutiny and for interparliamentary dialogue. The Liberal Group has made constructive efforts to contribute to this resolution. It is therefore with some surprise and disappointment that we note that the Christian Democrats have put forward a number of amendments which considerably dilute the resolution. If these amendments are adopted, we believe that the resolution will not have the required force or constitute the complement to the recommendation by Mr Obiols i Germà that is so important. The Liberal Group would vote against the resolution.
It would be a shame if these points disappeared, because it is very important to put pressure on the Algerian Government. The association agreement is important for Algeria. In spite of the agreement's shortcomings, we believe that Europe has to help Algeria to build up its economic, political and democratic institutions. As has been pointed out, the agreement constitutes an extremely important part of the Barcelona process.
Madam President, by way of conclusion I wish to address a few words to the Commission. What is the significance of Article 2 of the association agreement: the human rights clause? We have discussed it many, many times, but it has never been acted upon. What is so terribly difficult about finding mechanisms for temporarily or, if necessary, permanently breaking off cooperation, with reference to Article 2, when serious human rights violations are carried out? If we do not lead from the front on this issue, we will actually make ourselves look ridiculous, and we risk not being taken seriously in the field of foreign policy. If so, all our talk of a human rights dimension in foreign policy will be nothing but resoundingly empty words.
Madam President, I say 'yes' to strong links between Europe and Algeria. The Algerians are practically alone in having suffered the barbarity of fundamentalist terrorism since before 11 September 2001. The European Union, for its part, must strengthen its links with the southern Mediterranean basin by freeing itself from its ideas of domination. This would be one way of countering the unilateralism of an American superpower that is more and more interested in Algeria and the wealth that lies beneath it.
Although the association agreement shows the will to establish privileged links between the Union and Algeria, it also raises questions, starting with the lack of prior consultation, as denounced by Algerian independent trade unions and associations.
Our resolution rightly emphasises human rights first and foremost, and the resolution must keep this aspect. Like others, I in turn would like to express my concern over the situation in Kabylia, where tomorrow's local elections are already marked by calls for a boycott, for strikes and for the police to take control. Why has no credible solution for overcoming this crisis been put forward by the Algerian Government? Why have no legal proceedings commenced against those responsible for the oppression perpetrated in what has become known as the 'black spring of 2001'? When will lawsuits cease against representatives of the citizens' movement? Most of all, are these not signs of a deep malaise within Algerian society as a whole, but in particular among young people?
The increasing number of lawsuits against journalists and the persistent refusal to repeal the family code, problems over which, to my great surprise, some Members wish to draw a veil in the resolution, can only stir up despair and tension. The future of Algeria, however, would be more secure under the existing potential for democracy than under a new resurgence of fundamentalist ideas.
I also believe it is important to take account of urgent social issues. There is a tremendous need in terms of employment, housing, public infrastructures for health, education and water, while inequality and foreign reserves have never been so high. Unlike the rationale for free trade, which encourages liberalisation and deregulation, this situation, on the contrary, requires a true cooperation measure, for example in the field of public services.
Europe therefore has a responsibility. Will the serious concerns of many players in the Algerian economy over the establishment of a free trade area be heard? What will our assessment be of the economic, social and environmental consequences?
In conclusion, I would like to call for vigilance with regard to respect for the free movement of persons and equality of economic, social and political rights for Algerian nationals on European soil.
Madam President, of course this agreement is not the result of an extensive process of participation and negotiation between all the main players from both sides. Consequently, it is what it is. Our support, however, for the challenge of forging lasting political relations between both sides of the Mediterranean is unstinting, and we also hope that the Algerian crisis can emerge from behind closed doors where it has tragically played out for too long.
We would therefore like to take up the challenge of shared development. Mr Morillon, I am going to put your mind at ease, please be reassured: we are not interfering when we talk of the democratic deficit and of the importance of supporting the development of freedom in this country. The report of the Arab States office of the United Nations Development Programme says this itself. It is therefore not a matter of interference at all. Democracy is the foundation of development in all its forms. However, in order to meet this challenge, in order to take up this challenge of shared development, we must begin by not adding confusion to the chaos in Algeria. Certainly, this agreement must not give the authorities free rein. In order to avoid this, it is necessary to very clearly acknowledge that, today, it is practically indecent to deny that the violence that has blighted Algeria for more than ten years is down to groups of all kinds, and when I say all kinds, clearly I am also talking about military security groups. This has to be said! Paramilitary groups. This has to be written!
Mr Habib Souaidia, who is present here today along with other friends whom I would like to greet, was accused of slander by General Nezzar. Mr Souaidia said that the generals, who are the real politicians and decision-makers, have killed thousands of people for no reason at all. The case brought by Mr Nezzar was thrown out. Will we have just the merest fraction of the courage of this Algerian lieutenant? I believe that we should start by acknowledging in our resolution the suffering and tragedy, the hundreds of thousands who have died and the thousands who have disappeared.
Secondly, our resolution must clearly call for the lifting of the state of emergency which is a real denial of freedom, and the public authorities with whom we negotiate, by declaring this state of emergency, have even let their prerogatives lapse, under the guise of military power. How can we accept this?
Madam President, ladies and gentlemen, this association agreement with Algeria comes at the right time and I also believe that it has become urgent since Algeria is finally struggling to emerge from a lengthy dark period in which it has found itself as a result of an ongoing attempt to destabilise it, comparable to the situation affecting all oil-rich countries across the world. A foreign, imperialist attack that, as elsewhere, used Islamic extremism for geopolitical ends, which we have been too short-sighted to see. Mrs Boumediene-Thiery brought up the main issue a moment ago when she reminded us of the United States' desire to get its hands on Algeria's mineral resources.
The Algerian Government passed the test victorious in spite of its isolation and timidity, I would even say faintheartedness, for which European aid is chiefly to blame. In order for this association to be successful, it must not be limited to good intentions, or just to vague, exclusively economic, free trade agreements. It must also be a political association. In other words, we must get used to addressing all global political issues together with our Mediterranean partners. Furthermore, this is a prerequisite for the Mediterranean to remain at the centre of the world stage; unless this condition is met, we might become more African, Mediterranean or European, but have only a minor role to play in the twenty-first century world.
In order to achieve this, we must clearly go beyond a simple association agreement with Algeria, as with other Maghreb countries, which are our closest allies. We need to alter the structure of Europe and leave behind any fantasies of supranationality and federalism so that we can include our Mediterranean neighbours in an expanded European Union, which will clearly make imperial powers see that they are up against a group of countries devoted to the preservation of liberty, that is to say ?
(The President cut the speaker off)
Madam President, the association agreement concluded with Algeria really is a step in the right direction in Euro-Mediterranean relations and towards achieving our common objective, which is to create not just a free trade zone but an area of sustainable development, security and prosperity for all.
This being so, may I say how delighted I am that the agreement clearly refers to respect for fundamental human rights. I am also delighted at the references to promoting the role of women in economic and social development through education, vocational training, better family planning programmes and the media. What saddens me, however, is that these references alone will not promote respect for women's rights in practice and that no reference to this issue was made either by the President-in-Office or by you, Commissioner, who are a champion of women's rights and have nailed your flag to the mast of respect for the principle of equality in the Community's foreign relations.
I should like to remind you that, in its resolution on the report on respect for women's rights in Euro-Mediterranean relations, the European Parliament called for an express provision on protection for women's rights and, at the same time, called for provision to be made for a protection monitoring policy similar to that applied to candidate countries. I should therefore like to take this opportunity to voice my disappointment, on behalf of the Committee on Women's Rights and Equal Opportunities, at the sidelining of this issue and to salute the Commissioner's words, her optimistic words, about the association agreement not being a blank cheque for Algeria. We would like the European Commission to set up mechanisms to monitor and evaluate progress and for the Algerian Government to be required, as should happen with all association agreements, to demonstrate the necessary political will to bring about the legislative, administrative and other reforms needed in order to anchor equal opportunities between men and women in the law and include gender mainstreaming in all its policies. In the same vein, we want to support Mr Brok's proposal on combating and condemning violence against women and, as condemnation never suffices, we want to impose a strategy inspired by the experience and successes of strategies in the European Union and the candidate countries to combat violence.
In the same vein, I should like to condemn the absence of the role of women and women's organisations from the proposed regional collaboration. This, at the very least, is one area where provision should be made to strengthen civil society and work with women's organisations.
Madam President, I think that, this evening, we all welcome the fact that we have reached a key point in relations between the European Union and Algeria. It is a key point because the situation in Algeria has been extraordinarily troubled for at least a decade. It has experienced, inter alia, a period of relative isolation in terms of international relations, particularly relations with Europe, not least in that there is a connection between Algeria and the African dimension and it is important that this aspect of relations is strengthened too. I would like to place this report precisely in the context of the partnership. The agreement is actually an instrument, it is not a concession granted by Europe, by the European Union, to Algeria, for we too benefit from the agreement - we must never forget that - and it is an instrument which unites, an instrument based on a vision of partnership.
What does this mean? It means that we need to exploit all the possibilities, both as regards Algerian society - which we could say may be stifling both its economic potential and its human resources potential - and as regards ourselves.
I would like to draw the Commission's attention to a number of points. You set great store by the Agadir process set up between the countries which have concluded association agreements with us. You ought to focus equally on the Maghreb dimension of the partnership, for, as we all know, the borders are closed between Morocco and Algeria, and if Europe does not help to increase cooperation between neighbours I do not know what its mission is.
Lastly, I feel that it is important to place the emphasis on human rights - as other Members have done - and on the elections. I would like to say to the Algerian authorities that something important is happening in Kabylia: a party which did not take part in the political elections has presented itself at the administrative elections. This is important because it repairs a deep institutional divide which had become established. We have witnessed a period when, for example, relations between the police and the people of Kabylia were non-existent. It would be a shame if, during the elections, the police authorities were to create problems once again rather than protecting the people and assuring the smooth running of the electoral process, which is extremely important.
It is therefore absurd to make a comparison between Algeria and the candidate countries, for we are not granting Algeria accession to the European Union, ladies and gentlemen, let us be quite clear about that. The greater the consideration that the Union gives to these countries, the greater the benefits it might derive from relations too.
Madam President, Commissioner, Mr President, I am happy to be closing this discussion. I would just like to say to my good friend Philippe Morillon, 'Philippe, you are wrong. All your amendments are misguided. And I believe that you should think about them tonight and withdraw these amendments as soon as you wake up tomorrow. Most of them have already been withdrawn? Well then, withdraw the rest! We will all be happy!' Why?
Because it is obvious that we must exercise our right to intervene. The Algerians exercise this right to interfere in our affairs when they say that our immigration policy is not right, that they do not have enough visas, etc. They have the right to participate in European discussions. If there is an association agreement, then we have not only the right but also the duty to intervene when massacres are committed. We must condemn massacres, whether they are committed by Islamic terrorists, paramilitary terrorists or other terrorists linked to some armed service. We do not have the right to allow the Algerian embassy to dictate resolutions or amendments to us. That is not our role.
Here our role is to establish an association agreement, on the one hand, and on the other, to intervene politically in discussions in Algeria, so that Algeria can emerge as a democracy. And this is not just the fault of colonialism, though colonialism does have its faults. Algeria has a single party tradition. Algeria has a tradition of military power where the military stands above society and it is the military that commits both good and evil acts. This has to change and it is exactly what we are trying to say in the resolution tabled by your colleague Mr Brok, and which many Members voted for. And I ask that tomorrow we change nothing in this resolution of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy which is not a resolution of the left, but a resolution by Mr Brok, a member of the PPE-DE. Let us adopt this resolution. Let us vote for it as it stands and we will all be happy.
In connection with this debate, I have received a motion for a resolution submitted in accordance with Rule 42(5) of the Rules of Procedure.
The next item is the Commission declaration on the situation in Côte d'Ivoire.
Madam President, ladies and gentlemen, like the other institutions of the European Union, the Commission has, as you can imagine, been following, the development of events in Côte d'Ivoire very closely since the military uprising began on 19 September. The Union has condemned the threat to institutional legality that Côte d'Ivoire has been experiencing for almost three weeks. At the same time, it has reaffirmed the need to find a political solution that would not exclude any of the opposing parties, in the spirit of the process of national reconciliation which Côte d'Ivoire opened after the serious unrest of 2000 and which the Union supported in principle and with financial support. Thirdly, the Presidency has reiterated that the Union attaches the utmost importance to respect for human rights.
The Commission supports President Gbagbo and his legitimate government, both put in place by democratic elections. Nevertheless, since the publication of the Union declaration on 24 September, we have not denied that growing concerns have appeared both on the prospect of a political solution and with regard to human rights. The Commission naturally welcomed with great interest the outcome of the summit of the Economic Committee of West African States in Accra. The creation of a contact group consisting of six Heads of State, and charged with the task of mediating between the government and the rebels led us to believe that a peaceful solution could be reached that would avoid bloodbaths and lasting rifts that fighting on the ground would inevitably entail. This work must have support. The agreement in principle to a cease-fire given to the contact group by President Gbagbo and by the rebels would allow for a certain optimism in putting a cease-fire in place, although nothing had been signed on 4 October. For the time being there has been nothing and government forces resumed fighting against the rebels at Bouaké on Sunday 6 October. The group of mediators, whose alertness, patience and sense of responsibility incidentally we salute, has not concealed its great disappointment and irritation at the Ivorian Government and its behaviour.
The second point of the Union's declaration of 24 September, with regard to which concerns are again growing, is respect for human rights by the two opposing parties. First of all, the behaviour of the rebels has deteriorated and is still deteriorating more and more, particularly with regard to attacks on property. As for the government, attacks on members of the opposition and signs of xenophobia are increasing to the point where they are becoming very worrying. The circumstances surrounding the death of General Gueï and his wife, members of his family and close relations are suspicious to say the least. Attacks and intimidation against Mr Ouatara, his close relations and many leading members of his party (Rally of the Republicans) will have a lasting negative effect on the process of national reconciliation. Hostility towards foreigners is also becoming increasingly widespread.
Madam President, ladies and gentlemen, do not misunderstand these reminders. Institutional legality in Côte d'Ivoire must be subject to wholehearted support from the international community. This wholehearted support must not, however, be indiscriminate or unconditional.
Madam President, allow me to conclude by expressing the hope that your institution, by virtue of the prestige in the eyes of the Ivorian authorities, uses its influence to convince them, as the Commission is striving to do, that a peaceful solution is the only way forward that is logical and which offers hope.
Madam President, it is slightly difficult to speak on this resolution because as yet it has not been translated and brought up to the office. I have to work on the basis of the French version and I just hope I get it right.
It is tragic that once again we find ourselves standing in this Chamber talking about yet another war in sub-Saharan Africa. It is absolutely right that we voice our displeasure at such an action having taken place. It is true to say that the election was disappointing and that we had hoped for better results. It reflected on the problems of Ivoirian birthright - as to whether you should be allowed to stand as a president if you were born in the country or if your parents were Ivoirian.
We should always remember, however, that everything concerning our relations with these developing countries is based on the Cotonou Accord. That, of course, gives us a basis for democracy, human rights and good governance. Quite honestly, good governance to me is almost more important than pure democracy because if you can get a stable country that is transparent in its doings then that is a big step.
Côte d'Ivoire is a huge country with enormous potential and is one of the lynchpins in West Africa. This was very much an internal power struggle. There are those who blame outside influences or rebel groups from other nations, but this was a pure power struggle within the nation itself. It was an issue of people wanting to take power simply as a domestic issue. The problem is much the same as that experienced by Nigeria in that there is a very strong Muslim presence in the north of the country, and a Christian one in the south. There is always a vying between these two groups. As it happens, the Muslims in the north tend to be the poorer of the two groups. The Commission should focus aid onto this area to benefit the Muslims who have not got the wealth of the south.
I was in Ghana two weekends ago when the ECOWAS meeting of the 14 West African states took place. They discussed the situation in the Côte d'Ivoire. There was real doom and gloom amongst the representatives and leaders of those countries. When things go wrong in a country of that size, it not only destabilises Côte d'Ivoire, it very much destabilises that whole region. Therefore I was delighted that at least the ECOWAS leaders had the foresight and sense to intervene in the situation in Côte d'Ivoire and send a delegation there in the hope that it could mediate between the two parties.
I sincerely hope that they are successful because there are problems arising in Nigeria where exactly the same situation exists. That country has a strong fundamentalist Muslim north and a Christian group in the south.
With the way the Commission is now moving towards regional policies, it is absolutely vital that we get these countries to understand that if they are going to be able to face global prospects as far as trade is concerned, they must pull together as a region. Therefore it is vitally important that they support each other.
The one disappointment was that NEPAD, the new African partnership on development, has not reacted more strongly in this situation. Written into that new agreement was a peer review. I had hoped that when a problem like this arose, the Heads of States in African countries in that organisation, which has been set up by Africans to look after Africa, would have immediately stepped in. But unfortunately, as with the Zimbabwean situation, they have not done so. If this organisation has not fallen at the first fence then it has certainly stumbled. I sincerely hope preparatory talks can take place as soon as possible because only around a table can we bring this conflict to an end without the death and destruction that usually happens.
All I can do is ask the Commission to press both parties to stop warring and come together for discussions.
Madam President, since the coup d'état on 19 September, the whole of the northern territory of Côte d'Ivoire has been plunged into confused military conflict. Military operations are being carried out even as I speak and fighting is raging in Bouaké, leading us to fear the worst for the civil population caught up in the conflict.
Ladies and gentlemen, we fear for the people of Côte d'Ivoire who have been taken hostage by factions and who are paying for this crisis with their freedom and, in some cases, their lives. We fear for Côte d'Ivoire, which is in danger of becoming further removed from the model for which it is so often admired. Today, Côte d'Ivoire and its society are being torn apart, and we fear for Africa and the African people for the whole region may collapse, and this is a region which has already seen too many wars and human tragedies and where armed gangs are rampant and trafficking of all kinds is rife - these are both distressing everyday realities. This is an outcome which does not, in fact, seem too far removed from the current instability in Côte d'Ivoire. If Côte d'Ivoire becomes destabilised, this will lay the foundations for a crisis similar to that in the Great Lakes region or in the Congo, which have for many years been devastating the heart of the continent. We are concerned by this crisis, and we are saddened by it. We are also surprised by it too, however. It is happening at the very time when the efforts made by Laurent Gbagbo's regime to deal with two of the country's greatest challenges were paying off. The first challenge is national reconciliation and, to promote this, a broad forum was organised in 2001 and a government of national union was formed, bringing together the major political forces following the elections in July 2002.
The next challenge is economic and social revival, promoted through fundamental social reforms such as free schooling or health insurance for all citizens. In order to make further progress on these fronts, however, Côte d'Ivoire needs peace. Europe must exert pressure to bring about a negotiated solution and a peaceful resolution to the crisis. It must make every effort to mediate and must welcome the actions carried out under the aegis of the ECOWAS. These attempts have so far failed, but it is indeed difficult to ask a legitimate government to negotiate as equals with armed rebels. The challenge now is to preserve the unity of the whole territory of Côte d'Ivoire whilst respecting constitutional law. We must be particularly careful to ensure that, if an intervention force is sent to Côte d'Ivoire, this does not lead to a de facto division of the country. The Socialist Group also supports the idea of sending a parliamentary mission - I am addressing my fellow Members here - to give our support to the democratically elected institutions and to go and meet with the various political forces in Côte d'Ivoire.
In order, however, to help democracy take root in Côte d'Ivoire, President Gbagbo must very swiftly take the initiative of launching negotiations with all the political and social forces in his country. Negotiations must, in particular, focus on the constitutional bottlenecks which are acting as a brake, slowing down national reconciliation. The 2000 Constitution does not fulfil this requirement, it does not allow all the different political positions to express themselves and it once again and still prevents Mr Ouatara from standing as presidential candidate. It does not provide for the possibility of dissolving the National Assembly in the event of major crises, and this may leave the way open for an extremely violent political reaction.
Lastly, President Gbagbo must resume dialogue in order to pursue an unqualified and unambiguous effort to achieve national reconciliation, which is essential for a country that has been torn apart for many years by the manipulation of the concept of Ivorian birthright, almost 30% of whose population is made up of foreigners. In this respect, the call for the expulsion of 500 000 inhabitants originating from Burkina Faso, broadcast last Sunday on Côte d'Ivoire national television, is an unacceptable abuse and must be vehemently condemned, in the same way that the attacks on foreigners who live in the country must be vehemently condemned.
Commissioner Barnier, ladies and gentlemen, today, Côte d'Ivoire and the legitimate government of Laurent Gbagbo need the firm support of the European Union that you have outlined and which I shall promote very firmly and in every possible way.
Madam President, Commissioner, I welcome the Commission's statement here today, which is actually more balanced than our draft resolution. I also note with interest that the Commissioner made specific reference to the RDR, which is the Liberals' sister party in Côte d'Ivoire. We have attempted to maintain contact with the party, but recently, of course, that has not been possible.
I am very disappointed at the part the EU has played in this matter. In April, I asked the Council what measures were being taken to aid the functioning of the National Reconciliation Forum and what measures were envisaged for monitoring the elections in June 2002. At that time, it was said that the EU certainly was concerned about the fact that the 2000 elections were characterised by violence, infringements of human rights and exclusion of some major political parties, and talks were held pursuant to Article 96 of the Cotonou Agreement. The talks were, however, brought to a close in June 2001, and it was not thought possible to make any particularly significant contribution to the supervision of the elections, or to provide support, or to play an active role.
Many people in the region are suffering because we remained passive and did not take a more active role. This is a shame, because this is an area in which the EU could have been active, and we were aware of these issues. We are concerned about the troubles spreading out in the region. As usual, there is a great risk that women and children will bear the brunt of the suffering. We know that the position of children in Côte d'Ivoire is not as it should be.
The Liberals will not support item 5 of the resolution, and my colleague Mr Van Hecke will go into more detail on this matter.
Madam President, supporting President Laurent Gbagbo is, ladies and gentlemen, natural. It is natural to support a politician for whom prison, exile and suffering have marked the thirty-year long struggle for his ideas. In two years, he has restored to Côte d'Ivoire a minimum rule of law, revitalised the education system, gained the trust of the international institutions and above all, provided conditions for national reconciliation by forming a government made up of all the opposition parties, and I would point out to Mrs Thors that the RDR (Rassemblement des Républicains) party entered the government in August 2002. Parliament invited President Gbagbo to Strasbourg in November 2001 - Nicole Fontaine invited him - and, in doing so, wanted to acknowledge the work carried out by this humanist professor and leader. We must help him because he symbolises republican legality, because he symbolises political change in an Africa that is greatly in need of it, because he is the symbol that Africa is anchored in a modern democracy. Therefore, ladies and gentlemen, a ceasefire is needed, but on the condition that the rebels surrender their weapons. No constitutionally elected president can negotiate with armed rebels that occupy 40% of his country. The European Union must help in the general reconstruction of the country, which will involve the development of the rule of law, a programme of social housing for the most deprived, and the reorganisation of the Côte d'Ivoire army.
Ladies and gentlemen, if Côte d'Ivoire falters, the whole of West Africa will be permanently destabilised, it will be plunged into chaos, and there will be terrible risks of ethnic and religious clashes. We must therefore, as part of an active diplomatic effort, send a parliamentary mission, and this is what we shall begin working on, Madam President, as of tomorrow. As Commissioner Barnier wished, quite rightly and quite appropriately, this parliamentary mission must be able to arrive within three days in Abidjan and it must strive, on the basis of the resolution that we shall vote upon tomorrow, to play a role and provide Parliament with a role to play. It is no good arriving when the crisis is over. We have an essential responsibility towards this country, its president and the people of Côte d'Ivoire. They need our solidarity, Madam President, in the terrible ordeal they are going through, and the European Parliament must therefore have a presence and its presence must be firm.
Madam President, recent events, marked by a number of assassinations in Côte d'Ivoire, are extremely worrying. The military uprising against the current official government is unjustifiable, despite the worsening economic and political conditions. The unprecedented economic crisis, related to the fall in the price of raw materials, and particularly of coffee and cotton, has caused further hardship and poverty in the country. It is also clear, however, that the lack of respect for the concept of Ivorian birthright, which came to a head during the presidential elections in 2000, has served only to intensify the climate of hate and violence in the country, and the accusations that neighbouring countries are supporting the rebels could be used to justify the persecution of the immigrant civilian populations.
In this respect, we must welcome the statement made by President Gbagbo which calls for foreigners to be protected. It should also be taken on board by his troops. The risk of an outbreak of xenophobia among civilians is indeed great. We must avoid being caught up in a civil war between ethnic groups, a crisis situation similar to that in the Congo, which would be extremely dangerous and regrettable for Côte d'Ivoire and all its inhabitants. Therefore, although we may lament the failure of mediation efforts by the ECOWAS which proposed the resumption of negotiations between the government and the rebels, the intervention forces should not impose an actual division of ethnic groups on the ground.
The European Union must support the legitimate government in order to restore the rule of law and to protect the civilian populations, of all ethnic origins. In the longer term, a committee of enquiry should be set up in order to discover the causes of these events and to condemn those responsible. The European Union must ensure respect for the principles of human rights, of democracy and of political pluralism, but also, and this is crucial, encourage the economic and social development of Côte d'Ivoire.
Madam President, ladies and gentlemen representing the Member States, Commissioners, allow me to express my astonishment at the arguments put forward by some of my fellow Members, because, ultimately, the situation in Côte d'Ivoire is so straightforward that we should be in immediate agreement on a number of obvious facts.
The first obvious fact is that Côte d'Ivoire is one of the States that deserves our most vigorous support, as it is showing numerous encouraging signs: its level of growth stands at 3%, it is making relatively rapid progress towards democracy, illustrated by the presidential elections that have been universally welcomed as a step forward, it has a process for forming political groupings in place which, following the forum for national reconciliation, should lead to fully democratic legislative elections, and the current government must be instructed to arrange these as soon as possible. Yes, Côte d'Ivoire and President Gbagbo deserve the support of all the European States that are concerned about links with Africa. I do not understand how we can hesitate, unless we are trying to make things worse before they can get better or we are allowing ourselves to be carried away by a feeling of indifference to which I fear many Europeans are certainly tempted to give in but which is unacceptable to France.
The second obvious fact is that Côte d'Ivoire is in not facing a civil war. It is simply battling with a foreign invasion which, although it exploits the age-old oppositions between ethnic groups, as usual, is primarily a matter for geopolitical analysis. The so-called insurgents are obviously armed, and powerfully so, by one or more foreign powers. An analysis of the situation must not, therefore, be based on ethnographic conclusions, and even less on humanitarian lamentation, but on geopolitical factors.
Turning to the third obvious fact, which is crucial but, for this reason perhaps, is too often eclipsed, since it is true that the ignorance - or lack of perception - of this House in geopolitical matters is evident in so many areas. Today, Africa is, out of all the continents, the one which is the most immune to the influence of the global empire. This is due to historical reasons relating to the links that several European nations have forged with Africa and, consequently, due to the fear, which has often stopped Washington, that any destabilisation of regimes would bolster the Soviet Union. However, since the collapse of the Russian power, the empire has been trying to extend its influence over this continent, which is both the richest, potentially at least, and, sadly, the most vulnerable of all. We tried to do this several times in Equatorial Africa - formerly under Belgian control - and extended these efforts to the neighbouring countries of the Gulf of Guinea, which has such substantial oil reserves. We are now benefiting from the ambitions of a personality of uncertain nationality, who, in any case, spent most of his life in the United States, to destabilise a country whose situation has been growing stronger with each passing year and which, as a result, became a major partner of Europe. It is this connection, it is this link that some want to destroy.
Ladies and gentlemen, we must be firm regarding the true interests of Europe. France has the courage to do this. The support that it is giving to the official, democratic government of Côte d'Ivoire must be shown by all Europeans together, because what France is doing in Africa, it is not doing for itself but for the whole of Europe.
Madam President, the latest conflict in Côte d'Ivoire comes, I believe, as no surprise to those who try constantly to follow the developments in that country. Behind it stretches a long history of political, economic and, above all, ethnic stand-offs that continually interweave and reinforce each other. The motion for a resolution that is before us overlooks, whether knowingly or unknowingly, the responsibilities of the current leaders. Côte d'Ivoire is the world's largest producer of cocoa and one of the most important producers of coffee. The country accommodates nearly 5 million immigrants, mainly from the neighbouring countries Burkina Faso, Mali and Senegal. In times of economic boom, they are deployed as cheap labour; during a political and economic crisis, they are the scapegoats par excellence. The xenophobic campaign in the state media was nourished by President Gbagbo's accusations that Burkina Faso was at the root of the mutiny, without there being a shred of evidence.
Many people in the north of Côte d'Ivoire originally come from Burkina. They have the feeling that they are now being treated as second-class citizens, particularly since their leader, Mr Ouattara, was barred from taking part in the presidential elections on account of his alleged Burkinan roots. Together with Mr Ouattara, the peoples in the north felt excluded from the political system. This is the core of the problem. Côte d'Ivoire has been broken as a nation by the political misuse of religious differences and of the concept of Ivoirité.
The international community has made a huge effort to evacuate French subjects and 200 children of American clergymen. I hope that it will display the same level of commitment to prevent even more victims from falling among the civilian population and to prevent the instability in Côte d'Ivoire from degenerating into a regional conflict, the effects of which are incalculable.
Madam President, first of all, I would like to thank you for having given the Commission the opportunity to open this debate, to take part in it and to provide its own contribution. Having listened to their comments very carefully, I would also like to thank the various speakers, virtually all of whom have, in general, simply demonstrated that, with regard to this serious issue, we have a common view of the situation and of the ways to resolve it. The House and all of the Union institutions are concerned, not only by the serious and damaging internal consequences that the current crisis situation in Côte d'Ivoire may have, but also by the destabilisation - as several speakers have said - that the crisis could cause throughout the whole region if a peaceful political solution is not found in the very near future.
Yesterday's televised speech by President Gbagbo calling for an end to the conflict leads us to hope that this peaceful solution will be found very soon in order to prevent unrest in the country and the whole region, which many, including ourselves, fear will happen. Let us hope therefore, Madam President, that this debate and our combined efforts - and let us spare no effort - will help to restore lasting peace and silence the weapons in Côte d'Ivoire.
Thank you, Commissioner.
To conclude this debate, I have received seven motions for resolution tabled on the basis of Rule 37(2) of the Rules of Procedure.
The attempted coup of 19 September has plunged the people of Côte d'Ivoire into utter confusion, and has led to acts of violence such as the demise of the Home Affairs Minister and the death of General Gueï.
The support expressed by the European Parliament for the democratic institutions of Côte d'Ivoire and its president in the wake of the attempted coup, does not mean that Laurent Gbagbo has been given carte blanche to resolve the situation as he sees fit. On the contrary, he must listen and put in place ceasefire agreements called for by the regional ECOWAS mission.
There can be no military solution to this crisis; the only option that can be contemplated is a political solution involving all opposing parties. The Côte d'Ivoire President must now embark on the policy that he made a commitment to follow after his election, the backbone of which was the policy of national reconciliation and the fight against ethnic and religious divisions.
In the light of events in Côte d'Ivoire, there is a genuine risk of balkanisation and it is feared that the whole region will slide into chaos. One quarter of the population of Côte d'Ivoire is made up of immigrants from West Africa, of which some countries, such as Liberia, are engaged in civil war.
(Written statement abbreviated pursuant to Rule 120(7) of the Rules of Procedure)
The next item is the report (A5-0341/2002) by Mr Berend, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a Council regulation establishing the European Union Solidarity Fund [COM(2002)514 - C5-0441/2002 - 2002/0228(CNS)].
Madam President, first of all, I would like to express, at the beginning of the debate, my deep gratitude to the House, and particularly to the rapporteur, Mr Berend, and to Mr Walter, as well as to the chairmen, Mr Caveri and Mr Wynn, for the high level of cooperation between our two institutions and for the speed with which you have examined this proposal for a regulation. We must now work as quickly as possible, not least in the area of the budgetary mechanism, so that the first funds can be provided before the winter. I would like to be able to provide the first funds in November. Given the progress made in discussions within the Council this very afternoon, I feel that we can say that an agreement on this proposal for a regulation is now within reach, and I am pleased to say that this has been made possible thanks to a very broad consensus between Parliament and the Commission, of which Mr Berend was one of the architects.
During this final stage of discussions, we still have three points to tackle. The first is the definition of precisely which disasters will qualify for the provision of compensation. Parliament is concerned that the mechanism should not be gripped in the vice of an excessively rigid definition. The Council, for its part, wanted to classify natural disasters as priority. The Commission, as I said the other day before the Committee on Regional Policy, Transport and Tourism, has studied the recent history of disasters in Europe in great detail. In recent years 80% of the disasters which have occurred are natural disasters, such as gales, earthquakes or floods. I do not believe, therefore, that it is inconsistent to agree to the priority requested by the Council since the option for the Commission to intervene in other similar cases - ecological, environmental or technological disasters - would still be available in a very small number of specific cases.
The second point concerns the threshold, or thresholds, for drawing on the Fund. Like the Commission, this House attaches particular importance to the fact that there are two criteria, either one or the other, and not just one sole criterion, so that we can fairly assess the impact of a disaster on the economy of a State, whether this State is a large State, a large country such as Germany, or a smaller State. I am afraid that, as we are quite aware, the smaller States in our Union are at risk of experiencing genuine, serious natural disasters.
Even though the Council wishes to significantly re-assess the criterion expressed as an absolute value - we had proposed damage estimated at EUR 1 billion, the Council is going no higher than EUR 3 billion - the principle of having two alternative criteria is not being questioned.
Finally, the third point, is maintaining a qualitative criterion to provide for intervention under exceptional circumstances to help a single region affected by a disaster. This is an absolute priority for the Commission, and it is the margin of appreciation that we have sought throughout the discussions. The higher the quantitative thresholds, and I have just said that they were increased in the Council proposal, the greater the need to have a margin of appreciation, because, of course, the worst thing that could happen would be, ladies and gentlemen, for this Fund to be so restricted, made so inflexible by very limited qualitative and excessively high quantitative criteria that, ultimately, it is never used. I have pointed out, and I reiterate this to the House, that, in 14 years, we have only identified, thank God, seven major disasters with a total amount of damages of more than EUR 1 billion. It is also for this reason that I proposed in the Commission's first version to retain the quantitative threshold of EUR 1 billion. Once again, the worst thing that could happen would be for the Fund to be so inflexible, bound up in all sorts of criteria, that, once set up, it would never actually be used, even when peoples have been affected by disasters.
The Council is taking a very careful approach to the qualitative criteria. I would like to say here that neither the Commission, nor, I believe, Parliament, wants the functioning of the regulation to be hijacked by the systematic use of this qualitative criterion. The Commission wants to be and will be extremely strict in the use of this particular solution. What we want is very simply to ensure that victims of a disaster that is exceptionally serious for a single region can qualify for assistance from the Fund. Indeed, there are regions in Europe that are more at risk than others, such as islands, isolated or remote regions, or regions that we must protect, as, in fact, the Treaty stipulates that we must do in a specific article - and Mrs Sudre, who is present, knows it well - Article 299 on the outermost regions. I therefore think that we must have the facility, and it is precisely this facility that the Commission has provided, to help these regions primarily in conjunction with these quantitative criteria.
To sum up, Madam President, with your help and, on this basis, with the help of the rapporteurs, I now hope that an agreement will be reached very swiftly on this proposal for a regulation and on the amendment of the interinstitutional agreement. Because, behind the problems, the regulations, the thresholds, the rules, there are people - this we must not forget, I have met them and have been moved by their plight - people who have been wounded, injured, and are still waiting, and as we are quite aware, in addition to the injuries there are also people who have died. These people are currently waiting for Europe, together with the national and regional authorities, to help them reestablish, as a matter of urgency, the very basic conditions that they need to continue their daily lives.
Madam President, Commissioner, colleagues, ladies and gentlemen, the floods that hit Central Europe this August reached alarming proportions. They claimed numerous lives and inflicted massive physical damage. Entire regions and cities were devastated, and entire rural areas and cultural heritage monuments sustained severe damage. The extent of the destruction triggered a great wave of sympathy across Europe, and the desire to be able to provide assistance, also at EU level, to the countries concerned in mastering the countless problems they face quickly became apparent. Commissioner, the local populations gratefully recall that only days after the disaster occurred, you and Mr Prodi, the President of the Commission, visited the regions affected to see the extent of the damage for yourselves. However, they were not only grateful, they were also hopeful. Your visit raised their hopes that in such a case, the EU would intervene. Until now, there have been no suitable instruments for this purpose at Community level, for as we know, an EU relief fund once existed, but was discontinued in 1998.
As the rapporteur, I view the establishment of this new solidarity instrument as an important complement to the Structural Funds. It equips the EU with a flexible instrument with which to cut through red tape, which enables us to provide rapid on-the-spot assistance when disasters occur. The purpose of the Fund - which will be focused on immediate financial assistance - is to help the people, regions and countries return to normal living conditions as quickly as possible. Its scope will therefore be limited to the most urgent needs. The long-term reconstruction of infrastructures and businesses must be left to other instruments, and this EU aid will add to, not replace, the efforts of the countries concerned. The EUR 1 billion designated for this fund are 'floating': in other words, they are not earmarked for a specific budget line, but will be mobilised only when a disaster occurs.
The Commissioner has rightly asked the question: What kind of disaster can this Fund be used for? By defining a major disaster as any disaster resulting in damage estimated at over EUR 1 billion or more than 0.5% of GDP, this should ensure that claims on the fund are restricted to very exceptional damage. That is why the committee agreed, by a majority, on a definition that refers to 'major disasters'. We have deliberately refrained from making any reference to natural, environmental, or technological disasters. After all, what would we say to the people concerned if the European Union were hit by a disaster such as 11 September in New York, on a scale which claimed a similar numbers of casualties? Faced with this scenario, we cannot say to people: Sorry, the EU is unable to help because this is not a natural disaster!
We should stick with the term 'major disasters' as well as the three-month deadline for the submission of applications for assistance from the Fund, as this is in line with the principles of urgency and immediate rapid assistance which underpin the Fund. As regards the availability of the financial resources granted, in my capacity as rapporteur of the Committee on Regional Policy, Transport and Tourism, which is the committee responsible, I call for a timeframe of two years so that the Fund can provide aid to restore immediately key infrastructures such as energy, water supply and treatment, communication, transport, health and education. The funds should also be used to provide auxiliary services, as well as to safeguard security infrastructures, take immediate measures to protect cultural heritage and clean up damaged natural areas, buildings and cities, and carry out emergency short-term repairs to dams. The stipulation that this grant must leave available 25% of the annual amount of EUR 1 billion allocated to the Fund up to 1 October each year in order to respond to disasters possibly occurring late on in the calendar year is supported by the committee responsible.
Although the parliamentary procedure for the preparation and debate of this report is not without its problems due to the very tight timetable, I believe that the accelerated procedure adopted in this instance due to its particular urgency, with the aim of disbursing EUR 1 billion in November, if at all possible, is acceptable in this exceptional case. I think we should proceed as swiftly as possible. The people affected are waiting for assistance from the European Union.
Madam President, Commissioner, ladies and gentlemen, those of us who sit on the Committee on Budgets have had a truly great task laid on our shoulders, and I am both glad and grateful that there is one thing that has so far on this occasion become abundantly clear. It is a matter of common knowledge that this is, on the one hand, about getting very diverse things done very quickly because people really are waiting for assistance after having undergone something that we can scarcely imagine. On the other hand, we would have to toil our way through three complicated subject areas if we were actually to be able to do something that will be equal to the pressures of the future. For a start, we have to create a legal basis; one is in place today. We have today already been engaged in negotiations about it, and have had discussions about it in a very good atmosphere. I believe we will be able to come to an agreement.
The Committee on Budgets attached primary importance to the need to embody all this in an Interinstitutional Agreement. We have to take care that we do not only give people the impression that we are now able to give aid with all speed, but must at the same time make it robust enough for it to last, to fit into the overall framework, to stand the test of time, and ensure that others affected at a later date may know that there are some things on which they can rely. What we must not do is again dangle a carrot before them and then later have to say that there is no basis capable of supporting what we want to do.
We have therefore put the emphasis on three things. The legal basis must be decided on as soon as possible, and so we have cooperated very constructively with the Committee on the Regions, to which I am very grateful for having taken the majority of our amendments on board.
Today, the Interinstitutional Agreement is as good as concluded, but just one small problem remains. The Commission must, as soon as possible, propose a supplementary and amending budget in which the money - the EUR 1 billion of which we are speaking - is actually made available as quickly as possible, and an appeal can be made to the Member States to produce the figures with all speed so that we can make progress on this.
In our budgetary capacity, we have agreed that we want, in future, to hold out this EUR 1 billion at least as an offer. We will work together with everyone else as quickly as possible, but it must also be clear that we will do this as thoroughly as possible. My present optimism is founded on my past experience, in this House, of cooperation across all national boundaries, without regard to political allegiances, between the committees and also between the institutions - Parliament, the Council, and the Commission. I believe that the people of Europe can know that here there is real cooperation with human beings in mind. We, who, in our budgetary capacity are otherwise meant to focus our attention more or less exclusively on money, now know how valuable the human dimension is. There is now a need to provide assistance as quickly as possible, here and now, in Germany, in Austria, in the Czech Republic and, in future, also in regions which in the past sometimes felt that we, unfortunately, could not really meet their needs adequately.
Madam President, my inaugural speech here in this House in 1994 was on the subject of the serious floods which had caused tremendous damage in Athens at that time, and I have spoken about natural disasters on numerous occasions since. On numerous occasions, both I and several of my fellow Members have called for the European Union to take action on the ground when major disaster strikes the Member States of the European Union. Last year, I submitted an amendment during the budgetary procedure for disaster-relief action on the ground by the Union, but it failed to achieve the required majority in the European Parliament. The fact that we are now well on the way to adopting a Solidarity Disaster Fund is of course, excellent news; I just wish we had not waited until after the terrible catastrophe, the human tragedy in Central Europe this summer; but, nonetheless, the European Commission and Mr Barnier personally deserve our congratulations because, we are, at long last, on the way to adopting a Solidarity Fund for natural disasters and, of course, congratulations also go to our rapporteur, Mr Berend, on his report, his hard work and his proposed amendments, which are a step in the right direction and almost all of which were adopted by the Committee on Regional Policy.
I should just like to say, in support of what Mr Barnier and Mr Berend have said, that it is right, first that there should be a broad definition of disasters and, secondly, that the European Commission and Parliament have laid down the right limit for including disasters in this regulation. I really hope the Council will not demonstrate the meanness it appears to be demonstrating on this particular issue and will be as generous as it should. The limit set by the Commission and endorsed by Parliament is the right one, it is not too low and it is not too high and I think that the message which all three institutions need to send out is a message of solidarity, a message that the European Union will act on human suffering. I trust the Council will take this message on board; as for Parliament, I think that, with Mr Berend's report, we are moving in the right direction.
Madam President, Commissioner, ladies and gentlemen, European solidarity is within our grasp! Now and in the future, aid can be given at once when disasters strike. It is with gratitude that I, as a MEP from Saxony-Anhalt, see with what speed and unanimity the Commission and Parliament act. I have also found, among the flood victims in my region, that the European ideal can hardly be more clearly communicated than by aid. It is perhaps auspicious that we find ourselves debating this solidarity on this historic day when the enlargement of the Community has taken on a definite shape, for the Solidarity Fund is already open to the candidate countries and our solidarity is already being extended to them.
My group's concern is to retain as far as possible the precision of Commissioner Barnier's fine proposal for a regulation. The Solidarity Fund is an instrument of aid, one that makes immediate aid possible and whose tasks must be clearly distinguished from those of the Structural Fund. I would like to highlight two amendments to the Commission draft. Firstly, I wish to follow Mr Berend in highlighting the more comprehensive definition of a disaster, which we wanted, and which will allow us to respond flexibly to future catastrophic events that would otherwise be hard to include under the Commission proposal, for example droughts or the fallout from acts of terrorism. Secondly, the extension to three months of the period in which application to the Fund must be made. This gives an appropriate response time to those candidate countries that are as yet less well equipped to deal with administration and does justice to a situation in which important parts of the administration have also been destroyed.
Although this is not relevant to the Solidarity Fund, our discussion today should make reference to the call for a future European civilian emergency force. The flood disaster has shown that, whatever the efforts made, there were significant deficiencies in the leadership of operations, in materials, logistics and communication, at any rate as regards the cross-border dimension. This needs to be remedied. The Commission should start by encouraging or supporting joint exercises by fire brigades, by the agencies for technical aid, by the rescue services and so on in border areas. In the medium term, this could give rise to a logistically unitary aid network or even a civilian solidarity corps, which could indeed be deployable in the event of disasters outside the Community, for example after an earthquake such as that which recently struck Turkey. It is a vision such as that on which we should be working, and we should not wait until after the next disaster. My thanks - for I must not forget him - to the rapporteur for his excellent cooperation!
Madam President, Commissioner, ladies and gentlemen, many thanks and, on behalf of my group, I would like to thank Mr Berend, who has speedily drawn up this excellent report in exceptional circumstances. We must certainly all agree that we need a flexible tool that allows for quick action to repair damage caused by major disasters. Establishing the Solidarity Fund is such an important issue, however, that more time should have been set aside to discuss it. During the Committee debate and afterwards many factors came up which we have had insufficient time to consider properly.
Our group is in favour of establishing the fund. The threshold for the use of the aid must be kept high. The fund must concentrate on immediate costs during the initial stage of major natural disasters. Actual reconstruction does not form part of the fund's remit. Risk factors must be addressed through insurance and preventive measures whenever possible.
It is also important that the fund should not become a new variation on the Structural Funds, to be used up on a yearly basis. It must only be used when there has been an exceptional, major disaster, when help is really needed.
One or two questions came up after the committee debate. I would like to ask the Commissioner what the position will be on major disasters taking place in third countries and resulting in suffering for people in the Member States and the applicant countries. Secondly, what will the maximum amount of aid be as a percentage of the costs of damage?
Madam President, Commissioner, I would like to begin my statement on the Commission proposal with a word of congratulations to Commissioner Barnier and his colleagues on the way that the presentation of the proposal for a regulation on the setting up of the Solidarity Fund has actually been very quick. By doing this, the Commission has in fact done its bit to meet the expectations of the citizens in the European Union's disaster areas for prompt aid. At the same time, I of course want to give my support to the discussion here in Parliament being a matter of urgency, and I expect the Council to go ahead with its project of direct dialogue to deal with Parliament's amendments to the Commission's draft. This would make it possible to actually make a start on allocating resources from the Fund with effect from 1 November, following adoption by the General Council on 21 October. I think this is virtually a world record for these three European institutions to get something from conception to realisation in such a short time. This is unmistakeably and tangibly symbolic of European solidarity.
My group gives its support to the extension of the applicability of the Fund's resources to major disasters in accordance with the amendment brought in by the Committee on Regional Policy, Transport and Tourism and is in consequence opposed to the Council's preference for concentrating on natural disasters. In the same way, as my fellow Members have already said, we are also, as a group, in favour of applying them to damage in excess of EUR 1 billion or 0.5% of GDP, 50% to be paid out at once, a three-month deadline for submission of applications, and the possibility of derogations for regions that are particularly severely affected.
I would, though like to express my regret that, as the Fund is to be what one might term a fund with virtual money, it is not to be possible to transfer resources unused in one year to the following year and thus to accumulate them. To do so would have given us a more flexible instrument for giving as much help as possible to citizens, businesses and institutions affected even by major disasters.
Madam President, Commissioner Barnier, ladies and gentlemen, almost two years ago, in December 2000 in the Strasbourg Chamber, I pleaded my cause and the cause of a small number of other Members, calling precisely for the reestablishment of a budget heading for emergency financial assistance for peoples of the European Union who are the victims of natural disasters. This budget heading had existed up until 1997, when it was deleted from the Community budget as a result of what was, in my opinion, a distorted interpretation of subsidiarity policy. Two years ago, I came up against the stubborn opposition of those Members who were using the lack of a legal basis as an excuse and denying me their support, despite the fact that I pointed out to them that genuine natural disasters ultimately affect environmental, agricultural, infrastructure, economic and social policies, as well as all the other Community-level policies.
Lastly, two years ago, I tried to make this House understand even just the psychological importance for the European citizens of being entitled to receive financial assistance from the Union, even if the assistance is only symbolic, at extremely sensitive times such as those when they have lost everything and, in many cases, find themselves having to rebuild their entire lives. A personal example of this is the earthquake which took place in Italy a few years ago.
Clearly, two years ago, my arguments and political endeavours were not strong enough to convince the House. In summer 2002, however, everything changed. The tragic disasters which affected a number of both the Member States and the candidate countries unexpectedly changed our concept of subsidiarity policy. An astute political initiative - and I would like to thank you, Commissioner Barnier, in particular - turned the impossible into reality and, as a result, not only was a legal basis created in the space of a few months but, in addition, a new interinstitutional agreement was signed bringing about the immediate, guaranteed payment of these funds. I can only rejoice: let that be quite clear. When I reread the letters and speeches I had written during the 2001 budgetary procedure, I wondered whether I was suffering from the curse of Cassandra when I saw how often the fears I had expressed had subsequently become reality.
I certainly welcome the fact that the Union has, at last, decided to shoulder what I consider to be one of its responsibilities. I welcome the fact that we have shown ourselves to be capable of speedy, timely, well-targeted action. I must admit, I am also glad that a good precedent has now, at last, been set, which will stop us trying to use the lack of a legal basis or similar arguments as an excuse for not doing something we do not want to in the future. I am also, however, annoyed because, yet again, all this had to go via the Council, it was not the result of our own action, whereas Parliament can and does make itself heard when it wants to. It is capable of acting on equal terms with the Council or at least - I am no fool; I too am familiar with the Treaties - it can do its best.
There you are, that is what we must do and we must be constant in our endeavours. In any case, I would like to thank the Commission and the Council for everything they have done.
Mr President, we are, in principle, in favour of setting up the Solidarity Fund. However, the amended proposal as it is now before us will in time lead to an untenable financial situation within the framework of the present budgetary agreements. The term 'major disaster' has hardly been defined and if damage does not exceed the threshold value, there are generous exemption situations. The way this fund is being organised shows in my view a lack of any sense of responsibility. Although this may engender a warm feeling towards the EU among the citizens affected, ultimately, they end up paying for the emergency aid themselves.
The fund has to be streamlined in order to stave off this sort of hopeless situation. This means restricting it to natural disasters and adapting the threshold values and exemption situations to its complementary nature. This is with a view to penalising negligence, promoting preventive measures, making optimum use of existing international damage schemes and guaranteeing the fund's effectiveness.
I was the only one to hold this view in the Committee on Regional Policy, Transport and Tourism. I therefore foresee major problems when, after a few years, the financial balance sheet is drawn up. I doubt whether there will be any solidarity left between the states. For those who share my doubts, I warmly recommend our amendments. Otherwise, I pin my hopes on the Council's wisdom.
Allow me to add that I am pleasantly surprised by the acoustics in this Chamber. This is probably due to the additional equipment that has been installed. I can assure you that it is working extremely well.
Mr President, Commissioner, ladies and gentlemen, the European Union is a community founded upon peace, and hence also on solidarity. Not only do we talk in those terms, but we live in solidarity and set definite dates. I would remind you that, at its first September sitting, Parliament almost unanimously passed a 19-point resolution on the flood disasters in Austria, Germany, the Czech Republic and Slovakia, that our second sitting found us voting the Budget lines, and that today, in our third part-session, this mini-plenary is creating the legal basis for all this. We are standing alongside the victims, acting swiftly, unbureaucratically and consistently, and it is for this reason that we have also chosen to use the accelerated procedure for matters of urgent importance. We are keeping our promise, and I would also remind you that we have doubled the proposal by the Council and the Commission for EUR 500 million to be allocated to the Fund. We also call on the Council not to alter our definition of a major disaster - over EUR 1 billion in damage in any one country or over 0.5% of its GDP - as any change would nullify the consistency of our stance. We call upon the Council to take up the proposal from Parliament and the Commission and make it a resolution.
We can and must tell the victims that, subject to the agreement of the Council on 21 October 2002, we will see to it that money can flow to the affected regions from 1 November onwards. Agnes Schierhuber and I are from an affected region in Lower Austria and represent many who know how much damage was done and how much hope has been kindled by the policy of acting speedily and naming specific dates. We rejoice and are also rather proud to be able to show by this example how we not only talk and make promises, but are also capable of fixing dates and acting promptly.
Commissioner, Mr President, ladies and gentlemen, I welcome the speed with which the Commission has put forward the proposals to set up a solidarity fund and the promptness with which our institution is able to respond to them. By this, we are showing that the European Union is reactive and responds to the concerns of its citizens.
I also welcome the fact that the recommendations that the European Parliament is preparing to make emphasise an important point, namely an emergency fund, the aim of which is to provide essential relief items to those affected. The mechanisms for releasing the appropriations which are put in place as well as the timeframes specified must, as a necessity, take into account this specific point. European money must arrive quickly on the ground in order to assist victims at the time when they need it most.
Because the aim of this Fund is to demonstrate in practical terms the solidarity of Europe's citizens towards disaster victims, many Members of Parliament and I myself would like the intervention thresholds to be more generous and to take into account regional characteristics. It is now the Council's responsibility to tackle this point. I believe, however, that if Parliament insists that flexible qualitative criteria be taken into account when releasing funds, it must be heard. It is possible that a disaster destroying poor regions of the Union, the outermost regions for example, or which completely devastates a territory, as has happened recently in the South of France, will not be able to benefit from European solidarity, because of nothing more than accounting reasons. I must say that, personally speaking, I believe it is essential that natural disasters are handled separately and as a priority, because, in this case, it is impossible to identify who is responsible and therefore to claim insurance. It is in these cases that European funds are most needed.
As a final, very brief, point, I would like to reiterate that repairs must go hand in hand with the implementation of a genuine policy of prevention and that of a European civil protection force, in order to give rapid assistance to those European citizens who are in the most difficulty.
Mr President, I would firstly like to congratulate the Commissioner, on the speed with which a proposal has been presented to Parliament, the rapporteur, on the important and serious work he has done, which has allowed us to discuss the proposal today and approve it tomorrow, and the Committee on Budgets and the Committee on Regional Policy, because their work will pass into the annals of the European Parliament's history.
Mr President, I would like to highlight four criteria and finally mention a material error which has slipped into the proposal we are going to vote on tomorrow.
Firstly, I would like to express my positive view of the adoption of the qualitative criterion by the committee, and therefore by Parliament, and I hope this will be recognised by the Commission and the Council.
Secondly, I would have liked the definition of 'drought' to have been made much clearer amongst the disasters to be incorporated, despite the fact that the Commission and several speakers have expressed the view that it is covered by the definition of disasters. From experience, I would prefer definitions to be much more specific and much clearer.
Thirdly, I believe it is positive that there is mention and clarification of the fact that it is the Member States who are the interlocutors with the Commission on the Fund we are talking about, in order that we may provide a rapid and effective solution.
Fourthly, since I come from the Balearic Islands, I would like to express my gratitude at the approval of the amendment clearly incorporating the islands and the outermost regions; this brings us back to the issue I mentioned before in the context of drought: the situations must be clearly defined so that there are no doubts when this type of dramatic situation arises and requires an immediate response.
Finally, Mr President, please allow me to request that the services of Parliament review Paragraph 3 of Article 3 in Amendment No 13.
I tabled an amendment which requested the inclusion of urban areas in the final paragraph. I understand that this amendment was approved in the Committee on Regional Policy; in fact, in the justification for what is proposed for the vote tomorrow it is made perfectly clear that, in the amendment being approved, the cleaning up of cities is included. However, what was voted for in the Committee on Regional Policy was not taken up, despite the fact that it appears in the justification. I assume that this is an omission and I would be grateful if it could be resolved before the vote tomorrow. We believe that the incorporation of the urban areas is extremely important in terms of their quantification and repair, and in terms of the concentration of human beings found in them, and immediate action is therefore required. The vote within the Committee on Regional Policy was truly significant.
We have taken note of that matter and will try to correct it for tomorrow morning.
Mr President, Commissioner, ladies and gentlemen, it is with mixed feelings of regret and satisfaction that I begin this evening's debate on the creation of a European Union Solidarity Fund. I feel regret that we were not listened to following the disastrous storms of December 1999, the effects of which are still felt in many regions of France and Europe. I feel satisfaction, which is of course tempered by the tragic events in Germany and Central Europe, that the European Union has finally conceded that it must be seen to stand by our fellow citizens in times of difficulty and in the physical and material tragedies that affect them.
I would particularly like to congratulate Commissioner Barnier and his department, as well as Mr Berend, for the exceptional resourcefulness that they have shown in preparing this dossier. I believe that this report is a credit to both the Commission and Parliament, and the European Union as a whole, both because of the speed with which it has been produced and because of its balanced approach, its recognition of the exceptional nature of disasters, and the prominence it gives to urgency, flexibility and adaptability. Nonetheless, disasters can be tragic or perceived to be so regardless of their extent, and I believe that this evening, since we are finally putting in place a mechanism that we can call upon when major events take place, we must also consider our presence when smaller-scale troubles, tragedies or natural disasters occur. No death can be classified as more or less important than any other, in the same way that no ruin can be classified as major or insignificant.
That is why I shall, once again - and I would like to thank Commissioner Barnier for mentioning this - call for the creation of a European body for civil security. It does not have to be created from scratch and would allow us to establish and dispatch to the regions in difficulty civil rescue forces wearing the colours of the Union who will thus display our solidarity with the citizens in times of misfortune.
Mr President, Commissioner, many Members have already stressed the value of the solidarity - and this fund is called the 'Solidarity Fund' - which is implied in and is the corner stone, the heart of the measure on which we are about to vote. We are building a Europe of solidarity.
I would, however, like to highlight another value which I believe is absolutely central to this initiative - and we have all supported it and contributed to its timely achievement - and that is the political benefit to be gained from it. I feel, Commissioner, that there have been very few situations or events in which many, very many of our fellow citizens have for the first time felt that Europe is genuinely close to them, that it is truly an elder brother ready to run to their aid when they are in difficulties. We must never forget that, in some cases, the only experience many of our fellow citizens have had of the European institutions is of a set of rules and regulations, bans and directives. I believe there is a political benefit to be gained from showing them the friendly side of Europe, as we are doing in this case, particularly at times such as this - and we are approaching a major referendum now, we all know the details - a political benefit which we must not allow to go to waste.
How are we to avoid wasting it? Commissioner, you put it very well and I fully agree with you. We cannot make this instrument, which was designed to respond to emergencies, rigid, unadaptable or inflexible, in other words an instrument which becomes ineffective or which is even in danger of not being used precisely because the rules to which we are linking it are too complex. We must maintain a certain flexibility in this matter and I can see that you are quite aware of this but - and this is the last point to which I would like to draw your attention, even though, I regret, you are not listening to me - I also feel that we must view this merely as an initial step.
Ladies and gentlemen, nobody here wants to see events such as these repeated, but we have a responsibility to be realistic. Soon, there will be 25 Member States, and it is quite clear that the climate is changing. I am afraid that, statistically, it is realistic to expect more such tragedies to occur.
Therefore, in the face of tragic events which, I am afraid, will be repeated, I do not feel that EUR 1 billion will suffice. We must endeavour to explore further possibilities for the future, Commissioner, for the 2004 budget, if possible. I will only make one suggestion at a time, and I would like to hear your opinion too. Why do we not set aside part of our leftover funds - for there is always so much money left at the end of each budget which we do not know how to spend - why do we not use a set amount for this fund? I invite you to reflect on the matter.
Mr President, Commissioner, ladies and gentlemen, I believe that this evening and tomorrow's vote will see us reaching another milestone in the European Union's manifestation of European solidarity. The floods have wrought their havoc, and we have taken immediate action. Let me take this opportunity to remind you of the resolution Parliament passed by a large majority - over 470 votes in favour - at the first September part-session in Strasbourg. We showed how aid can be provided quickly and secured on a durable basis, and that there can be an instant guarantee of European aid.
I would like to express my gratitude to the Commissioner, who has so quickly taken on board this initiative by Parliament and submitted proposals, and say that it would be proper for Parliament to process these proposals without delay, even though our rules actually provide for a different procedure, and even though my parliamentarian convictions do not always lead me to favour our all too ready abandonment of our rights. In this case, though, it makes sense, and in this case it is right that we should act in this way.
We have now created lines in the Supplementary Budget that we have just passed. We are now discussing the legal basis, about which we want to have agreement with the Council by the time we meet in Strasbourg at the end of this month. What this means is that the formal conditions for the disbursement of funds have been fulfilled. Two are required - the legal basis and the Budget line. What I ask is that the Commission should manage to come up with a supplementary budget quickly. That, Mr Barnier, is a job for your fellow Commissioner Mrs Schreyer rather than for you! Money must also then be allocated to these lines, because - as I have told this House three times already - if a disaster strikes in the middle of August and emergency aid takes until just before Christmas to arrive, then that is not emergency aid at all! We should not be deceiving ourselves. That being so, Mr Barnier, my request is to be passed on to Mrs Schreyer - who, I am glad to see, is coming in on cue - that a supplementary budget be set as quickly as possible, so that the lines can be funded and so that European solidarity can be a matter of deeds and not just words. This needs to be given expression, and it is time that we did so.
I think that we in this Parliament have made our advance payment, and I hope that help can be given quickly, and in accordance with definite criteria, in any future disasters such as we have experienced in August, and that the events leading to the abolition, without legal grounds, of the former Disaster Fund do not recur. Not all the problems in Europe should be allowed to become European solidarity issues. This is where a clear dividing line must be drawn between solidarity and subsidiarity. If we manage that, we will be on the right track!
Mr President, Commissioner, ladies and gentlemen, I would like to start with very warm thanks to the rapporteur and all Members and staff of this House who have made it possible for this report on the establishment of the Solidarity Fund to be adopted so quickly. As certain Members of this House have already pointed out, the distribution of resources for the affected regions is dependent on it, and that not only in the Member States, but also in the Czech Republic and Slovakia. It is this prompt action that helps the EU to be taken seriously as a Union for its citizens, and to show that the same EU is capable of responding with efficiency and speed to the emergency situations in which they find themselves.
Mr Karas has already referred to the fact that I too come from one of the regions affected, and I can assure you that people are really grateful for this solidarity. As well as the great damage sustained by roads, bridges, railway infrastructure and public and private buildings, over 20 000 hectares of farmland were devastated. Let me repeat that the damage in Austria amounts to something in the order of EUR 6 to 7 billion. The new Solidarity Fund is intended to be - indeed, it must be - a powerful instrument in an emergency and, for that reason, one whose use is targeted. I would like to give my wholehearted support to the rapporteur's proposals, and thus to those of the Committee on the Regions, as regards fixing the threshold at EUR 1 billion or 0.5% of GDP. The threshold of EUR 3 billion demanded by the Council strikes me as too high. It is also right to require that the financial resources be drawn on within two years. The two-month deadline cannot but be supported, as, if aid is to be given quickly, applications for it must be made with equal speed.
Demands continue to be made on the Member States, which cannot evade their responsibilities for preventive measures or long-term reconstruction work, for which we will yet need much in the way of resources. My especially warm thanks are due to the Commission for coming up with proposals so fast, and especially for the Commissioners having been on the spot with the President of the Commission, and for these funds of EUR 1 billion being available. I really do hope that we will vote in favour of this report tomorrow and thus enable the funds to get to the victims as soon as possible. Parliament and the Commission will then have done their duty, and it is my very real hope that the Council will pass the necessary resolutions in October, so that the money will at last reach the victims.
Mr President, Commissioner, ladies and gentlemen, I would also like to express my satisfaction regarding the rapid creation of this emergency aid fund that can be called upon in cases of major disasters, since victims have the right to expect the European Union to provide them with solidarity and assistance.
I also regret, however, that this statement is only being made after several years of repeated requests to the European executive to set up an instrument of this sort, the lack of which was, for example, particularly marked following the storms which hit France in December 1999. Mr Savary mentioned this earlier.
The powerlessness and inertia of the Community in such circumstances have been very badly perceived by the general public, even though efforts were undertaken to bring Europe closer to its citizens.
Today, following the catastrophic weather in central Europe and in the south of France, the imminent prospect of the implementation of an emergency fund with an annual grant of EUR 1 billion may, at last, give slightly more credibility to the concepts of European solidarity and a common destiny. In this respect, I believe it is essential to congratulate, in particular, Commissioner Barnier, who succeeded in drafting a proposal for a regulation of very high quality in a record time.
The Fund will provide emergency aid to any area affected by a major disaster, whatever its status with regard to the Structural Funds. An additional qualitative criterion stipulates that, in very exception circumstances, namely when the disaster affects a substantial part of the population of the region or the State concerned, the assistance from this Fund can therefore be used. I knew that we could count on you, Commissioner, for this provision to include the particular case of the outermost regions, whose geographical and climatic situation often causes dramatically poor weather that has devastating consequences on their relative prosperity. Article 299(2) of the Treaty must be able to be applied, including in the scenario in question that I obviously do not wish to see happen again in a hurry.
Mr President, I am happy with the speed and skill demonstrated in the response to the demands of the European citizens in relation to the recent and very regrettable disaster in Central Europe.
I would also like to express my gratitude for, and recognition of, the consensus which has existed in the Committee on Budgets in relation to this issue.
All of this demonstrates that Parliament ought to attach great importance to this issue since, as the only supranational institution in the world directly elected by the citizens, it is able to be sensitive to the needs and demands of the Europeans.
In this way, the European Union will have dealt with one of its outstanding duties towards those who are suffering, or who may suffer in the future, situations which leave them literally devastated socially, economically and morally.
With regard to the articles of the document we are debating today, in relation to the way in which the payment of aid should be made, following the decision to invoke the solidarity instrument, I must say that it is necessary to provide the aid completely and immediately, in order to respond responsibly and coherently to the spirit in which this Fund has been created and which is taken up in the explanatory statement.
The text submitted for approval responds to the undesirable but unfortunately probable future situations which both the imbalances in the weather system and the changing nature of the planet itself may confront us with, whether through possible drastic changes resulting either from excessive activity or from defects in the rainfall systems or atmospheric circulation, through tectonic movements or volcanic activity, or through any other type of extreme disaster which may take place.
Through this document, the citizens of Europe are promising to show solidarity amongst themselves. It is our heartfelt wish here in Parliament that, in the future, this extraordinary aid will not have to be used, because financial measures cannot replace human lives and cannot put an end to the pain which feelings of loss can cause people.
You are to be congratulated on what I understand is your maiden speech in Parliament.
Mr President, I wish first of all to thank each of the speakers for their contributions and their questions, and for the specific concerns that have been expressed. I particularly appreciated your almost unanimous praise for the Commission, for its ability to react and to take the initiative. I do not accept these compliments for myself alone. Mrs Schreyer, who stands beside me, has worked extremely hard to create a flexibility instrument that will enable us to finance this fund and, of course, all of our staff will also have appreciated your words.
As Mrs Sudre said, for three years now, I have thought that the European Union's response to major disasters has not been equal to the task. I am reminded of conversations I had with Mr Hatzidakis a few days after I arrived at the Commission, the day after the earthquake in the Athens area. As a French citizen, I was moved, as I was when Germany was buffeted by storms; and there were also those disasters in the Azores ... Frankly, for a long time I have thought, with regard to this issue of risk and risk control, that the European Union's response to major disasters has not been equal to the task. We have reacted in this way this time because the disaster that has befallen Germany, Austria, the Czech Republic and Slovakia is on a scale that has never been seen before. Under the auspices of President Prodi, we have all learned a lesson from this. I would like once again to thank your rapporteurs, especially Mr Berend, for their cooperation and their proposals.
I heard Mr Lisi say: will EUR one billion be enough? I certainly hope so. I even hope that this billion will not be used up every year. This is already infinitely more than the small budget line that existed previously and which could only be spread very thinly. Mr Lisi, ladies and gentlemen, we shall put our best foot forward. As the years go by - and I hope we will not be seeing too many disasters - we will establish points of reference and in a few years we shall evaluate the management of this fund. I have already said that if, by the end of the year, this fund were completely used up - and I must make it clear that I mean at the very end of the year - we could use credits from the following year. Let us use this EUR one billion first, however, if we need to. We will then assess what needs to be done.
I would also like to say to Mr Ferber that in order to use this money effectively and rapidly, to benefit the communities that are expecting it - local representatives and businesses in Germany, Austria and in the two candidate countries that have been affected - we must be able to release these funds. I therefore insist on the fact that we must receive a request for intervention from the Member States and an assessment of the damage, even if the dossiers are not extensive technical ones. I said the same thing today to the Minister-Presidents of the German and Austrian Länder. We have informed the ambassadors of the countries concerned that we need assessments of the scale of the damage. To this end, we have been holding meetings with officials from the countries concerned.
Mr Ripoll i Martínez mentioned the very specific case of droughts. I have to say, Mr Ripoll i Martínez, that droughts are not intended to be the main target of this solidarity. I would also add that if periods of drought do occur, as appears likely, we do have other means in the European Union budget, under the CAP for instance, of helping and of demonstrating solidarity, in particular where farmers are concerned.
Lastly, I wish to reply to Mr Pohjamo, who asked me which countries apart from Member States of the Union could benefit from this fund. The proposal for a regulation lays down very clearly that this fund is designed for the countries of the European Union or those countries with which negotiations for accession have been opened.
I should like, if you do not mind, since I have taken an interest in this matter for a long time, to say that in addition to this fund which I hope will be operational, thanks to you and to the Council, in a few weeks at the latest, there are lessons to be learned. Prevention is always cheaper than repair and consequently, I have had two ideas which we can discuss a little further. Firstly, although the Commission is not asking to be given competence in this field, I think it would be useful to have a benchmark study of the various insurance schemes in the Member States and candidate countries. I was struck quite forcefully the other day, during my visit to Saxony-Anhalt, when I met a businessman whose company had been totally destroyed and who told me that he had no insurance cover at all. I therefore believe that we must take a look, in each of our countries, at best practice and the best schemes and perhaps exchange these best practices in the framework of intergovernmental cooperation.
My second idea concerns prevention, an issue mentioned by Mrs Guy-Quint and Mrs Schierhuber. In the proposals we are considering for the future regional and cohesion policy for the future agenda for after 2006 (proposals that I shall be making on behalf of the Commission at the end of 2003), I am determined to make prevention against natural risks and disasters a mandatory priority for the European Structural Funds in all of the Union's regions and in all of our programmes.
Lastly, I wish to conclude, because I am going as far as possible into the lessons to be learned, by replying to Mr Stockmann and Mr Savary, that I also think we should go beyond mere coordination. We have already made progress since earlier disasters, particularly under the auspices and the authority of my colleague Margot Wallström. I think that we should move towards this fine and effective idea of a European civil protection force, that we should create a network of specialised units in our various countries, which can be linked up and mobilised in the event of disasters within Union territory or beyond, and that it should not be Belgians, French, Germans or Austrians who set out - each with much goodwill but separately - but Europeans who set out to help other Europeans - their neighbours.
Perhaps we should discuss this issue further. Once again, we are not calling for Community competence. I also know that competence for civil protection is often not national. It is sometimes regional. But where there is a will there is a way and I think that it would be a fine and effective idea to go beyond mere coordination and one day to set up a European civil protection force.
I thank you, Mr President and I thank the rapporteurs. Thank you in advance for your vote on this issue tomorrow.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the recommendation for second reading from the Committee on Industry, External Trade, Research and Energy, concerning the common position adopted by the Council with a view to adopting a European Parliament and Council directive on the energy performance of buildings (8094/2/2002 - C5-0268/2002 - 2001/0098(COD)) (A5-0297/2002) (Rapporteur: Mr Vidal-Quadras Roca).
Mr President, I am happy to announce in this plenary sitting that this Parliament's Committee on Industry, External Trade, Research and Energy has reached full agreement at second reading on the common position on the directive on the energy efficiency of buildings.
Mr President, this important piece of legislation is a direct consequence of the Green Paper on security of supply, which the Commission originally presented, and which gave rise to a lively debate at European level on this issue which is essential to our competitiveness and well-being.
This directive, which is now happily to see the light, represents a significant qualitative change in relation to previous attempts to achieve the same objectives based exclusively on coordination and voluntary application.
This time the Commission is bravely establishing a binding framework which will undoubtedly lead to an homogenisation of best practices in the fifteen Member States. Mr President, I must also express my particular satisfaction, which is shared by the whole of the Industry Committee, with the Council's receptiveness to all of Parliament's contributions: the principle of individual charging, differentiated treatment between existing buildings and new buildings, the clear definition of exemptions, special attention to social housing, the growing importance of passive cooling in southern countries, where air conditioning systems are increasingly contributing to our energy consumption, and, of course, the emphasis on incentive mechanisms rather than penalties.
In order to assess the importance of this piece of legislation we must bear in mind that 40% of the Union's energy expenditure is consumed in buildings, which in quantitative terms means EUR 100 000 million per year; 2.5 % of our total imports and 0.5 % of our Gross Domestic Product. There can therefore be no doubt that this directive, which will be followed by others that the Commission has already launched, will represent an extremely important advance, on the one hand in terms of compliance with the Union's environmental objectives and, on the other, with regard to guaranteeing the security of supply.
There has been one point on which the Council, on the one hand, and Parliament and the Commission, on the other, have had to iron out certain differences. I am talking about the period for the implementation of this essential directive.
It was the Council's view - perhaps with arguments which we cannot agree with, but which may be understandable - that once the 36 months for transposition into national legislations had elapsed, there should be four additional years for this directive to become fully operational; this took us beyond 2008; and 2008 is a symbolic year since it is then that the period for verification of the Kyoto commitments begins. This was not therefore acceptable to Parliament: either in terms of energy saving or in symbolic terms. And therefore, in the end, as we usually do in the European institutions, we reached a compromise agreement and this additional period was set at three years.
I therefore believe, Mr President, that we can be very satisfied and we can congratulate the Commissioner and her team on this great contribution to the Union's energy policy, all my colleagues in the Industry Committee for the great support I have received, the secretariat of the committee for their excellent technical work and, as I said before, we must thank the Council for their receptiveness.
Thank you very much, Mr President. I would firstly like to thank Mr Vidal-Quadras and the members of the Industry Committee for the great help they have given me throughout the discussion of the proposal.
This initiative has arisen in the context of the debate on the Green Paper, and furthermore it responds to both the wishes of Parliament and the conclusions of the Council, which demanded actions to improve energy efficiency, specifically in buildings, with the aim of taking advantage of the potential for energy savings.
As Mr Vidal-Quadras said quite rightly, we are talking about 40% of Europe's total energy consumption and according to our analysis and studies, there is a potential for improvements in efficiency of around 22%; in other words, in terms of the global energy mix, we are talking about the possibility for improvement of close to 8%.
In this respect, all of us, Parliament, the Council and the Commission, believe that this is one of the key proposals in terms of trying to comply with our international commitments, and in particular our Kyoto commitments on greenhouse gas emissions.
The aim of the Commission's proposal is simply the adoption by the Member States of a common methodology for the energy performance of buildings. Secondly, the establishment of minimum requirements for energy performance and their application in new buildings as a general rule, with certain small exceptions, and in existing buildings of more than one thousand square metres when these are subject to significant renovation.
Furthermore, the certification of the energy performance of buildings at the point of construction, sale or rent, because another important element is the rights of consumers who rent an apartment, house or building without knowing what the real cost of energy for that building will eventually be.
Finally, an essential additional element is the periodic inspection of boilers and air conditioning systems.
Let us remember that Parliament established its position at first reading in February 2002 and the great majority of its amendments have been included in the common position. These amendments suggested by Parliament - I insist - have improved the Commission's original text, without changing its objective, and in some cases have added new important elements such as the requirement in terms of assessment and information.
The fundamental problem between the Council and Parliament, as Mr Vidal-Quadras has said, was the transitional period prior to obligatory application. I believe that the compromise which has finally been achieved, three years for transposition into national legislations, plus another three to make its full application obligatory, is reasonable.
The Commission believes that the five amendments presented, from No 8 to No 12, are generally faithful to the spirit of the Commission's original proposal, since an acceptable and feasible balance has been achieved in the definition of the fields of work, typology and thresholds for action established in the Commission's proposal.
I would like once again to thank Parliament, the committee and the rapporteur because I believe we have reached an agreement precisely thanks to this will to find a balance between the positions of Parliament and of the Council, on the basis of the Commission's proposal.
I hope that this House can vote to approve this text at tomorrow's sitting, and that it can therefore be applied in the Member States as soon as possible. It will thereby contribute to improving the European Union's energy efficiency in an effective way, in accordance with our international commitments. We all know that we have made very serious commitments and that we must make the necessary efforts to ensure that these are not just stated ambitions but also tangible realities.
Mr President, Commissioner, ladies and gentlemen, I too would like to thank our rapporteur for his quite remarkable work, particularly when we are talking about an issue of this scale, which involves taking real action, since, for once, we will be working on consumer information, on training and on new production priorities.
I think it is crucial to provide information about the state of the EU's energy demand when it comes to energy consumption in the housing and tertiary sectors. This applies all the more at a time when the threat of global warming hangs over our future. Of course, we must also add to this the problem of our dependence on outside sources of energy supply.
This is a directive which will, as a result of the four following instruments: the methodology for calculating the integrated energy performance of buildings, the application of minimum energy performance requirements to new buildings and to buildings undergoing renovations and the establishment of a system of energy performance certification, I believe, increase consumer information and encourage owners to invest in improving energy performance, which is in both their interest and that of their tenants. The particular notice system that we wish to put in place will enable us not only to keep citizens informed about this energy performance, but also to give public authorities an exemplary role in the field. It is therefore a text that constitutes a considerable qualitative leap in relation to the SAVE programme, because it has a restrictive nature that will give us total credibility with regard to the Kyoto challenges.
I thank both the Commission and the Council which have, fortunately, abandoned the approach of voluntary measures in favour of that of a genuine piece of European legislation, which will alone guarantee results as well as uniform implementation.
No one could think that this directive imposes constraints and an excessive burden on the construction sector. We maintain on the contrary that this is an opportunity for industry, for research and the consumer and represents a genuine boost for research into insulating material and heating and air-conditioning systems. Eventually, European industry will have considerable expertise in the field of the energy performance of buildings, which will enhance its modernisation and its competitiveness. We shall, at the same time, be extremely careful to undertake an evaluation and to ensure a usage that is geared more towards housing for the most disadvantaged members of society. Might we perhaps be able to hope that the first experimental models will be the buildings of the European Union itself?
I thank you also for the clarity and the transparency of the work undertaken with the Commission, and above all for the close attention the Council has paid.
This is why, Mr President, Commissioner, ladies and gentlemen, I ask you to vote in favour of this text.
I would also like to thank the rapporteur for his sterling work, particularly in reaching a useful and speedy conclusion at second reading.
We have aimed at the target of improved energy efficiency in buildings for some years, in the climate change programme amongst others. Some measures, such as the thermal insulation of new buildings, are indeed already provided for under the same programme. However, these were not binding on the Member States. In general, Community programmes have failed to result in the actual application of standards of energy efficiency in many Member States, so this directive, although modest, is indeed a step forward, a building block, if you like.
The rapporteur was correct to point out that in view of the Kyoto timetable, we must be careful not to invalidate the directive by a long transition period, particularly for certification in specific areas. I congratulate him again on reaching a useful conclusion.
Finally, I would like to add my voice to those who plea that we do something realistic about energy savings in Parliament buildings and in EU buildings in general.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the report (A5-0283/2002) drawn up by Mr Bösch, on behalf of the Committee on Budgetary Control, on a communication from the Commission concerning the fraud-proofing of legislation and contract management (SEC(2001)2029 - C5-0158/2002 - 2002/2066(COS)).
Mr President, Commissioner, ladies and gentlemen, it is a fact - perhaps an agreeable fact at this hour of the day - that I am able today to present to you a draft report that has been unanimously adopted by the Committee on Budgetary Control. I take great pleasure in the fact that we expressly welcome the Commission's ideas relating to the fraud-proofing of legislation and contract management. It is always cheaper to avoid or prevent fraud than it is to attempt, after the event and at great expense, to put things right. I would like to bring up a couple of other items that we would like to see reinforced.
Firstly, fraud-proofing must not be allowed to unduly prolong the preparation of European legislation, nor must it be limited exclusively to new draft laws. On the contrary, existing legislation must also be checked for flaws. I believe it to be also a credibility issue that we should, in tandem with this draft law from the Commission, start to scrutinise policies that we know, Commissioner, to be an invitation to fraud - the examples that come to my mind include export refunds in the area of agriculture.
Secondly, we have to hold fast to the primary purpose of the anti-fraud office, OLAF, which is, of course, to combat fraud and corruption and not to do the things proposed here. We are prepared, however, within the framework of the 2003 work programme, to examine whether OLAF has sufficient human and financial resources at its disposal to effectively perform the duties transferred to it. Here too we have to discuss whether we can transfer an increasing number of tasks to this Office. We have had to note a cut in its budget for the coming year. Parliament is trying to get matters back in some sort of order, but this is not just about the Budget; it is quite simply about the fact that we know that one of the reasons for the failure of OLAF's predecessor, UCLAF, was that it did everything and therefore managed nothing. The main focus here, then, must be on the essentials.
It is our view that standard contracts and agreements should be drawn up and collected centrally, and that this would make it easier to track and monitor parties to contracts and transactions under them. We take the view that a clause should be incorporated into the contracts and agreements to exclude from the award of future contracts those partners guilty of any fraudulent act. Here too we urge the Commission to give priority to more consistent application of the options that are already available. It is a tragedy, for example, when EUROSTAT repeatedly points out that firms cannot be got rid of even when it is proven that they gave false information as early as the stage of putting out to tender. Where does that get us? That is surely a credibility issue! The combating of fraud is essentially a credibility issue, and credibility is something the Commission has yet to provide in various areas.
To repeat, we are very satisfied with what the Commission has submitted here. What really will make a difference is how it is implemented. What will matter, in the final analysis, is how seriously and with what transparency we want to remove the flaws from our own legislation. I would like to tell the Commissioner without any equivocation that, on this issue, we in Parliament are standing alongside the Commission, but we need openness, and, when it comes down to it, we also need transparency, if we are to be able to work together on these problems.
Mr President, Mr Bösch, honourable Members, I would like to start by thanking Mr Bösch for the support expressed in his report and which he has just reiterated. The Commission's initiative both forms an important part of the work of reform as a whole and has a part to play in the Commission's overall strategy for the protection of financial interests. As you have emphasised, its aim is to improve the fraudproofing of Community policies and legislative proposals. The prevention of fraud is nothing new. It was and is a matter of major concern, and it must be comprehensive, meaning that it must, so to speak, be present right from the very outset, and hence - as you also emphasised - in the initiative and the proposal; it cannot be introduced later, at the implementation stage.
Fraud prevention is not the province of a few specialists alone, a fact that has led us to declare that inter-departmental cooperation must start at an earlier stage, rather than leaving all the work to OLAF. The expertise of the Directorates-General must be combined with the specialist knowledge that OLAF has gained from its practical experience. This sort of cross-fertilisation can be useful as a means of developing fraudproofing in such a way that legislative drafts are examined with a view to making them fraudproof. This is about establishing a method of working intended to combine this expertise with knowledge about prevention, and doing that without needlessly prolonging the legislative process. I fully agree with the emphasis you have put on it.
Another important aspect has to do with making lawmaking simpler. It of course has a preventive function for the legislative process not to be so complicated that it becomes incapable of being monitored; simplification, on the other hand, also creates good openings for legal control. The fraudproofing mechanism is meant to help shape legislation in a way that makes it clear and fraudproof.
I would like to enlarge on what you mentioned in that context; on the one hand new draft laws, and on the other, the checking of laws already in force. That, of course, again raises the question of the human resources available. We are now starting on current lawmaking processes, which is of course the first step. Once a procedure has become established, we will see to what extent we can apply this also to the amendment of laws, with which we are also constantly occupied.
OLAF is now getting on with drawing up criteria, appointing contact persons, and installing this mechanism. Let me, however, point out that making legislation fraudproof is not just a matter for the Commission, but legislators are also of course obliged, for their part, to treat this principle as a decisive criterion when framing laws.
Let me conclude with the additional observation that even the best policy of prevention can only be a success if it goes hand in hand with a credible framework of deterrence, as indeed, Mr Bösch, you emphasise in your report. Fraudproofing measures must not be allowed to limit in any way OLAF's firm action in bringing fraud and irregularities to light; they are merely supplementary to it. I might add that the Commission is endeavouring to bring about improvements in the area of criminal law. We have just had the hearing on the European Public Prosecutor, and will take this opportunity to thank Parliament for the great support it has given.
Mr President, ladies and gentlemen, not only does combating fraud seem to be becoming an ongoing task in the EU, but the Commission is also showing a great deal of imagination when it comes to the ways and means, and it is again showing its capacity for fantasy with this communication on the fraudproofing of legislation and contract management - a high-sounding title in very truth. It remains to be seen whether the draft, when it comes to fruition, will also contain what has been promised. I think it right to be sceptical about that. Since taking office, this Commission has distinguished itself by placatory promises, the words of which have not been followed up by actions.
The Commission's announcement of its slogan 'Zero Tolerance for Fraud and Irregularities' has not prevented the officially-acknowledged fraud figures for 2000 from being higher than ever, and even those for 2001 from being, at EUR 1.25 billion, well above the average for previous years. Legislation and contracts are now to be drafted in such a way as to be fraudproof. It is as if they were meant to be stamped with the words 'checked and found fraudproof'! Is that the big picture? Is it not self-evident that legal documents - insofar as such documents are at all able to do so - promote lawful rather than unlawful conduct when the EU's billions are handed out? Does the Commission not employ hosts of well-trained and highly-paid officials, and this objective not far from the least of those they are there to achieve? Actually, I do think, if we are really honest, that this communication is superfluous, promoting as it does something that goes without saying.
I can only sum this up by saying that the Commission's clocks are obviously set differently after all. It is evidently necessary to lay down by means of an official communication that we must obey rather than disobey the law. I find that very worrying on the part of an institution that is the custodian of the European treaties.
In view of that, should the Commission not at last deal with the cases of fraud that have come to light and draw the necessary conclusions? Is that not the method that promises success? To give one example, why does the Commission, with the resources at its disposal, not take a certain former lady Commissioner before the European Court of Justice? Providing a deterrent example for the future, that would be better targeted. But no, the Commission prefers to change the Financial Regulation in order to reduce transparency. It is still trying to limit Parliament's supervisory role, and it has done away with the independent financial controller.
All these points are referred to in Mr Bösch's Report, which I also fully endorse in other respects. If fraud is to be successfully combated, then decisive intervention is indispensable. Anything else can be nothing more than an accompanying measure. Now I do not want to use this opportunity to enlarge on criticism of the Commission's book-keeping system, although there seems to be a certain amount wrong with it, but it is rather sad how the Commission continues to deal with criticism. It seems to have learned nothing from it. Mr Bösch mentioned it, and I want to repeat it. A Danish official is deprived of her brief and is marginalised for drawing attention to instances of maladministration, by which I mean what went on at Eurostat, to which our report makes reference. Despite this criticism - and despite what I am tempted to bluntly call adequate grounds for suspicion - the Commission continues to cooperate with a firm that operates in a highly questionable way, which has won contracts by deception and has failed to do any good work. This is something to which the Commission must respond. If it does not, it cannot be spared the criticism that communications such as this one are nothing more than diversionary manoeuvres!
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is report (A5-0307/2002) by Mr Holmes, drawn up on behalf of the Committee on Fisheries, on the proposal for a Council regulation establishing specific access requirements and associated conditions applicable to fishing for deep-sea stocks (COM(2002) 108 - C5-0135/2002 - 2002/0053(CNS)).
I am privileged to present this report on behalf of my colleague from the Fisheries Committee, Michael Holmes. Members may be aware that Mr Holmes recently underwent major surgery and I am sure that the House will join me in wishing him a speedy recovery.
Firstly, I congratulate Mr Holmes on his excellent work in compiling this report. We are dealing with this issue against a background of collapsing fish stocks throughout the European Union. Indeed, at the recent World Summit on Sustainable Development in Johannesburg, the issue of over-fishing in international waters was recognised by countries around the world. They committed themselves to limiting fishing to sustainable levels and to taking steps to restore fish stocks by 2015, a position fully supported by Commissioner Fischler. Indeed, he expressed the view that the EU should achieve these targets long before that date and he pledged decisive action against illegal and unregulated fisheries practices.
That is why I find it bizarre and even astonishing that the Commission agreed to a Council compromise last June which effectively paves the way for a total allowable catches (TACs) and quotas to be applied to deepwater stocks. Although this was judged by Mr Arias Cañete, the Spanish President-in-Office of the Council at that time, to be one of the highlights of the Spanish Presidency, it requires closer examination.
The science in relation to deep-sea stocks is not yet fully developed. However, we know that these fish live at great depths - over 1 200 metres - and we know that they are slow-maturing, not reaching breeding age until they are at least 25 years old. We also know that they have a very low reproductive capacity, and that there are around 87 different species of fish swimming together at these great depths, of which only around eight are edible or marketable. As a result, we know that fishermen in these waters regularly dump around 90% of all the fish they catch, dead, back into the sea. Out of every 100 tonnes of fish caught, 90 tonnes are being thrown back dead into the water.
Applying TACs and quotas to these deepwater stocks for the first time, as Mr Holmes points out forcefully in his report, will invite disaster. TACs and quotas are the root cause of the two million tonnes of good, fresh fish which are currently dumped dead into the sea every year in the EU. TACs and quotas only control what is landed, they do not control what is caught. If this House votes tomorrow for the application of TACs and quotas to these deepwater stocks, then I can predict with some confidence that this valuable fishery will be destroyed perhaps within as little as five years.
As the Holmes report points out, the only way to regulate this fishery in a sustainable way is by effort limitation, by limiting the number of days during which a vessel may put to sea. If a fishing boat is not at sea, then it is not fishing and if it is not fishing, then the fish are not being caught. This is the only logical and realistic approach to achieving a sustainable deepwater fishery. That is why this is also the approach favoured by the scientists and by the fishing communities on whose future the survival of these stocks depends.
Furthermore, it is essential that we apply strict controls to the type of gear being used in these deepwater fisheries. Gill nets are strung out at huge depths on the sea bed, sometimes stretching for up to 100 kilometres, and are then left anchored for days at a time while the parent fishing vessel returns to port. They can cause massive damage to these highly vulnerable species. Sometimes, these nets can also break loose and continue ghost-fishing for decades. These nets should be banned.
Similarly, rock hoppers which bounce across obstacles on the seabed to avoid nets becoming snagged can cause enormous damage to delicate corals and sea mounts which are an essential part of the marine ecosystem. We cannot allow such unsustainable practices to continue unchecked. Needless to say, these ideas are not favoured by those Member States whose attitude to fishing is based on a short-term, dash-for-profit philosophy. They have no concern for the marine environment, for sustainability, nor for the massive socio-economic impact which will result if we allow these fisheries to collapse.
I therefore urge this House to accept the amended proposals recommended by Mr Holmes in his report and I commend the report to the House.
Mr President, ladies and gentlemen, as Mr Stevenson has already said, we are dealing today with our proposal on access requirements applicable to fishing for deep-sea stocks and the proposal for the imposition of TACs and quotas for deepwater species. I would like to start by warmly congratulating Mr Holmes on his report. Expert opinion is as one in confirming that deep-sea stocks are at present heavily overfished, and the pressure on fisheries continues to increase.
Stocks of deep-sea fish are, however, very sensitive in biological terms, as they have a very low breeding rate and grow very slowly - substantially more slowly than other types of fish. It therefore takes many years before deep-sea stocks that have been too heavily fished are able to recover. The opinions that we have received also state that TACs and quotas can be only a first step towards protecting deep-sea species. Experts also urge that the fishing effort should be restricted and new methods developed, principally for the collection of data relating to these stocks. That is why we have also submitted a proposal for licences, for effort limitation and the collection of data, and this proposal, taken as a whole, rests on four central pillars. Firstly, we need better flow of information from the fishermen to the scientists. Secondly, we have to introduce better supervision in order to get more reliable data. Thirdly, we have to be more vigilant in monitoring the landing of deepwater species and provide for fishing vessels to be monitored with the aid of satellites. Fourthly, we have to introduce a freeze on fishing licences for deep-sea species to keep them at the present level and prevent any further increase of the pressure on fishery. As a whole, we have to gain better knowledge of deep sea fishing and improve the stocks. Only then will we be able to enact fair and appropriate regulations. So I hope that Parliament will endorse these measures. I would like to wait until after the debate to say something about the amendments and let you know what position the Commission takes on them.
Mr President, ladies and gentlemen, it is entirely fitting that at this time of the night we should be talking about species of fish that live in deep waters and which therefore also function to some extent in the night, in the darkness, as a result of the aquatic atmosphere in which they are immersed. Leaving irony aside, however, I shall say that these species of fish living away from the continental shelves are precious and are part of the rich diversity of marine life. We all agree, furthermore, that it is crucial to protect these species, these population units, from the heightened exploitation to which they have been subject in the last few years. In fact, the scarcity of fish on the continental shelf and in the major fishing grounds has caused many vessels and many fishermen to turn to these species that have survived or that have been largely ignored until now, and which are, consequently, on the way to suffering total despoliation.
It is, therefore, absolutely crucial to protect these fish species and we also all agree that scientific research is essential since there is still a great deal we do not know about these species because they are, shall we say, rather mysterious, like everything from the deep, like everything from afar. Much more research must be carried out on observing these population units, their ecosystems, their living and reproductive habits and their fertility rates, because there are major fears that since these species' growth rates are slow, they are much more vulnerable to the exploitation to which they are subject.
Although there is agreement on the diagnosis and on the shortcomings of the research carried out to date, there seems to be some disagreement about the methodology with which to protect these species, as far as I could understand from Commissioner Fischler's intervention. Nevertheless, I do not see how we can avoid the need for total allowable catches (TACs) and quotas - the old methodology, which produced some results, although it has its limitations; nor do I see how we can avoid limiting fishing efforts. I know that this is a very sensitive matter, because nowadays, the activity of fishermen, fishing communities and investments clearly always take priority. In this case, however, the precautionary principle must be applied. Where we cannot be certain, we must be cautious and prudent. Consequently, we must do everything that can be done, even though we cannot be certain about the result and the efficiency of this action, to protect these fish species, these dozens and dozens of species, the habits of some of which may even be unknown or almost unknown. I therefore congratulate the Commission and Mr Holmes on their work, because this work is crucial to the protection of nature.
Mr President, I would like to express my thanks to Mr Holmes for his work and join in wishing him a speedy recovery. The ELDR firmly believes that there is an urgent need to regulate this fishery. Available scientific evidence on deep-water species suggests that they are outside safe biological limits and that measures should be introduced to allow rebuilding of the stocks. Action is particularly essential in light of the fact that these fish live a long time, grow slowly and have low reproductive capacity. The majority of the amendments made by the committee seek to exempt ling and tusk from the scope of the regulation, although they would still be covered by quotas.
Whilst the group accepts that these two species are caught on the continental shelf, it is imperative that they are properly regulated. If these amendments are adopted by Parliament, the ELDR will vote against the proposal as a whole.
As for Amendment No 5, the ELDR believes that kilowatt fishing days are a more accurate tool to measure effort in view of the so-called technological creep and so cannot support this amendment.
We are, however, favourable to Amendment No 6 which requests a review of the progress being made in achieving the aims of the regulation. The ELDR has tabled three amendments of its own. Amendment No 8 calls for an economic and operational impact assessment in relation to the expected loss of revenue and effort displacement resulting from the implementation of the regulation.
Amendment No 9 seeks to outlaw the use of fixed gill nets in this fishery as they risk inflicting substantial unintended mortality on heavily depleted stocks.
Finally, Amendment No 10 proposes the use of area closures to protect species which accumulate particularly densely in certain areas at certain times of the year. The ELDR is also minded to support Amendments Nos 12 and 16 by Mr Hudghton and others on greater involvement by the fishing industry and on safety respectively. It has, however, doubts as to whether fishing effort control should be the sole management tool and therefore also has doubts about Amendments Nos 11 and 14.
The ELDR is concerned that Amendment No 13 may delay the implementation of the management measures and also believes that Amendment No 15 could potentially have a negative impact on the environment.
On a personal level, however, I feel that regulation of catch opportunities in a mixed fishery by means of both TACs and quotas and an effort regime, based on licences, will lead to the discarding of species for which a quota is not held or where the quota has been exceeded. For this reason, I shall support Amendments Nos 11 and 14. I will also support Amendment No 15 as it represents a fairer basis for the distribution of quotas.
Finally, I would like to express, on behalf of the ELDR, a profound dissatisfaction that the Council has effectively taken a decision on this dossier without awaiting the opinion of Parliament. We would hope that the Fisheries Council will see fit to take its views on board when it reaches its formal decision.
Mr President, I too would like to welcome Mr Holmes' report and hope he makes a speedy recovery.
When the Commission's proposals first appeared, we, in the Green Party, welcomed them. It was high time that these newly-developed fisheries for deepwater species were brought under some sort of control. We are all aware of why these species are particularly vulnerable to over-exploitation, as Mr Stevenson pointed out in his introduction.
As the stocks in EU waters which were the traditional target of EU vessels were becoming depleted, the result was the development of these new fisheries. At the same time, we feel that the conclusions of the negotiations over the detail of the management regime put in place are much too weak. They are also too dependent upon TACs and quotas which have proved such a disaster elsewhere, as Mr Stevenson pointed out. We hope that now that a management regime is put in place, the Commission will act quickly to strengthen it - for instance by other means, such as much stronger technical measures and more restrictive effort controls. This is what will be effective in the long term.
Mr President, Commissioner, ladies and gentlemen, the move that led to the proposal for a regulation that we are debating this evening is exemplary and deserves thorough consideration when it comes to updating the common fisheries policy. Around fifteen years ago, the French fishermen of Boulogne-sur-Mer began fishing for and selling certain species of fish living beyond the continental shelf in the deep trench, which is more than 800 metres deep. It was at the request of these professional fishermen that a scientific research institute, Ifremer, started to take a close interest in the biology of these species and particularly in their biological cycle. A fruitful collaboration between professionals and scientists enabled them to determine quite early on that these species have slow life cycles and that there was an urgent need for catches to be limited so as not to endanger their biological balance.
Also at the request of the professionals, supported in their action by the scientists, the government of the main Member State concerned, France, asked the Commission to take action to regulate these new fishing grounds by establishing TACs and quotas. The Commission was reluctant for a long time and dragged its heels. Without the political agreement reached at the Fisheries Council of last June, it is unlikely that we would now have these two proposals for regulations on fishing deep-water stocks. Finally, however, we do have them and I welcome both them and the report by Michael Holmes, who has addressed this issue with great competence and whom I too wish a speedy recovery.
The way in which these regulations have come to exist is exemplary for more than one reason. It illustrates first of all the fact that fishermen are of course the main people concerned and the main actors when it comes to establishing rules for sustainable fishing. It also shows that the instruments best suited to providing the effective protection of fish species are those which are flexible and reversible, such as TACs and quotas, and not rigid structural measures with irreversible effects such as the destruction of vessels or the retraining of fishermen. It also shows that fishermen and scientists can work together closely and intelligently and come up with proposals for realistic and constructive management measures which allow fishing to take place whilst at the same time managing resources. Lastly, it demonstrates that an upwards action rising from the field level to the competent authority is more effective than the downwards and even condescending action usually favoured, unfortunately, by the Commission, not least when it launched the draft reform of the CFP. These lessons must therefore be carefully retained and implemented, if possible, within the entire process of reforms underway.
Having said that, I think that we can only welcome the fact that we have achieved this regulation and I shall be supporting the report by Michael Holmes as well as most of his amendments, which have the support of the fishermen concerned, particularly those calling for the re-examination of the provision every three years in order to update the results obtained.
Mr President, without verifiable, up-to-date independent scientific advice it is impossible to establish a TAC regime. How, then, could the Commission support such a regime? How could the Council endorse such a scheme in June 2002 without proper consultation with the industry and the North East Atlantic Fisheries Council being left out of the picture?
The Commission has a lot to answer for in this, but the main appeal that I make at this stage is not for recrimination but for the proposal to be reconsidered. If conservation of stocks is to be achieved, we must regulate deep-sea fisheries under a regime based on effort limitation. We must take into account firstly that TACs will increase mortality through discards of the species most in the need of protection, and secondly, that safety could be put at risk as vessels with inadequate quota but a deficit in fishing days would be pressurised to fish under perilous conditions.
I urge this House and also the Commission to support the amendments in the name of the ELDR Group and those in my name which are signed by various members of the four largest groups in this House.
Finally, the social and economic implications of any final proposal must be fully assessed and measured for compensation provided where appropriate and without discrimination between fishermen in different Member States.
Mr President, ladies and gentlemen, I would like to start by expressing my warm thanks for this debate, but want to remind you that this proposal was submitted by the Commission as long ago as the beginning of March, and I also want to make it clear that the Commission did not give the Council any agreement to the political compromise that the latter had worked out; on the contrary, the Commission has noted that it will take up a final position on the acceptability or otherwise of this compromise only after Parliament has made its views known.
I must say in all frankness that there is also no truth in the assertion that no scientific evaluation exists. A scientific opinion has been given by ICES, and also by our scientific advisory forum. There is indeed no lack of scientific foundation for what we are doing!
Let me turn now to the various amendments, which I would like to evaluate in the light of the debate. The first amendment is one that the Commission can accept. I agree that ling, tusk and red spot seabream should be taken out of the scope of the regulation, although these fish should remain on the list of species for which detailed information on catches is required. I can also accept Amendments Nos 2 and 4, but not Amendment No 3, as I am against removing the supplementary provisions on satellite surveillance from our proposal, our practical experience with the satellite system having shown that failures are often not real failures at all, but are simulated in order to circumvent the surveillance.
Moreover, traditional monitoring with patrol vessels and aircraft is far from adequate to deal with deep sea fishing, especially in very distant areas; indeed, it is not even a workable proposition. We therefore need effective monitoring by satellite, and we must tighten up the definition of an equipment failure and the consequences resulting from one. I am happy to take on board the addition to Amendment No 5 to the effect that fishing days should be days out of port; that is a useful clarification, but the reference to catch areas is less clear than our proposal that the exact ICES statistical rectangle should be indicated. I am therefore unwilling to accept it. Considerations of confidentiality lead me to consider it inappropriate to publicise the identification of individual vessels for scientific studies.
I can understand that the measurement of engine power in kilowatts is problematic and difficult to enforce. Instead, then, of deleting the reference to capacity, which is necessary to scientific analysis, we want to improve the reference by, for example, specifying the classes of vessels, which can be summarised by reference to gross registered tonnage.
Amendment No 6 is, in my view, a good idea, and I am willing to provide for revision of the measures in 2005. I can also go along with Amendment No 7, but not with Amendment No 8. The Commission, in any case, has consultations as a matter of routine with the Scientific, Technical and Economic Committee for Fisheries on the social and economic consequences of conservation measures, but I am quite happy to accept Article 9a and submit to the Council and to Parliament, by 30 June 2005, a report on the general arrangements for the management of deepwater species, which would also cover the scientific dimension of a reduction in fishing effort.
I cannot accept Amendment No 9 as at present drafted, as no scientific evaluations have been submitted to us demanding a ban on fixed gillnets, but I will take up your suggestion in this regard and ask ICES for a scientific evaluation of whether and for which areas such a ban on fixed gillnets might be a sensible conservation measure. I can agree to Amendment No 10. I have to reject Amendment No 11; although it is the case that the International Council for the Exploration of the Sea recommends a reduction in the fishing effort for deepwater species, the Scientific, Technical and Economic Committee for Fisheries regards additional TACs as a useful supplementary measure.
I am happy to accept Amendment No 12, but the Commission has to reject Amendment No 13 on the grounds that it would go against the precautionary principle. We must act as soon as we get scientific advice for the first time. The same is true of Amendment No 14, which I cannot accept either. In order to implement in practice an effort limitation, we need deep-sea fishing licences. I regret that I also have to turn down Amendment No 15. We are all aware that the deep sea fishing fleet has rapidly increased in power and capacity. If we were to change the reference period, we would be permitting a de facto further increase in the size of the deep sea fleet, which however does not at all fit in with the effort limitations that are urgently necessary.
In conclusion, I have no option but to reject the final amendment, No 16, as well, as this amendment would make possible derogations from the regulation that would be impossible to monitor, the things termed 'force majeure' or 'risk to the safety of vessels' being concepts lacking any definition in law. Of course safety has to be guaranteed - there can be no question whatever about that. The provisions we have now also allow a ship at risk to dock in a port other than that designated, provided that it does not land its catch there. I believe this approach to be already balanced and to take the safety of ships sufficiently into account, as well as the enforceable provisions on conservation.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was closed at 11.42 p.m.)